 


113 HR 2708 IH: United States Job Creation and Manufacturing Competitiveness Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2708 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2013 
Mr. Camp (for himself, Mr. Levin, Mr. Nunes, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to modify temporarily certain rates of duty, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the United States Job Creation and Manufacturing Competitiveness Act of 2013. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Reference. 
Title I—New duty suspensions and reductions 
Sec. 1001. Homo-polymers of hydrogenated norbornene derivatives. 
Sec. 1002. 2,3-Dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic acid, sodium salt (1:3). 
Sec. 1003. Acid Yellow 151. 
Sec. 1004. Acid Yellow 137. 
Sec. 1005. Mixtures of Disperse Red 367. 
Sec. 1006. Acid Red 278. 
Sec. 1007. Acid Yellow 79. 
Sec. 1008. Disperse Yellow 184:1. 
Sec. 1009. Mixtures of 5-[(2-Cyano-4-nitrophenyl)azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile and 5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4- methyl-2-(phenylamino)-3-pyridine carbonitrile. 
Sec. 1010. Disperse Red 159. 
Sec. 1011. Reactive Red 122. 
Sec. 1012. Disperse Red 311. 
Sec. 1013. Reactive Blue 187. 
Sec. 1014. Disperse Yellow 71. 
Sec. 1015. Acid Blue 284. 
Sec. 1016. Basic Blue 94:1. 
Sec. 1017. Disperse Orange 288. 
Sec. 1018. Disperse Blue 56. 
Sec. 1019. Acid Blue 264. 
Sec. 1020. Mixtures of 1,5-Diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione, and 1,5- Diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione. 
Sec. 1021. Acid Red 426. 
Sec. 1022. Mixtures of Reactive Black 5, Benzenesulfonic acid, and 1-Naphthalenesulfonic acid. 
Sec. 1023. Mixtures of Disperse Blue 77. 
Sec. 1024. Mixtures of Reactive Red 198 and Reactive Red 239. 
Sec. 1025. Mixtures of Reactive Blue 19. 
Sec. 1026. Quinaldine. 
Sec. 1027. Leucoquinizarin. 
Sec. 1028. 1-Nitroanthraquinone. 
Sec. 1029. Benzenesulfonyl chloride. 
Sec. 1030. Capacitor grade homopolymer polypropylene resin in primary form. 
Sec. 1031. Certain acrylic staple fibers with a fiber tenacity of 0.4 N/tex. 
Sec. 1032. Certain acrylic staple fibers with fiber tenacity of 0.48 N/tex. 
Sec. 1033. Aldicarb. 
Sec. 1034. Penthiopyrad technical. 
Sec. 1035. 2-Amino-4,6-dimethylpyrimidine. 
Sec. 1036. Carbofuran technical. 
Sec. 1037. Carbosulfan technical. 
Sec. 1038. Oxalic acid, dimethyl ester (DMO). 
Sec. 1039. Oxalic acid, diethyl ester (DEO). 
Sec. 1040. Carbamic acid, N-[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino] sulfonyl]amino]carbonyl]phenyl]-, ethyl ester (PCM). 
Sec. 1041. Ethyl 3-amino-4,4,4-trifluorocrotonate. 
Sec. 1042. Mixtures containing Thiencarbazone-methyl, Isoxadifen-ethyl, and Tembotrione. 
Sec. 1043. Mixtures containing Trifloxystrobin, Clothianidin, Carboxin, and Metalaxyl. 
Sec. 1044. 5-Methylpyridine-2,3-dicarboxylic acid dimethyl ester. 
Sec. 1045. Reactive Orange 131. 
Sec. 1046. Octanoyl chloride. 
Sec. 1047. Mixtures of tetraacetylethylenediamine with extenders or additives. 
Sec. 1048. 1-Propanonesulfonic acid, 2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, polymer with 1-ethenyl-2- pyrrolidinone. 
Sec. 1049. Ammonium polyacryloyldimethyl taurate. 
Sec. 1050. Fluthiacet-methyl. 
Sec. 1051. Pyroxasulfone. 
Sec. 1052. Certain portable electric grills. 
Sec. 1053. Portable combination fryer-roaster appliances. 
Sec. 1054. Certain decorative outdoor bamboo garden torches. 
Sec. 1055. Certain portable gas grills. 
Sec. 1056. Thiencarbazone-methyl. 
Sec. 1057. 1,3-Cyclohexanedione. 
Sec. 1058. Mixtures containing Trifloxystrobin and Prothioconazole. 
Sec. 1059. Certain mixtures containing Trifloxystrobin. 
Sec. 1060. Mixtures containing Spirotetramat. 
Sec. 1061. Mixtures containing Trifloxystrobin and Propiconazole. 
Sec. 1062. Diuron Technical. 
Sec. 1063. Topramezone and application adjuvants. 
Sec. 1064. Formulations containing a racemic mixture of Alpha-cypermethrin and application adjuvants. 
Sec. 1065. Product mixtures containing Spiromesifen. 
Sec. 1066. Product mixtures containing Clothianidin. 
Sec. 1067. Product mixtures containing Pyrasulfotole, Bromoxynil Octanoate, and Bromoxynil Heptanoate. 
Sec. 1068. Prosulfuron. 
Sec. 1069. Tetrahydrothiophene. 
Sec. 1070. Di-tert-butyl polysulfides. 
Sec. 1071. Dimethyl 3,3′-thiodipropionate. 
Sec. 1072. 2-Hydroxyethyl-n-octyl sulfide. 
Sec. 1073. Reactive Red 228. 
Sec. 1074. Acid Yellow 151. 
Sec. 1075. Reactive Blue 269. 
Sec. 1076. Reactive Blue 268. 
Sec. 1077. Normal Paraffin M. 
Sec. 1078. Polyvinyl formal resin. 
Sec. 1079. Tris-2-hydroxyethyl isocyanurate (THEIC). 
Sec. 1080. Polyvinyl butyral sheet for use in certain aircraft applications. 
Sec. 1081. Potassium decafluoro(pentafluorethyl) cyclohexanesulfonate. 
Sec. 1082. Allyl bromide. 
Sec. 1083. Certain single serve coffee makers. 
Sec. 1084. Certain electric skillets. 
Sec. 1085. Battery-powered hand-held jar openers. 
Sec. 1086. Battery-powered single-serving ice cream makers. 
Sec. 1087. Certain popsicle-type molds. 
Sec. 1088. Certain programmable slow cookers. 
Sec. 1089. Certain self-contained, single-element unidirectional (cardioid) dynamic microphones. 
Sec. 1090. Certain aluminum alloy foil. 
Sec. 1091. Certain aluminum alloy profiles. 
Sec. 1092. Used camshafts and crankshafts for diesel engines. 
Sec. 1093. Certain glass fiber rovings. 
Sec. 1094. Ammonium polyphosphate. 
Sec. 1095. Zinc diethylphosphinate. 
Sec. 1096. Photomask blanks. 
Sec. 1097. 5-tert-Butyl-2-[5-(5-tert-butyl-1,3-benzoxazol-2-yl)thiophen-2-yl]-1,3-benzoxazole. 
Sec. 1098. Uvinul 3039. 
Sec. 1099. Diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide. 
Sec. 1100. Certain catalytic converter mounting and thermal insulation mats. 
Sec. 1101. Certain bulk container bags. 
Sec. 1102. 2-Methoxy-4-trifluoromethylpyridine. 
Sec. 1103. 2-Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine. 
Sec. 1104. Propyzamide and application adjuvants. 
Sec. 1105. Tebuthiuron. 
Sec. 1106. 4-Ethoxy-1,1,1-trifluoro-3-buten-2-one. 
Sec. 1107. Dichlormid. 
Sec. 1108. (R)–(+)–2–(4-Hydroxyphenoxy)propionic acid. 
Sec. 1109. 2-Chlorobenzenesulfonyl isocyanate. 
Sec. 1110. Mixtures of Cymoxanil and application adjuvants. 
Sec. 1111. Certain magnetic snap-fasteners. 
Sec. 1112. Certain electrothermic appliances designed to brew coffee beverages. 
Sec. 1113. Certain sector molds. 
Sec. 1114. 1,3-Isobenzofurandione, 5,5′-sulfonyl bis-, polymer with 4,4′-methylenebis [2,6-dimethylbenzenamine]. 
Sec. 1115. Certain AC electric motors of an output exceeding 74.6 W equipped with a capacitor rated not over 4 microfarads. 
Sec. 1116. Certain AC electric motors having an output rated at 37.5 W or more but not over 72 W. 
Sec. 1117. AC electric motors having an output rated at 37.5 W or more but not over 72 W, single phase, each equipped with a capacitor, a motor mount of plastics, a self-contained gear mechanism for oscillation and a speed control mechanism designed to be operated by means of an infrared remote control. 
Sec. 1118. Certain AC electric motors of an output exceeding 74.6 W equipped with a capacitor rated over 4 microfarads. 
Sec. 1119. Ski poles and parts and accessories thereof. 
Sec. 1120. Certain acrylic fiber tow imported in the form of raw white (undyed) filament. 
Sec. 1121. Phosphor blend of Yttrium Oxide doped with Europium and Lanthanum Phosphate luminophores. 
Sec. 1122. Lanthanum phosphate phosphor, activated by cerium and terbium. 
Sec. 1123. Phosphor blends of yttrium oxide doped with europium, cerium aluminate doped with terbium, and barium aluminate doped with europium of a kind used as luminophores. 
Sec. 1124. Chromate(4-), [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy-2-naphthalenesulfonato(3-)][6-amino-4-hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-, tetrasodium. 
Sec. 1125. Pigment Orange 62. 
Sec. 1126. 2-Butyne-1,4-diol, polymer with (chloromethyl)oxirane, brominated, dehydrochlorinated, methoxylated and triethyl phosphate. 
Sec. 1127. Dianil. 
Sec. 1128. Amino ethyl carbazole. 
Sec. 1129. Himic anhydride. 
Sec. 1130. Poly(oxy-1,2-ethandiyl), α-[(2Z)-3-carboxy-1-oxo-2-propenyl]-ω-hydroxy-, C9-11-alkyl ethers; fatty acids, tall oil, reaction products with polyethylene polyamines; maleic acid; and 3,6,9,12- tetraazatetradecane-1,14-diamine. 
Sec. 1131. Mixtures of fatty acids, C12-21 and C18-unsatd., 2,2,6,6-tetramethyl-4-piperidol esters and polyethylene or polypropylene or 3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl ester. 
Sec. 1132. 4-Chloro-1,8-naphthalic anhydride. 
Sec. 1133. Synthetic silica gel. 
Sec. 1134. Neopentylglycol mono(hydroxypivalate). 
Sec. 1135. Certain molded parts suitable for use solely or principally with the apparatus of heading 8535, 8536 or 8537. 
Sec. 1136. Ethylhexylglycerin. 
Sec. 1137. Linsitinib. 
Sec. 1138. Poly(4-(1-isobutoxyethoxy)styrene-co-4-hydroxystyrene) dissolved in 2-methoxypropyl-1-acetate. 
Sec. 1139. Placebos to be used in clinical trials for the drug ASP2408. 
Sec. 1140. Placebos to be used in clinical trials for the drug ASP0777. 
Sec. 1141. 3-(1-Bromo-8-chloroimidazo[1,5-a]pyrazin-3-yl)cyclobutanone. 
Sec. 1142. Certain macroporous absorbent polymers. 
Sec. 1143. 4-(1-Ethoxyethoxy) styrene-4-(t-butylcarbonyloxy) styrene-4-hydroxystyrene copolymer. 
Sec. 1144. Placebos, composed of sodium L-glumate, D-sorbitol, and polysorbate 80, to be used in clinical trials for the drug ASKP1240. 
Sec. 1145. Fluxapyroxad. 
Sec. 1146. Topramazone. 
Sec. 1147. Metconazole and application adjuvants. 
Sec. 1148. Solder spheres containing 2 percent or more, by weight, of silver. 
Sec. 1149. Certain centrifugal fans and blowers. 
Sec. 1150. Power supplies with a power output exceeding 150 W but not exceeding 500 W. 
Sec. 1151. Certain DC axial fans. 
Sec. 1152. Lead-acid storage 12-volt batteries. 
Sec. 1153. Microscopes (other than optical microscopes) and diffraction apparatus. 
Sec. 1154. Parts and accessories of microscopes (other than optical) and diffraction apparatus. 
Sec. 1155. Certain insulated wire and cable. 
Sec. 1156. Rack-based power distribution units (PDUs). 
Sec. 1157. Dry nickel-metal hydride batteries of either 3.6 V or 4.8 V. 
Sec. 1158. Lead-acid storage batteries of 60 V. 
Sec. 1159. Metconazole. 
Sec. 1160. Dimethomorph. 
Sec. 1161. Boscalid. 
Sec. 1162. Certain fungicide for use in controlling diseases in fruit and vegetable crops. 
Sec. 1163. Certain extrusion presses. 
Sec. 1164. Sethoxydim. 
Sec. 1165. Orthosulfamuron. 
Sec. 1166. Sedaxane. 
Sec. 1167. 2-Ethyl-N-[(1S)-2-methoxy-1-methylethyl]-6-methylaniline. 
Sec. 1168. Modified vinylchloride-hydroxypropylacrylate copolymer. 
Sec. 1169. Vinyl chloride-hydroxypropyl acrylate copolymer. 
Sec. 1170. Vinyl acetate-alkeneoic acid copolymer. 
Sec. 1171. Diacid modified vinyl acetate-vinyl chloride copolymer. 
Sec. 1172. Polyvinylacetate for use in food. 
Sec. 1173. Acrylate modified vinyl acetate-vinyl chloride copolymer. 
Sec. 1174. Vinylacetate-vinylchloride copolymer. 
Sec. 1175. Synthetic and natural beta carotenes. 
Sec. 1176. Chlorophyllin-copper complex. 
Sec. 1177. Basic Red 51. 
Sec. 1178. 2-Aminotoluene-5-sulfonic acid. 
Sec. 1179. 1-Amino-2,6-dimethyl-benzene (2,6-xylidine). 
Sec. 1180. p-Aminobenzoic acid. 
Sec. 1181. Solvent Violet 13. 
Sec. 1182. Solvent Violet 11. 
Sec. 1183. 2-Amino-3-cyanothiophene. 
Sec. 1184. Disperse Yellow 241. 
Sec. 1185. S-ethyl dipropyl(thiocarbamate). 
Sec. 1186. Mixtures containing Fenazaquin and application adjuvants. 
Sec. 1187. Phosmet. 
Sec. 1188. Zoxamide. 
Sec. 1189. Mixtures containing Azadirachtin A. 
Sec. 1190. 2-Hydroxy-2-methyl-1-phenyl-1-propanone. 
Sec. 1191. Reactive Red 264. 
Sec. 1192. Ethanone, 2,2-dimethoxy-1,2-diphenyl-. 
Sec. 1193. Reactive Red 267. 
Sec. 1194. 1-Hydroxycyclohexyl phenyl ketone. 
Sec. 1195. 2,4-Bis(2-hydroxy-4-butyloxyphenyl)-6-(2,4-bis-butyloxyphenyl)-1,3,5-triazine. 
Sec. 1196. Mixtures of 2-[4-[(2-hydroxy-3-dodecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-triazine and 2-[4-[(2-hydroxy-3-tridecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5- triazine. 
Sec. 1197. Phosphine oxide, phenylbis(2,4,6-trimethylbenzoyl)-. 
Sec. 1198. 1-Propanone, 2-methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)-. 
Sec. 1199. Bromacil. 
Sec. 1200. Propanoic acid, 2-bromo-, octyl ester, branched, reaction products with 4,4,4-(1,3,5-triazine-2,4,6-triyl)tris(1,3-benzenediol). 
Sec. 1201. Dimethyl 2,3,5,6-tetrachlorobenzene-1,4-dicarboxylate. 
Sec. 1202. Pigment Orange 74. 
Sec. 1203. S-(2-Benzothiazolyl)-2-(2-amino-thiazol-4-yl)-2-acetoxyiminothioace. 
Sec. 1204. 2-(2-Hydroxy-3′,5′-di-tert-amylphenyl)benzotriazole . 
Sec. 1205. Butanedioic acid, dimethyl ester, polymer with 4-hydroxy- 2,2,6,6,-tetramethyl-1-piperidineethanol. 
Sec. 1206. p-Nitrobenzoyl chloride. 
Sec. 1207. 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol. 
Sec. 1208. Pentaerythritol Tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate]. 
Sec. 1209. N-[1,3-bis(hydroxymethyl)-2,5-dioxo-4-imidazolidinyl]-N,N′-bis(hydroxymethyl)urea. 
Sec. 1210. 1,3-Bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzene. 
Sec. 1211. 2,2′-Dithiobisbenzothiazole. 
Sec. 1212. Benzoyl chloride. 
Sec. 1213. Poly(1-hydroxynaphthylmethane) resin in alkaline solution. 
Sec. 1214. A polymeric ultraviolet light absorber consisting of certain mixtures. 
Sec. 1215. Phenol, 2,4–bis(1,1-dimethylethyl)-, phosphite (3:1). 
Sec. 1216. 2,4-Dihydroxybenzophenone. 
Sec. 1217. Cyclopentylpropionyl chloride. 
Sec. 1218. Cyanamide. 
Sec. 1219. Diethylaminoethyl-dextran. 
Sec. 1220. 3-Phthalimidopropionaldehyde. 
Sec. 1221. trans-Cinnamic acid. 
Sec. 1222. 1-(1-benzyl-1H-imidazol-2-YL)-1-(2,3-dimethylphenyl) ethanol. 
Sec. 1223. Certain pasta-making parts designed for use on electromechanical domestic stand food mixers. 
Sec. 1224. Certain electromechanical domestic food processors. 
Sec. 1225. Certain electromechanical food choppers. 
Sec. 1226. Certain coffee makers. 
Sec. 1227. Certain toasters. 
Sec. 1228. Certain handheld electromechanical food and beverage blending devices. 
Sec. 1229. Mixtures containing Thiencarbazone-methyl, isoxaflutole, and cyprosulfamide. 
Sec. 1230. Parts of frames and mountings for spectacles, goggles or the like. 
Sec. 1231. Lenses designed for digital cameras with focal length 55 mm or more but not over 300 mm and over 255.2 g but not exceeding 615 g in weight. 
Sec. 1232. Certain instant print film for analog photography. 
Sec. 1233. Cyflufenamid. 
Sec. 1234. Thiourea dioxide. 
Sec. 1235. Sodium ferrocyanide. 
Sec. 1236. Frames and mountings for spectacles, goggles, or the like, the foregoing of plastics. 
Sec. 1237. Melamine-formaldehyde resin. 
Sec. 1238. Formaldehyde, polymer with methylphenol, 2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether and formaldehyde, polymer with (chloromethyl)oxirane and methylphenol, 4-cyclohexene-1,2-dicarboxylate 2-propenoate. 
Sec. 1239. 2-Propenoic acid, reaction products with o-cresol-epichlorohydrin-formaldehyde polymer and 3a,4,7,7a-tetrahydro-1,3-isobenzofurandione. 
Sec. 1240. Certain protective cases of molded silicone designed for use with electronic drawing toys. 
Sec. 1241. Certain plastic stylus pens for use with toys. 
Sec. 1242. Certain headphones, AC adapters, and protective cases of molded silicone. 
Sec. 1243. Certain made-up floor mats of cellular polyethylene. 
Sec. 1244. Tolfenpyrad. 
Sec. 1245. Mixtures of Pyraflufen-ethyl and application adjuvants. 
Sec. 1246. Dimethyl carbonate polymer with 1,6-hexanediol and 1,5-pentanediol. 
Sec. 1247. Certain textile fabrics of man-made fibers consisting of one or two layers of expanded polytetrafluoroethylene sheeting. 
Sec. 1248. Certain glass snow globes. 
Sec. 1249. Certain acrylic snow globes. 
Sec. 1250. Trisodium salt of methylglycinediacetic acid. 
Sec. 1251. Helvetolide. 
Sec. 1252. Hirvenal. 
Sec. 1253. Damascenone. 
Sec. 1254. 5-Cyclopentadecen-1-one, 3-methyl-. 
Sec. 1255. (E)-2-Dodecen-1-al. 
Sec. 1256. Neon, compressed. 
Sec. 1257. 6-Methyl-2-(4-methyl-3-cyclohexen-1-yl)-5-hepten-2-ol. 
Sec. 1258. Prop-2-enyl 2-cyclohexyloxyacetate. 
Sec. 1259. 3-Methyl-5-phenylpent-2-enenitrile. 
Sec. 1260. Ethoxymethyl-cyclododecyl ether. 
Sec. 1261. Prop-2-enyl heptanoate. 
Sec. 1262. 1,2-Hexanediol. 
Sec. 1263. d-Menthol. 
Sec. 1264. Prop-2-enyl hexanoate. 
Sec. 1265. 3-Methylbenzyl chloride. 
Sec. 1266. Ethyl salicylate. 
Sec. 1267. 3,5,5-Trimethylhexyl acetate. 
Sec. 1268. Phenethyl isobutyrate. 
Sec. 1269. Mixtures of phosphonium, tetrakis(hydroxymethyl)-, chloride, polymer with urea; phosphonium, tetrakis(hydroxymethyl)-, chloride; and formaldehyde. 
Sec. 1270. Certain suspension system stabilizer bars. 
Sec. 1271. Confectionery containing synthetic sweetening agents instead of sugar. 
Sec. 1272. Certain fitness equipment. 
Sec. 1273. Gallium metal. 
Sec. 1274. Certain nightlights of plastic. 
Sec. 1275. Stannic oxide. 
Sec. 1276. Reduced Vat Blue 1. 
Sec. 1277. Direct Red 84. 
Sec. 1278. Acetic acid. 
Sec. 1279. Acid Blue 171. 
Sec. 1280. Reactive Blue 19. 
Sec. 1281. Acid Red 182. 
Sec. 1282. Direct Green 91. 
Sec. 1283. Mixtures of Cobaltate (2-) and Cobaltate (3-). 
Sec. 1284. Mixtures of Acid Black 244, (Chromate(2-), (Cobaltate(1-), and (Chromate(1-). 
Sec. 1285. Disperse Blue 284. 
Sec. 1286. Mixtures of Reactive Blue 250 and Reactive Black 5. 
Sec. 1287. Mixtures of Disperse Red 367, 3-Phenyl-7-(4-propoxyphenyl)-benzo[1,2-b:4,5-b′]difuran-2,6-dione and [4-[2,6-Dihydro-2,6-dioxo-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic acid, 2- ethoxyethyl ester. 
Sec. 1288. Certain acrylic filament tow imported in the form of bundles of crimped product each containing 250,000 filaments. 
Sec. 1289. Certain acrylic filament tow imported in the form of bundles of crimped product each containing 250,000 to 350,000 filaments. 
Sec. 1290. Certain acrylic staple fibers. 
Sec. 1291. Certain acrylic filament tow imported in the form of bundles of crimped product each containing 198,000 filaments. 
Sec. 1292. Ultraviolet lamps filled with deuterium gas. 
Sec. 1293. Buprofezin. 
Sec. 1294. Pyraflufen-ethyl. 
Sec. 1295. Fenpyroximate. 
Sec. 1296. Triflic anhydride. 
Sec. 1297. Triflic acid. 
Sec. 1298. Certain image projectors. 
Sec. 1299. Metolachlor. 
Sec. 1300. Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid, and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid. 
Sec. 1301. Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid, and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid, and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R), polymer with rel-(3R,6S)-3,6- dimethyl-1,4 dioxane-2,5-dione and (3S,6S)-3,6-dimetyl-1,4-dioxane-2,5-dione. 
Sec. 1302. Thermoplastic biodegradable polymer blend. 
Sec. 1303. Mixtures of Propoxycarbazone-sodium. 
Sec. 1304. Certain acrylic filament tow colored, crimped, with an average decitex of 3.3. 
Sec. 1305. Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning measuring 1 decitex or more but not over 1.3 decitex. 
Sec. 1306. Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning measuring over 1.3 decitex but less than 1.67 decitex. 
Sec. 1307. p-Toluidine. 
Sec. 1308. p-Nitrotoluene. 
Sec. 1309. Manicure and pedicure sets. 
Sec. 1310. Nail clippers and nail files. 
Sec. 1311. Certain eyelash curlers. 
Sec. 1312. Mixtures containing ß-cyfluthrin. 
Sec. 1313. Flubendiamide. 
Sec. 1314. Spirotetramat. 
Sec. 1315. 1H-1,2,4-Triazole. 
Sec. 1316. Mixtures of Indaziflam and application adjuvants. 
Sec. 1317. Indaziflam. 
Sec. 1318. Mixtures of Flubendiamide. 
Sec. 1319. Mixtures containing Fluopyram. 
Sec. 1320. Mixtures containing Fluopyram and Prothioconazole. 
Sec. 1321. Mixtures containing Fluopyram and Trifloxystrobin. 
Sec. 1322. Mixtures containing Fluopyram and Pyrimethanil. 
Sec. 1323. Fenhexamid. 
Sec. 1324. Fluopicolide. 
Sec. 1325. Fluopyram. 
Sec. 1326. Dicumyl peroxide. 
Sec. 1327. Mixtures of Clothianidin and Bacillus Firmus strain I-1582. 
Sec. 1328. Cyprosulfamide. 
Sec. 1329. Mixtures of Paraquat Dichloride with application adjuvants. 
Sec. 1330. Caprolactone/diethylene glycol. 
Sec. 1331. Copoly(dimethyl carbonate/1,6-hexanediol). 
Sec. 1332. 2,2′-Bis(4-cyanatophenyl)propane, aromatic thermosetting prepolymer. 
Sec. 1333. Terbacil. 
Sec. 1334. Aqueous mixtures of polyvinyl alcohol and polyvinyl pyrrolidone. 
Sec. 1335. Tetrakis(hydroxymethyl) phosphonium sulfate (THPS). 
Sec. 1336. Canagliflozin. 
Sec. 1337. Mixtures of N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide, methacrylic acid, aminoethyl ethylene urea, and hydroquinone. 
Sec. 1338. Glufosinate-ammonium. 
Sec. 1339. Chime melody rod assembly suitable for the production of grandfather clocks, wall clocks, and mantel clocks. 
Sec. 1340. Pigment Yellow 194. 
Sec. 1341. Pigment Yellow 181. 
Sec. 1342. Pigment Yellow 191. 
Sec. 1343. Pigment Yellow 180. 
Sec. 1344. 4,4′-Thiobis[2-(1,1-di-methylethyl)-5-methyl-phenol]. 
Sec. 1345. 2,5-Bis(1,1-dimethylpropyl)-1,4-benzenediol. 
Sec. 1346. 2,2′-(2-Methylpropylidene) bis(4,6-dimethylphenol). 
Sec. 1347. 4,4′-Butylidenebis(3-methyl-6-tert-butylphenol). 
Sec. 1348. 2,2′-Methylenebis[4-methyl-6-tert-butylphenol]. 
Sec. 1349. Daminozide. 
Sec. 1350. Bis(2,3-dibromopropyl ether) of Tetrabromobisphenol A. 
Sec. 1351. 4,4′-Methylenebis(2-chloroaniline). 
Sec. 1352. TFM. 
Sec. 1353. 1,1,2-2-Tetrafluoroethylene, oxidized, polymerized, reduced. 
Sec. 1354. Copoly(trifluoroethylene/vinylidene fluoride). 
Sec. 1355. Diphosphoric acid, polymers with ethoxylated reduced methyl esters of reduced polymerized oxidized tetrafluoroethylene. 
Sec. 1356. 4,4′-Dichlorodiphenyl sulfone. 
Sec. 1357. 1,2-Propanediol, 3-(diethylamino)-, polymers with 5-isocyanato-1- (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2-ethyl-1-hexanol-blocked, acetates (salts). 
Sec. 1358. Extract of licorice. 
Sec. 1359. Certain polarized lenses or lens blanks with an outer profile diameter of more than 80 mm. 
Sec. 1360. Certain clock movements. 
Sec. 1361. p-Dichlorobenzene. 
Sec. 1362. Certain polarized lens or lens blanks with an outer profile diameter of 80 mm or less. 
Sec. 1363. Certain toric-shaped polarized lenses or lens blanks. 
Sec. 1364. Mixtures containing Imidacloprid and Thiodicarb. 
Sec. 1365. Mixtures containing Imidacloprid and Cyfluthrin or its ß-Cyfluthrin isomer. 
Sec. 1366. Penflufen. 
Sec. 1367. 2-Amino-5-cyano-N,3-dimethylbenzamide. 
Sec. 1368. Picoxystrobin. 
Sec. 1369. Methyl 3-(aminosulfonyl)-2-thiophenecarboxylate. 
Sec. 1370. Certain composite units each comprising a power electronics box and a static converter. 
Sec. 1371. Certain stator or rotor parts designed for use in a combined generator/electric motor. 
Sec. 1372. Certain fuel pumps designed for gasoline/ethanol direct injection fuel systems. 
Sec. 1373. Certain hybrid electric vehicle inverters. 
Sec. 1374. Certain fuel injectors. 
Sec. 1375. Certain motor/generator units. 
Sec. 1376. Mixtures containing Fluopyram and Tebuconazole. 
Sec. 1377. Surface-modified silicon dioxide. 
Sec. 1378. Sodium thiocyanate. 
Sec. 1379. Hydroquinone monomethyl ether. 
Sec. 1380. Germanium unwrought. 
Sec. 1381. Germanium oxides. 
Sec. 1382. Mixtures of polyethylene glycol, C16-C18 fatty acids, and C2-C6 aliphatic hydrocarbons. 
Sec. 1383. Co-poly (propylene/ethylene). 
Sec. 1384. Mixtures of alkali metal phenate, mineral oil, and p-Dodecylphenol. 
Sec. 1385. Sensomer CT–400. 
Sec. 1386. D-Galacto-D-mannan. 
Sec. 1387. Benzene, polypropene derivatives. 
Sec. 1388. Certain compression-ignition internal combustion piston engines. 
Sec. 1389. Certain programmable controllers. 
Sec. 1390. Turmeric extracted oleoresin. 
Sec. 1391. Ginger extracted oleoresin. 
Sec. 1392. 1.3G grade fireworks. 
Sec. 1393. 1.4G grade fireworks. 
Sec. 1394. Baby or child carriers designed for use on bicycles. 
Sec. 1395. Wide-angle reflectors. 
Sec. 1396. Parts of bicycle speedometers. 
Sec. 1397. Aminocyclopyrachlor. 
Sec. 1398. Triethylenediamine. 
Sec. 1399. Modified aliphatic amine mixture containing benzyl alcohol; formaldehyde, polymer with 1,3- benezenedimethanamine and phenol; 1,3-benzenedimethanamine; phenol, 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction products with ethylenediamine; and ethylenediamine. 
Sec. 1400. Modified aliphatic polyamine mixture of reaction products of 1,3-bis(aminomethyl)benzene with phenol and formaldehyde and 1,3-bis(aminomethyl)benzene. 
Sec. 1401. Hexadecyl 3,5-di-tert-butyl-4-hydroxybenzoate. 
Sec. 1402. 3-Amino-1,2-propanediol. 
Sec. 1403. 2-Ethylhexyl salicylate. 
Sec. 1404. Ion-exchange resin of benzene, diethenyl, polymer with ethenylbenzene and ethenylethylbenzene, chloromethylated, trimethylaminoquaternized. 
Sec. 1405. Acephate. 
Sec. 1406. Benzene, diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene chlormethylated, 2-(dimethylamino) ethanol-quaternized. 
Sec. 1407. Ion exchange resins (Methanamine, N-methyl reaction products with chloromethylated divinylbenzene-styrene polymer). 
Sec. 1408. Ion-exchange resin and adsorbent (Benzene, diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene, sulfonated). 
Sec. 1409. 5-(1,1-Dimethylheptyl)resorcinol. 
Sec. 1410. 4-Bromobenzyl bromide. 
Sec. 1411. 1-(2-Chloroethyl)-4-ethyl-1,4-dihydro-5H-tetrazol-5-one. 
Sec. 1412. 1,1-Cyclobutanedicarboxylic acid. 
Sec. 1413. α-Phenylpyridine-2-acetamide. 
Sec. 1414. α-threo Phenyl-2-piperidyl acetamide. 
Sec. 1415. 1-Benzyl-4-phenyl-4-piperidine carboxylic acid ethyl ester HCl. 
Sec. 1416. N-[1-Benzyl-4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide oxalate. 
Sec. 1417. α-Phenylpiperidine-2-acetic acid. 
Sec. 1418. Carbonic dihydrazide. 
Sec. 1419. Copper peptide (AHK-Cu). 
Sec. 1420. Glycyl-L-Histidyl-L-Lysine. 
Sec. 1421. Certain indoor/outdoor programmable and countdown time switches. 
Sec. 1422. Certain surge protector receptacles. 
Sec. 1423. Certain tamper resistant ground fault circuit interrupters. 
Sec. 1424. Banana jack connectors. 
Sec. 1425. Reactive Black 31. 
Sec. 1426. Orthotoluidine. 
Sec. 1427. Women’s belts of leather or composition leather, each valued $7.00 or higher. 
Sec. 1428. Gadolinium oxide. 
Sec. 1429. Lanthanum oxide. 
Sec. 1430. p-Chlorobenzotrifluoride containing less than 1.0% by weight of Acetone or other acid acceptor stabilizers. 
Sec. 1431. p-Chlorobenzotrifluoride containing less than 0.1% by weight of Tertiary amyl phenol or other antioxidants. 
Sec. 1432. p-Chlorobenzotrifluoride containing less than 0.1% of a mixture of Toluene, Solvent Naphtha, Propan-2-OL and Naphthalene. 
Sec. 1433. p-Chlorobenzotrifluoride containing less than 0.1% by weight of Ethyl morpholine or other storage vessel corrosion inhibitors. 
Sec. 1434. 2-Aminopyridine. 
Sec. 1435. 4-Chloro-3-nitrobenzoic acid. 
Sec. 1436. 1,6-Diisocyanato-hexane homopolymer, polyethylene-polypropylene glycol mono-Bu ether blocked. 
Sec. 1437. N,N′,N′′-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]] tris [hexahydro-2-oxo-1H-azepine-1-carboxamide]. 
Sec. 1438. Water-dispersible polyisocyanate product based on hexamethylene diisocyanate (HDI) trimer and cyclohexanamine, N,N-dimethyl-, compounds with 3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6- diisocyanatohexane homopolymer. 
Sec. 1439. Hexanedioic acid, dihydrazide, polymer with 5-amino-1,3,3-trimethylcyclohexanemethanamine, 1,3-butanediol and 1,1′- methylenebis[4-isocyanatocyclohexane], methyl ethyl ketone oxime- and polyethylene glycol mono-methyl ether-blocked. 
Sec. 1440. Oxirane, 2-methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1), polymer with 2,4-diisocyanato-1-methylbenzene and a-hydro-.-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1), caprolactam-blocked. 
Sec. 1441. Chlorobenzene. 
Sec. 1442. Dimethyl dicarbonate. 
Sec. 1443. Phosphorus sulfochloride. 
Sec. 1444. Dimethyl carbonate polymer with 1,6-hexanediol copolymer and 2-oxepanone. 
Sec. 1445. Reaction product of 3,5-dimethyl-1,2-diazole with polymer of hexane-1,6-diyl diisocyanate in organic solvent. 
Sec. 1446. Fasteners of plastics, in clips suitable for use in a mechanical attaching device. 
Sec. 1447. Hand tools designed for securing plastic fasteners that affix tags to merchandise. 
Sec. 1448. Product mixtures containing Fenoxaprop, Pyrasulfotole, Bromoxynil Octanoate, Bromoxynil Heptanoate, and Mefenpyr. 
Sec. 1449. 4,4′-Sulfonyldiphenol. 
Sec. 1450. 2-(4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)phenol. 
Sec. 1451. Hydroxylamine sulfate. 
Sec. 1452. Alginic acid, ammonium alignate, potassium alginate, calcium alginate, and magnesium alginate. 
Sec. 1453. Propylene glycol alginates. 
Sec. 1454. Sodium alginate. 
Sec. 1455. Mixture of hexanedioic acid, polymer with 1,2-ethanediol, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3- isobenzofurandione, 2-propenoate and 1,3-propanediol, 2,2-bis(hydroxymethyl)-, polymer with 2- (chloromethyl)oxirane, 2-propenoate. 
Sec. 1456. Urea, polymer with formaldehyde and 2-methylpropanal. 
Sec. 1457. Certain drive axles designed for use in log skidders, forwarders, articulated dump trucks or similar vehicles. 
Sec. 1458. Certain forged ring gear components and certain other parts of crankshafts and connecting rods. 
Sec. 1459. Mixtures comprising methyl methacrylate methacrylic acid polymer and up to 1 percent zinc acetate. 
Sec. 1460. Mixtures comprising titanium dioxide, silica, and decyl(trimethoxy)silane. 
Sec. 1461. Mixtures comprising titanium dioxide and decyl(trimethoxy)silane. 
Sec. 1462. Manganese ferrite carrier covered with acrylic resin. 
Sec. 1463. Phosphonic acid, reaction products with maleic anhydride, sodium salts. 
Sec. 1464. Dimethyl hydrogen phosphite. 
Sec. 1465. Vat Violet 10. 
Sec. 1466. 2-Ethylhexylamine. 
Sec. 1467. p-Nitroaniline. 
Sec. 1468. 4-Sulfo-1,8-naphthalic anhydride potassium salt. 
Sec. 1469. Isononylamine. 
Sec. 1470. Dodecylaniline branched. 
Sec. 1471. N-Ethyl-N-benzylaniline. 
Sec. 1472. Dimethylhexanediol. 
Sec. 1473. N,N-Dimethylisopropylamine (DMIPA). 
Sec. 1474. Huron Yellow Dye. 
Sec. 1475. Invisible Blue Dye. 
Sec. 1476. Solvent Orange 115. 
Sec. 1477. Solvent Yellow 131. 
Sec. 1478. Zinc sulfide, copper chloride doped. 
Sec. 1479. Solvent Yellow 160:1. 
Sec. 1480. Reactive Red. 
Sec. 1481. Solvent Yellow 195. 
Sec. 1482. p-Toluenesulfonamide. 
Sec. 1483. Lenses designed for digital cameras with a focal length measuring approximately 10 mm or more but not over 24 mm and weighing 445 g or more but not over 475 g. 
Sec. 1484. Lenses designed for digital cameras with a focal length measuring approximately 70 mm or more but not over 200 mm and weighing 1,410 g or more but not over 1,545 g. 
Sec. 1485. Lenses designed for digital cameras with a focal length measuring approximately 50 mm or more but not over 200 mm and weighing 329 g or more but not over 425 g. 
Sec. 1486. Captan. 
Sec. 1487. Methanesulfonyl chloride. 
Sec. 1488. Methanesulfonic acid. 
Sec. 1489. Poly (melamine-co-formaldelhyde) methylated butylated. 
Sec. 1490. Certain nonwoven fiberglass sheets. 
Sec. 1491. Oxyfluorfen. 
Sec. 1492. Acifluorfen sodium. 
Sec. 1493. Standard-grade ferroniobium or ferrocolombium. 
Sec. 1494. Manganese flake. 
Sec. 1495. Preformed iodide pellets or powder composed of iodides of dysprosium, thallium, sodium, holmium, thulium, and calcium. 
Sec. 1496. Cermets and articles thereof for use in ceramic discharge lamps. 
Sec. 1497. Polycrystalline alumina discharge tubes designed for use in high-intensity discharge (HID) lamps. 
Sec. 1498. Certain ceramic bases designed for high intensity discharge (HID) lamps. 
Sec. 1499. Certain cases or containers designed to be used for certain electronic drawing toys or electronic games. 
Sec. 1500. Certain switchgear assemblies and panel boards specifically designed for wind turbine generators. 
Sec. 1501. Certain open-work warp knit fabrics. 
Sec. 1502. 2-Cyclohexylidene-2-phenylacetonitrile. 
Sec. 1503. Mixtures of isomers: 1-(1,2,3,4,5,6,7,8-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; 1-(1,2,3,5,6,7,8,8a- Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; and 1-(1,2,3,4,6,7,8,8a-Octahydro-2,3,8,8-tetramethyl-2-naphthyl) ethan-1-one. 
Sec. 1504. Polyquaternium-76. 
Sec. 1505. 2,2-Dichloroacetyl chloride. 
Sec. 1506. Profenofos. 
Sec. 1507. 4-Vinylbenzenesulfonic acid, sodium salt hydrate. 
Sec. 1508. 4-Vinylbenzenesulfonic acid, lithium salt. 
Sec. 1509. Certain fuel injectors. 
Sec. 1510. Cast-iron engine crankcases for marine propulsion engines, each measuring more than 1.1 meters in length. 
Sec. 1511. Certain forged steel crankshafts. 
Sec. 1512. Plain shaft sputter bearings without housing (other than spherical bearings), each weighing 260 grams or more. 
Sec. 1513. Certain fuel injection pumps for compression-ignition engines. 
Sec. 1514. Certain pistons for marine propulsion engines. 
Sec. 1515. Golf club driver heads. 
Sec. 1516. Fairway wood heads. 
Sec. 1517. Golf club iron heads. 
Sec. 1518. Golf club putter heads. 
Sec. 1519. Golf wedge club heads. 
Sec. 1520. Hybrid golf club heads. 
Sec. 1521. Woven mesh fabrics of filaments of perfluoroalkoxy copolymer resin for use in certain manufacturing filters. 
Sec. 1522. Encapsulated ascorbic acid. 
Sec. 1523. Bisphenol A bis(3-methacryloyloxypropyl) ether. 
Sec. 1524. Copoly(acrylic acid/itaconic acid). 
Sec. 1525. Certain polycrystalline fibers designed for use in pollution control devices for motor vehicles. 
Sec. 1526. Certain plastic children's wallets. 
Sec. 1527. Certain bamboo baskets. 
Sec. 1528. Bamboo kitchen forks, spoons, spatulas, turners and scrapers. 
Sec. 1529. Certain electromechanical wine bottle openers. 
Sec. 1530. Certain accordion-style file folders for organizing coupons or other contents. 
Sec. 1531. Certain inflatable swimming pools. 
Sec. 1532. Certain cellular plastic sheets of poly(tetrafluoroethylene) with retention rating of 10–30 nanometers for use in certain manufacturing filters. 
Sec. 1533. Certain cellular plastic sheets of poly-tetrafluoroethylene measuring 10 microns to 140 microns thick for use in certain manufacturing filters. 
Sec. 1534. Fosamine-ammonium. 
Sec. 1535. 1-Chlorobutane. 
Sec. 1536. 1,6-Dichlorohexane. 
Sec. 1537. Triallyl cyanurate. 
Sec. 1538. 2-[1,3-Dioxo-1-[(2-oxo-1,3-dihydrobenzimidazol-5-yl)amino]butan-2-yl]diazenylbenzoic acid. 
Sec. 1539. Fluorescent Brightener CBS-X. 
Sec. 1540. Certain plastic device book-style covers. 
Sec. 1541. Certain textile device book style covers. 
Sec. 1542. Certain plastic device covers and stands. 
Sec. 1543. Certain women’s sports bras. 
Sec. 1544. Certain knit tank tops. 
Sec. 1545. Certain knit garments. 
Sec. 1546. Effective date. 
Title II—Existing duty suspensions and reductions 
Sec. 2001. Extension of certain existing duty suspensions and reductions and other modifications. 
Sec. 2002. Effective date. 
Title III—Miscellaneous 
Sec. 3001. Reliquidation of certain orange juice entries. 
Sec. 3002. Reliquidation of certain entries of industrial nitrocellulose from the United Kingdom. 
Sec. 3003. Reliquidation of certain entries of polyester fleece sheet sets. 
Sec. 3004. Technical correction relating to stainless steel single-piece exhaust gas manifolds. 
Sec. 3005. Liquidation or reliquidation of certain entries of top-of-the-stove stainless steel cooking ware from the Republic of Korea entered between January 1, 1999, and January 22, 2003. 
Sec. 3006. Liquidation or reliquidation of certain entries of digital still image video cameras.  
2.ReferenceExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision, the reference shall be considered to be made to a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision of the Harmonized Tariff Schedule of the United States (19 U.S.C. 3007 note). 
INew duty suspensions and reductions 
1001.Homo-polymers of hydrogenated norbornene derivativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.011,4:5,8-Dimethan‑onaphthalene, 2‑ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with 3a,4,7,7a-tetrahydro‑4,7- methano-1H-indene, hydrogenated (CAS No. 881025–72–5); 1,4-methano-1H-fluorene, 4,4a,9,9a‑tetrahydro-, polymer with 1,2,3,4,4a, 5,8,8a‑octahydro-1,4:5,8-dimethan‑onaphthalene and 3a,4,7,7a‑tetrahydro-4,7-methano-1H-indene, hydrogenated (CAS No. 503442–46–4); and 1,4-methano-1H-fluorene, 4,4a,9,9a‑tetrahydro-, polymer with 1,2,3,4,4a, 5,8,8aoctahydro-1,4:5,8-dimethan‑onaphthalene, hydrogenated (CAS No. 503298–02–0) (provided for in subheading 3911.90.25)FreeNo changeNo changeOn or before 12/31/2015. 
1002.2,3-Dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic acid, sodium salt (1:3)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.022,3-Dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic acid, sodium salt (1:3) (CAS No. 444087–59–6) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1003.Acid Yellow 151Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.03Acid Yellow 151 (Bis[2-[2-[5-(aminosulfonyl)-2-(hydroxy-κO)phenyl]diazenyl-κN1]-3-(oxo-κO)-N-phenylbutanamidato(2-)] cobaltate(2-) hydrogen (1:2)) (CAS No. 12715–61–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2015. 
1004.Acid Yellow 137Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.04Acid Yellow 137 (Bis[3-[2-[4,5- dihydro-3-methyl-5-(oxo-O)-1-phenyl-1H-pyrazol-4- yl]diazenyl-κN1]-4-(hydroxy-κO) benzenesulfonamidato(2-)]Cobaltate(1-), sodium (1:1)) (CAS No. 34664–47–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2015. 
1005.Mixtures of Disperse Red 367Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.05Mixtures of Disperse Red 367 ([4-(2,6-Dihydro-2,6-dioxo-7-phenylbenzo[1,2-b:4,5-b]difuran-3-yl)phenoxy]acetic acid, 2- ethoxyethyl ester) (CAS No. 126877–05–2) and 4-[(1-amino-9,10-dihydro-4-hydroxy-9,10-dioxo-2- anthracenyl)oxy] benzenesulfonyl fluoride (CAS No. 170865–52–8) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1006.Acid Red 278Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.06Chromate(1-), bis[3-[4-[[5-chloro-2-(hydroxy-κO)phenyl]-azo-κN1]-4,5-dihydro-3-methyl-5-(oxo-κO)-1Hpyrazol-1-yl] benzenesulfonamidato(2-)]-, sodium (acid red 278) (CAS No. 71819–56–2) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2015. 
1007.Acid Yellow 79Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.07Acid Yellow 79 (Benzenesulfonic acid, 2-[2-[5-amino-3-methyl-1-(3-sulfophenyl)-1H-pyrazol-4-yl]diazenyl]-, 1,1′-[(1- methylethylidene)di-4,1-phenylene] ester, sodium salt (1:2)) (CAS No. 72828–69–4) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2015. 
1008.Disperse Yellow 184:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.08Disperse Yellow 184:1 (3-(5-Chloro-2-benzoxazolyl)-7-(diethylamino)-2H-1-benzopyran-2-one) (CAS No. 35773–43–4) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1009.Mixtures of 5-[(2-Cyano-4-nitrophenyl)azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile and 5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4- methyl-2-(phenylamino)-3-pyridine carbonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.09Mixtures of 5-[(2-Cyano-4-nitrophenyl)azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile (CAS No. 149988–44–3) and 5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4- methyl-2-(phenylamino)-3-pyridine carbonitrile (CAS No. 137428–29–6) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1010.Disperse Red 159Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.10Disperse Red 159 (1-Amino-2-[4-[(hexahydro-2-oxo-1H-azepin-1-yl)methyl]phenoxy]-4-hydroxy-9,10-anthracenedione) (CAS No. 19014–53–0) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1011.Reactive Red 122Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.11Reactive Red 122 (7-[[4-Chloro-6-[ethyl[3-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3- [2-(4-methoxy-2-sulfophenyl)diazenyl]-2-naphthalenesulfonic acid, sodium salt (1:3)) (CAS No. 83567–04–8) (provided for in subheading 3204.16.20)FreeNo changeNo changeOn or before 12/31/2015. 
1012.Disperse Red 311Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.12Disperse Red 311 (N-[3-(Acetylamino)-4-[(2, 4-dinitrophenyl)azo]phenyl]-N-(3-methoxy-3-oxopropyl)-ß-alanine, methyl ester) (CAS No. 70729–65–6) (provided for in subheading 3204.11.35) FreeNo changeNo changeOn or before 12/31/2015. 
1013.Reactive Blue 187Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.13Reactive Blue 187 (1,1′-[(6,13-dichloro-4,11-disulfo-3,10-triphenodioxazinediyl)bis[imino-2,1-ethanediylimino[6-[(2,5- disulfophenyl)amino]-1,3,5-triazine-4,2-diyl]]]bis[3-carboxylatopyridinium], dihydroxide, bis(inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1014.Disperse Yellow 71Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.14Disperse Yellow 71 (9 (or 10)-Methoxy-7H-benzimidazo[2,1-a]benz[de]isoquinolin-7-one) (CAS No. 68296–59–3) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1015.Acid Blue 284Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.15Acid Blue 284 ([5-(Diethylamino)-2-[(2-hydroxy-4-nitrophenyl)azo]phenolato(2-)][5-hydroxy-6-[(2-hydroxy-4-nitrophenyl) azo]-1-naphthalenesulfonato(3-)]-chromate(2-), sodium) (CAS No. 90294–39–6) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2015. 
1016.Basic Blue 94:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.16Basic Blue 94:1 (1-Propanaminium, 3,3′-[(9,10-dihydro-9,10-dioxo-1,4-anthracenediyl)diimino]bis(N,N,N-triethyl-, ethyl sulfate (1:2))) (CAS No. 67905–14–0) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2015. 
1017.Disperse Orange 288Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.17Disperse Orange 288 (3-[[4-[2-(4-Nitrophenyl)diazenyl] phenyl](phenylmethyl)amino]-propanenitrile) (CAS No. 96662–24–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1018.Disperse Blue 56Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.18Disperse Blue 56 (1,5 (or 1,8)-Diamino-2-bromo-4,8 (or 4,5)-dihydroxy-9,10-anthracenedione) (CAS No. 68134–65–6) (provided for in subheading 3204.11.10)FreeNo changeNo changeOn or before 12/31/2015. 
1019.Acid Blue 264Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.19Acid Blue 264 (1-Amino‑9,10-dihydro‑4-[[4-[[methyl[(4-methyl phenyl)sulfonyl]amino] methyl]phenyl]amino]‑9,10-dioxo-2- anthracenesulfonic acid, sodium salt (1:1)) (CAS No. 72828–82–1) (provided for in subheading 3204.12.20)Free No changeNo changeOn or before 12/31/2015. 
1020.Mixtures of 1,5-Diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione, and 1,5- Diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.20Mixtures of 1,5-Diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione (CAS No. 31529–83–6) and 1,5- Diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione (CAS No. 31288–44–5) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2015. 
1021.Acid Red 426Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.21Acid Red 426 (5-[2-[4-(Acetylamino)-2-(trifluoromethyl)phenyl]diazenyl]-6-amino-4-hydroxy-2-naphthalenesulfonic acid, sodium salt (1:1)) (CAS No. 75198–93–5) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2015. 
1022.Mixtures of Reactive Black 5, Benzenesulfonic acid, and 1-Naphthalenesulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.22Mixtures of Reactive Black 5 (4-Amino-5-hydroxy-3,6-bis [2-[4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl]diazenyl]-2,7- naphthalenedisulfonic acid, sodium salt (1:4)) (CAS No. 17095–24–8), 2, 4-Diamino-5-[2-[4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl]diazenyl]-benzenesulfonic acid, sodium salt (1) (CAS No. 795275–80–8) and 4-Amino-3-[2-[4-[[2-(sulfooxy) ethyl] sulfonyl]phenyl]diazenyl]-1-naphthalenesulfonic acid, sodium salt (1:2) (CAS No. 250688–43–8) (provided for in subheading 3204.11.50) FreeNo changeNo changeOn or before 12/31/2015. 
1023.Mixtures of Disperse Blue 77Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.23Mixtures of Disperse Blue 77 (1,8-Dihydroxy-4-nitro-5-(phenylamino)-9,10-anthracenedione) (CAS No. 20241–76–3), 5-[2-(2- Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile (CAS No. 149988–44–3), 5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2- (phenylamino)-3-pyridinecarbonitrile (CAS No. 137428–29–6) and 2-Cyano-2-[3-[(6-methoxy-2-benzothiazoyl)amino]-1Hisoindol- 1-ylidene]-acetic acid, pentyl ester (CAS No. 173285–74–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2015. 
1024.Mixtures of Reactive Red 198 and Reactive Red 239Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.24Mixtures of Reactive Red 198 (5-[[4-Chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]‑4-hydroxy-3-[2-[4-[[2- (sulfooxy)ethyl]sulfonyl] phenyl]diazenyl]-2,7‑naphthalenedisulfonic acid, sodium salt (1:?)) (CAS No. 78952–61–1) and Reactive Red 239 (2-[2-[8-[[4-Chloro-6-[[4-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]amino]‑1,3,5-triazin-2-yl]amino]-1-hydroxy-3,6- disulfo-2-naphthalenyl] diazenyl]-1,5-naphthalenedisulfonic acid, sodium salt (1:5)) (CAS No. 89157–03–9) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1025.Mixtures of Reactive Blue 19Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.25Mixtures of Reactive Blue 19 (1-Amino-9,10-dihydro‑9,10-dioxo-4-[[3-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]amino]-2- anthracenesulfonic acid, sodium salt (1:2)) (CAS No. 2580–78–1) and 1,1′-[(6,13-Dichloro‑4,11-disulfo-3,10- triphenodioxazinediyl) bis[imino-2,1-ethanediylimino [6-[(2,5-disulfophenyl) amino]-1,3,5-triazine-4,2-diyl]]]bis [3-carboxylatopyridinium], dihydroxide, bis(inner salt), hexasodium salt (CAS No. 79771–28–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1026.QuinaldineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.262-Methylquinoline (CAS No. 91–63–4) (provided for in subheading 2933.49.70)FreeNo changeNo changeOn or before 12/31/2015. 
1027.LeucoquinizarinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.271,4,9,10- Tetrahydroxyanthracene (Leucoquinizarin) (CAS No. 476–60–8 or 40498–13–3) (provided for in subheading 2914.69.90)FreeNo changeNo changeOn or before 12/31/2015. 
1028.1-NitroanthraquinoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.281-Nitro-9,10-anthracenedione (CAS No. 82–34–8) (provided for in subheading 2914.70.40)FreeNo changeNo changeOn or before 12/31/2015. 
1029.Benzenesulfonyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.29 Benzenesulfonyl chloride (CAS No. 98–09–9) (provided for in subheading 2904.10.08)FreeNo changeNo changeOn or before 12/31/2015. 
1030.Capacitor grade homopolymer polypropylene resin in primary formSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.30 Capacitor grade homopolymer polypropylene resin in primary form (CAS No. 9003–07–0), certified by the importer as intended for use in manufacturing capacitor film and having an ash content less than 0.01% pursuant to ASTM D5630 (Inorganic residues from plastics ashing may describe antiblock, fillers, reinforcements, catalyst residues, colorants, etc.) (provided for in subheading 3902.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1031.Certain acrylic staple fibers with a fiber tenacity of 0.4 N/texSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.31Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 45 mm (plus or minus 10 percent) and fiber tenacity of 0.4 N/tex (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1032.Certain acrylic staple fibers with fiber tenacity of 0.48 N/texSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.32Acrylic staple fibers (polyacrylonitrile staple) containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 45 mm (plus or minus 10 percent) and fiber tenacity of 0.48 N/tex (plus or minus 10 percent) (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1033.AldicarbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.332-Methyl-2-(methylthio)propionaldehyde O-(methylcarbamoyl)oxime (Aldicarb) (CAS No. 116–06–3) and application adjuvants (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2015. 
1034.Penthiopyrad technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.34(1-Methyl-N-[2-(4-methylpentan-2-yl)thiophen-3-yl]-3-(trifluoromethyl)pyrazole-4-carboxamide (Penthiopyrad technical) (CAS No. 183675–82–3) (provided for in subheading 2933.19.90)3.9%No changeNo changeOn or before 12/31/2015. 
1035.2-Amino-4,6-dimethylpyrimidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.352-Amino-4,6-dimethylpyrimidine (CAS No. 767–15–7) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2015. 
1036.Carbofuran technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.362,3-dihydro-2,2-dimethyl-7-benzofuranyl methylcarbamate (Carbofuran technical) (CAS No. 1563–66–2) (provided for in subheading 2932.99.20)5.4%No changeNo changeOn or before 12/31/2015. 
1037.Carbosulfan technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.372,3-Dihydro-2,2-dimethylbenzofuran-7-yl (dibutylaminothio) methylcarbamate (Carbosulfan technical) (CAS No. 55285–14–8) (provided for in subheading 2932.99.20)FreeNo changeNo changeOn or before 12/31/2015. 
1038.Oxalic acid, dimethyl ester (DMO)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.38Oxalic acid, dimethyl ester (DMO) (CAS No. 553–90–2) (provided for in subheading 2917.11.00)FreeNo changeNo changeOn or before 12/31/2015. 
1039.Oxalic acid, diethyl ester (DEO)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.39Oxalic acid, diethyl ester (DEO) (CAS No. 95–92–1) (provided for in subheading 2917.11.00)FreeNo changeNo changeOn or before 12/31/2015. 
1040.Carbamic acid, N-[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino] sulfonyl]amino]carbonyl]phenyl]-, ethyl ester (PCM)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.40Carbamic acid, N-[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino] sulfonyl]amino]carbonyl]phenyl]-, ethyl ester (PCM) (CAS No. 874909–61–2) (provided for in subheading 2929.90.15)5.67%No changeNo changeOn or before 12/31/2015. 
1041.Ethyl 3-amino-4,4,4-trifluorocrotonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.41Ethyl 3-amino-4,4,4-trifluorocrotonate (CAS No. 372–29–2) (provided for in subheading 2922.49.80)FreeNo changeNo changeOn or before 12/31/2015. 
1042.Mixtures containing Thiencarbazone-methyl, Isoxadifen-ethyl, and TembotrioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.42Mixtures containing methyl 4-({[(3-methoxy-4-methyl‑5-oxo-4,5-dihydro‑1H-1,2,4-triazol-1-yl) carbonyl]amino}sulfonyl)-5- methylthiophene-3-carboxylate- (Thiencarbazone-methyl) (CAS No. 317815–83–1), ethyl 4,5-dihydro-5,5-diphenyl-1,2- oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0), and 2-{2-chloro-4-mesyl-3-[(trifluoroethoxy) methyl]- benzoyl} cyclohexane-1,3-dione (Tembotrione) (CAS No. 335104–84–2) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1043.Mixtures containing Trifloxystrobin, Clothianidin, Carboxin, and MetalaxylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.43Mixtures containing Methyl (E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7); (E)-1-(2-chloro-1,3-thiazol-5ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin) (CAS No. 210880–92–5); 5,6-dihydro-2-methyl-N-phenyl-1,4-oxathiin-3-carboxamide (Carboxin) (CAS No. 5234–68–4); and methyl N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1) and application adjuvants provided for in subheading 3808.92.15FreeNo changeNo changeOn or before 12/31/2015. 
1044.5-Methylpyridine-2,3-dicarboxylic acid dimethyl esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.445-Methylpyridine-2,3-dicarboxylic acid dimethyl ester (CAS No. 112110–16–4) (provided for in subheading 2933.39.61)4.48%No changeNo changeOn or before 12/31/2015. 
1045.Reactive Orange 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.45Reactive Orange 131 (CAS No. 187026–95–5) (provided for in subheading 3204.16.30) FreeNo changeNo changeOn or before 12/31/2015. 
1046.Octanoyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.46Octanoyl chloride (CAS No. 111–64–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2015. 
1047.Mixtures of tetraacetylethylenediamine with extenders or additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.47Mixtures of tetraacetylethylenediamine (CAS No. 10543–57–4) with any of the following extenders or additives:  carboxymethylcellulose (CAS No. 9004–32–4), pigment blue 15:3 (CAS No. 147–14–8), water (CAS No. 7732–18–5), ethoxylated alcohols, tallow (CAS No. 61791–28–4), phthalocyanine green G (CAS No. 1328–53–6), bentonite powder (CAS No. 1302–78–9), and silicon dioxide (CAS No. 14808–60–7) (provided for in subheading 3824.90.92) FreeNo changeNo changeOn or before 12/31/2015. 
1048.1-Propanonesulfonic acid, 2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, polymer with 1-ethenyl-2- pyrrolidinoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.481-Propanonesulfonic acid, 2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, polymer with 1-ethenyl-2- pyrrolidinone (CAS No. 335383–60–3) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1049.Ammonium polyacryloyldimethyl taurateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.49Ammonium polyacryloyldimethyl taurate (CAS No. 62152–14–1) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1050.Fluthiacet-methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.50Methyl[[2-chloro-4-fluoro-5[(tetrahydro-3-oxo-1H,3H-[1,3,4]thiadiazolo[3,4-a]pyridazin-1-ylidene)amino]phenyl]-thio]acetate (Fluthiacet-methyl) (CAS No. 117337–19–6) (provided for in subheading 2934.99.15).1.8%No changeNo changeOn or before 12/31/2015. 
1051.PyroxasulfoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.513-[5-(difluoromethoxy)-1-methyl-3-(trifluoromethyl)pyrazol-4-ylmethylsulfonyl]-4,5-dihydro-5,5-dimethyl-1,2-oxazole (Pyroxasulfone) (CAS No. 447399–55–5) (provided for in subheading 2934.99.90)3.8%No changeNo changeOn or before 12/31/2015. 
1052.Certain portable electric grillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.52Portable electric grills with an infrared cooking system and 320 sq. in. of grilling surface (provided for in subheading 8516.60.60)FreeNo changeNo changeOn or before 12/31/2015. 
1053.Portable combination fryer-roaster appliancesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.53Portable combination fryer-roaster appliances utilizing infrared cooking technology, consisting of a cylindrical infrared reemitter surrounding the cooking compartment and fueled by liquid petroleum gas (provided for in subheading 7321.11.10)FreeNo changeNo changeOn or before 12/31/2015. 
1054.Certain decorative outdoor bamboo garden torchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.57Torches designed for outdoor use, with poles of bamboo, measuring 160 cm or less in height and designed for use with refillable metal fuel canisters, each fitted with a wick (provided for in subheading 9405.50.40)FreeNo changeNo changeOn or before 12/31/2015. 
1055.Certain portable gas grillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.59Portable gas grills, each having a base mounted on wheels or casters, such grills utilizing infrared cooking technology consisting of an infrared re-emitter plate positioned between the heat source and food support grate, the plate and grate having a surface area of approximately 2,064 cm² (provided for in subheading 7321.11.10)FreeNo changeNo changeOn or before 12/31/2015. 
1056.Thiencarbazone-methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.60Methyl 4-({[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]-amino}sulfonyl)-5-methylthiophene-3- carboxylate- (Thiencarbazone-methyl) (CAS No. 317815–83–1) (provided for in subheading 2935.00.75)2.3%No changeNo changeOn or before 12/31/2015. 
1057.1,3-CyclohexanedioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.611,3-Cyclohexanedione (CAS No. 504–02–9) (provided for in subheading 2914.29.50)FreeNo changeNo changeOn or before 12/31/2015. 
1058.Mixtures containing Trifloxystrobin and ProthioconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.62Mixtures containing Methyl (E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and 2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-1,2- dihydro-3H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) and application adjuvants (provided for in subheading 3808.92.15)5.3%No changeNo changeOn or before 12/31/2015. 
1059.Certain mixtures containing TrifloxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.63Mixtures containing methyl (E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1060.Mixtures containing SpirotetramatSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.64Mixtures containing cis-4-(ethoxycarbonyloxy)-8-methoxy-3-(2,5-xylyl)-1-azaspiro[4.5]dec-3-en-2-one (Spirotetramat) (CAS No. 203313–25–1) and application adjuvants (provided for in 3808.91.25)2.7%No changeNo changeOn or before 12/31/2015. 
1061.Mixtures containing Trifloxystrobin and PropiconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.65Mixtures containing methyl (E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and 1-[[2-(2,4-dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]methyl]-1,2,4-triazole (Propiconazole) (CAS No. 60207–90–1) and application adjuvants provided for in subheading 3808.92.15FreeNo changeNo changeOn or before 12/31/2015. 
1062.Diuron TechnicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.66 3-(3,4-Dichlorophenyl)-1,1-dimethylurea (Diuron) (CAS No. 330–54–1) (provided for in subheading 2924.21.16)FreeNo changeNo changeOn or before 12/31/2015. 
1063.Topramezone and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.67 [3-(4,5-dihydro-1,2-oxazol-3-yl)-4-mesyl-o-tolyl](5-hydroxy-1-methylpyrazol-4-yl)methanone (Topramezone) (CAS No. 210631–68–8) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1064.Formulations containing a racemic mixture of Alpha-cypermethrin and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.68 Formulations containing a racemic mixture of: (R)-α-cyano-3-phenoxybenzyl (1S,3S)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (Alpha-cypermethrin) (CAS No. 67375–30–8) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015. 
1065.Product mixtures containing SpiromesifenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.69 Mixtures of 3-mesityl-2-oxo-1-oxaspiro[4.4]non-3-en-4-yl 3,3-dimethylbutyrate (Spiromesifen) (CAS No. 283594–90–1) and application adjuvants (provided for in subheading 3808.91.25)2.5%No changeNo changeOn or before 12/31/2015. 
1066.Product mixtures containing ClothianidinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.70Mixtures of (E)-1-(2-chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin) (CAS No. 210880–92–5) and application adjuvants (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2015. 
1067.Product mixtures containing Pyrasulfotole, Bromoxynil Octanoate, and Bromoxynil HeptanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.71Mixtures of (5-Hydroxy-1,3-dimethylpyrazol-4-yl)(α,α,α-trifluoro-2-mesyl-p-tolyl)methanone (Pyrasulfotole) (CAS No. 365400–11–9); 2,6-dibromo-4-cyanophenyl octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); and 2,6-dibromo-4- cyanophenyl heptanoate (Bromoxynil Heptanoate) (CAS No. 56634–95–8) and application adjuvants (provided for in subheading 3808.93.15)1%No changeNo changeOn or before 12/31/2015. 
1068.ProsulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.721-(4-Methoxy-6-methyl-1,3,5-triazin-2-yl)-3-[2-(3,3,3-trifluoropropyl)phenylsulfonyl]urea (Prosulfuron) (CAS No. 94125–34–5) (provided for in subheading 2935.00.75) 1.5%No changeNo changeOn or before 12/31/2015. 
1069.TetrahydrothiopheneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.73Tetrahydrothiophene (CAS No. 110–01–0) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2015. 
1070.Di-tert-butyl polysulfidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.74Di-tert-butyl polysulfides (CAS No. 68937–96–2) (provided for in subheading 3811.90.00)FreeNo changeNo changeOn or before 12/31/2015. 
1071.Dimethyl 3,3′-thiodipropionateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.75Dimethyl 3,3′-thiodipropionate (CAS No. 4131–74–2) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2015. 
1072.2-Hydroxyethyl-n-octyl sulfideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.762-Hydroxyethyl-n-octyl sulfide (CAS No. 3547–33–9) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2015. 
1073.Reactive Red 228Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.77Reactive Red 228 (2,7- Naphthalenedisulfonic acid, 5-((4-chloro-6-((2-(2- (ethenylsulfonyl) ethoxy)ethyl) amino)-1,3,5- triazin-2-yl)amino)-3-((4- (ethenylsulfonyl)phenyl) azo)-4-hydroxy-, potassium sodium salt) (CAS No. 101200–49–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1074.Acid Yellow 151Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.78Acid Yellow 151 (Bis[2-[[5-(aminosulfonyl)-2- hydroxyphenyl]azo]-3-oxo-N-phenylbutyramidato(2-)] cobaltate(1-) sodium; 3-Hydroxy-2-(2-hydroxy-5- sulfamoylphenylazo) isocrotonanilide cobalt(III) chelates sodium salt) (CAS No. 72496–88–9) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2015. 
1075.Reactive Blue 269Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.79Reactive Blue 269 (3,10-bis[(2-aminopropyl)amino]-6,13-dichloro-4,11-triphenodioxazinedisulfonic acid, reaction products with 2-amino-1,4-benzenedisulfonic acid, 2-[(4-aminophenyl)sulfonyl]ethyl hydrogen sulfate and 2,4,6-trifluoro-1,3,5- triazine, sodium salts) (CAS No. 191877–09–5) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1076.Reactive Blue 268Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.804,11-Triphenodioxazinedisulfonic acid, 6,13-dichloro-3,10-bis[[2-[[4-fluoro-6-[(2-sulfophenyl)amino]-1,3,5-triazin-2- yl]amino]propyl]amino]-, lithium sodium salt (Reactive Blue 268) (CAS No. 163062–28–0) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1077.Normal Paraffin MSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.81Normal Paraffin M (Alkanes C10–C14) (CAS No. 93924–07–3) (ASTM D–156) (provided for in subheading 2710.19.90) 5.7%No changeNo changeOn or before 12/31/2015. 
1078.Polyvinyl formal resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.82Polyvinyl formal resin (vinyl acetate vinyl alcohol divinyl formal polymer) (CAS No. 63148–64–1) (provided for in subheading 3905.99.80)FreeNo changeNo changeOn or before 12/31/2015. 
1079.Tris-2-hydroxyethyl isocyanurate (THEIC)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.83Tris-2-hydroxyethyl isocyanurate (THEIC) (CAS No. 839–90–7) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2015. 
1080.Polyvinyl butyral sheet for use in certain aircraft applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.84 Polyvinyl butyral (CAS No. 27360–07–2) sheet for use in high penetration resistance aircraft applications (provided for in subheading 3920.91.00)FreeNo changeNo changeOn or before 12/31/2015. 
1081.Potassium decafluoro(pentafluorethyl) cyclohexanesulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.85Potassium decafluoro(pentafluorethyl) cyclohexanesulfonate (CAS No. 67584–42–3) (provided for in subheading 2904.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1082.Allyl bromideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.863-Bromopropene (Allyl bromide) (CAS No. 106–95–6) (provided for in subheading 2903.39.20)FreeNo changeNo changeOn or before 12/31/2015. 
1083.Certain single serve coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.89Single serve “automatic drip” coffee makers with permanent reusable ground coffee filter (provided for in subheading 8516.71.00)2.6%No changeNo changeOn or before 12/31/2015. 
1084.Certain electric skilletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.91Combination electric skillet-waffle baker appliances (provided for in subheading 8516.79.00)FreeNo changeNo changeOn or before 12/31/2015. 
1085.Battery-powered hand-held jar openersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.92Battery-powered hand-held jar openers (provided for in subheading 8509.80.50)FreeNo changeNo changeOn or before 12/31/2015. 
1086.Battery-powered single-serving ice cream makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.93Battery-powered single-serving ice cream makers (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1087.Certain popsicle-type moldsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.94Popsicle-type molds, with outer shell of plastics containing a liquid core designed to rapidly freeze added juice (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2015. 
1088.Certain programmable slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.95Programmable slow cookers each with thermometer, having a capacity of 4.25 liters or more but not over 5.7 liters (provided for in subheading 8516.79.00)FreeNo changeNo changeOn or before 12/31/2015. 
1089.Certain self-contained, single-element unidirectional (cardioid) dynamic microphonesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.98Self-contained, single-element unidirectional (cardioid) dynamic microphones, each incorporating a copper coil, neodymium magnet, steel mesh grille and zinc die-cast handle (of zamak 3 or equivalent material), and having a frequency response between 60 Hz to 15 kHz and less than 10 dB deviation across frequency range (provided for in subheading 8518.10.80)FreeNo changeNo changeOn or before 12/31/2015. 
1090.Certain aluminum alloy foilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.41.99Aluminum alloy foil, in coils, of alloy 6011, measuring either 0.006 mm or 0.008 mm in thickness and 16 mm or 25 mm in width, suitable for use in the manufacture of window shades (provided for in subheading 7607.19.60)FreeNo changeNo changeOn or before 12/31/2015. 
1091.Certain aluminum alloy profilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.01Aluminum alloy profiles, in coils, of alloy 6011, measuring 50 mm in width, suitable for use in the manufacture of window shades (provided for in subheading 7604.29.10)FreeNo changeNo changeOn or before 12/31/2015. 
1092.Used camshafts and crankshafts for diesel enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.02Used camshafts and crankshafts for diesel engines (provided for in subheading 8483.10.30)FreeNo changeNo changeOn or before 12/31/2015. 
1093.Certain glass fiber rovingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.03 Glass fiber rovings (other than of a kind used in industry as packing or lubricating materials) with filaments having a specific modulus (calculated using specific weight) of 3.57x10-6 m and a specific tensile strength of 122,000 m (provided for in subheading 7019.12.00)FreeNo changeNo changeOn or before 12/31/2015. 
1094.Ammonium polyphosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.04Ammonium polyphosphate (CAS No. 68333–79–9) (provided for in subheading 2835.39.50)FreeNo changeNo changeOn or before 12/31/2015. 
1095.Zinc diethylphosphinateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.05Zinc diethylphosphinate (CAS No. 284685–45–6) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2015. 
1096.Photomask blanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.06Photomask blanks, either binary or phase shift, with synthetic quartz substrates, with zero defects greater than 0.5 microns in the photoresist and chromium or phase shift layer (provided for in subheading 3701.99.60)0.3%No changeNo changeOn or before 12/31/2015. 
1097.5-tert-Butyl-2-[5-(5-tert-butyl-1,3-benzoxazol-2-yl)thiophen-2-yl]-1,3-benzoxazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.075-tert-Butyl-2-[5-(5-tert-butyl-1,3-benzoxazol-2-yl)thiophen-2-yl]-1,3-benzoxazole (CAS No. 7128–64–5) (provided for in subheading 3204.20.80)FreeNo changeNo changeOn or before 12/31/2015. 
1098.Uvinul 3039Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.082-Ethylhexyl-2-cyano-3,3-diphenylacrylate (Uvinul 3039) (CAS No. 6197–30–4) (provided for in subheading 2926.90.48)FreeNo changeNo changeOn or before 12/31/2015. 
1099.Diphenyl (2,4,6-trimethylbenzoyl) phosphine oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.09Diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide (CAS No. 75980–60–8) (provided for in subheading 2931.90.30)FreeNo changeNo changeOn or before 12/31/2015. 
1100.Certain catalytic converter mounting and thermal insulation matsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.10Catalytic converter mounting and thermal insulation mats of at least 40% per weight R-glass fiber containing 60% silica, 19% alumina, 10% calcium oxide, and 10% magnesium oxide (within 5% per weight tolerance), said mat being 3 mm or more in thickness, in rolls, designed for diesel commercial vehicles (provided for in subheading 7019.31.00)FreeNo changeNo changeOn or before 12/31/2015. 
1101.Certain bulk container bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.11Bulk container bags made from clear polyethylene strips measuring less than 5 mm in width, the strips being woven and then coated on both sides with white polyethylene forming exterior layers approximately 2 mm in thickness that are visible to the naked eye other than merely by change in color, the foregoing to be used for the shipping of dry, non-hazardous flowable commodities (provided for in subheading 3923.21.00)FreeNo changeNo changeOn or before 12/31/2015. 
1102.2-Methoxy-4-trifluoromethylpyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.122-Methoxy-4-trifluoromethylpyridine (CAS No. 219715–34–1) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2015. 
1103.2-Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine 
 
 
 
 
9902.42.132-Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine (CAS No. 13223–43–3) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2015. 
1104.Propyzamide and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.143,5-dichloro-N-(1,1-dimethylpropynyl) benzamide (Propyzamide) (CAS No. 23950–58–5) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1105.TebuthiuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.15Urea, N-[5-(1,1-dimethylethyl)-1,3,4-thiadiazol-2-yl]-N,N'-dimethyl (Tebuthiuron) (CAS No. 34014–18–1) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2015. 
1106.4-Ethoxy-1,1,1-trifluoro-3-buten-2-oneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.164-Ethoxy-1,1,1-trifluoro-3-buten-2-one (CAS No. 59938–06–6) (provided for in subheading 2914.70.90)FreeNo changeNo changeOn or before 12/31/2015. 
1107.DichlormidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.17N,N-Diallyl-2,2-dichloroacetamide (Dichlormid) (CAS No. 37764–25–3) (provided for in subheading 2924.19.80)1.0%No changeNo changeOn or before 12/31/2015. 
1108.(R)–(+)–2–(4-Hydroxyphenoxy)propionic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.18(R)–(+)–2–(4-Hydroxyphenoxy)propionic acid (CAS No. 94050–90–5) (provided for in subheading 2918.99.43)FreeNo changeNo changeOn or before 12/31/2015. 
1109.2-Chlorobenzenesulfonyl isocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.192-Chlorobenzenesulfonyl isocyanate (CAS No. 64900–65–8) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2015. 
1110.Mixtures of Cymoxanil and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.20Mixtures of 2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide (Cymoxanil) (CAS No. 57966–95–7) and application adjuvants (provided for in subheading 3808.92.50)FreeNo changeNo changeOn or before 12/31/2015. 
1111.Certain magnetic snap-fastenersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.21Magnetic snap-fasteners valued over 20 cents per dozen pieces or parts (provided for in subheading 9606.10.80)FreeNo changeNo changeOn or before 12/31/2015. 
1112.Certain electrothermic appliances designed to brew coffee beveragesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.24Electrothermic appliances designed to brew cappuccino and/or latte coffee beverages, each with milk frothing capacity with a maximum brewing capacity of 0.71 liters and a maximum unit weight of 3 kg (provided for in subheading 8516.71.00)FreeNo changeNo changeOn or before 12/31/2015. 
1113.Certain sector moldsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.25Sector molds certified by the importer for use in the production of radial tires designed for off-the-highway use with earthmover or mining vehicles (provided for in subheading 8480.79.90)FreeNo changeNo changeOn or before 12/31/2015. 
1114.1,3-Isobenzofurandione, 5,5′-sulfonyl bis-, polymer with 4,4′-methylenebis [2,6-dimethylbenzenamine]Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.261,3-Isobenzofurandione, 5,5′-sulfonyl bis-, polymer with 4,4′-methylenebis [2,6-dimethylbenzenamine] (CAS No. 182681–50–1) (provided for in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2015. 
1115.Certain AC electric motors of an output exceeding 74.6 W equipped with a capacitor rated not over 4 microfaradsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.27AC electric motors of an output exceeding 74.6 W but not exceeding 105 W, single phase; each equipped with a capacitor rated not over 4 microfarads, a rotary speed control mechanism and a motor mount cooling ring (provided for in subheading 8501.40.40)1%No changeNo changeOn or before 12/31/2015. 
1116.Certain AC electric motors having an output rated at 37.5 W or more but not over 72 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.28AC electric motors having an output rated at 37.5 W or more but not over 72 W, single phase, each equipped with a capacitor, a manual speed control mechanism, a motor mount of plastics and a self-contained gear mechanism for oscillation (provided for in subheading 8501.40.20)1%No changeNo changeOn or before 12/31/2015. 
1117.AC electric motors having an output rated at 37.5 W or more but not over 72 W, single phase, each equipped with a capacitor, a motor mount of plastics, a self-contained gear mechanism for oscillation and a speed control mechanism designed to be operated by means of an infrared remote controlSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.29AC electric motors having an output rated at 37.5 W or more but not over 72 W, single phase, each equipped with a capacitor, a motor mount of plastics, a self-contained gear mechanism for oscillation and a speed control mechanism designed to be operated by means of an infrared remote control (provided for in subheading 8501.40.20)1%No changeNo changeOn or before 12/31/2015. 
1118.Certain AC electric motors of an output exceeding 74.6 W equipped with a capacitor rated over 4 microfaradsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.30AC electric motors having an output rated at 74.6 W or more but not over 115 W, single phase, each equipped with a capacitor rated over 4 microfarads, a rotary speed control mechanism and a motor mount cooling ring (provided for in subheading 8501.40.40)1%No changeNo changeOn or before 12/31/2015. 
1119.Ski poles and parts and accessories thereofSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.31Ski poles and parts and accessories thereof (provided for in subheading 9506.19.80)FreeNo changeNo changeOn or before 12/31/2015. 
1120.Certain acrylic fiber tow imported in the form of raw white (undyed) filamentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.32Acrylic fiber tow containing by weight 85 percent or more of acrylonitrile units and 35 percent or more of water, imported in the form of raw white (undyed) filament with an average filament measure of 2 or more but not over 5 decitex per filament and length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1121.Phosphor blend of Yttrium Oxide doped with Europium and Lanthanum Phosphate luminophoresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.33A Phosphor blend of Yttrium Oxide doped with Europium and Lanthanum Phosphate luminophores (CAS Nos. 13778–59–1, 13454–71–2, 68585–82–0 and 13863–48–4 or 95823–34–0) (provided for in subheading 3206.50.00) FreeNo changeNo changeOn or before 12/31/2015. 
1122.Lanthanum phosphate phosphor, activated by cerium and terbiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.34Lanthanum phosphate phosphor, activated by cerium and terbium, of a kind used as luminophores (CAS Nos. 13778–59–1, 13454–71–2 and 13863–48–4 or 95823–34–0) (provided for in subheading 3206.50.00)0.8%No changeNo changeOn or before 12/31/2015. 
1123.Phosphor blends of yttrium oxide doped with europium, cerium aluminate doped with terbium, and barium aluminate doped with europium of a kind used as luminophoresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.35Phosphor blends of yttrium oxide doped with europium, cerium aluminate doped with terbium, and barium aluminate doped with europium of a kind used as luminophores (CAS Nos. 102110–17–8, 102110–19–0, and 68585–82–0) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2015. 
1124.Chromate(4-), [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy-2-naphthalenesulfonato(3-)][6-amino-4-hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-, tetrasodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.36Chromate(4-), [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy -2-naphthalenesulfonato(3-)][6-amino-4- hydroxy-3-[(2-hydroxy 5 -nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-, tetrasodium (CAS No. 184719–87–7) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2015. 
1125.Pigment Orange 62Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.37N-(2,3-Dihydro-2-oxo-1H-benzimidazol-5-yl)-2-[2-(4-nitrophenyl)diazenyl]-3-oxobutanamide (Pigment Orange 62) (CAS No. 52846–56–7) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1126.2-Butyne-1,4-diol, polymer with (chloromethyl)oxirane, brominated, dehydrochlorinated, methoxylated and triethyl phosphateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.38 2-butyne-1,4-diol, polymer with (chloromethyl)oxirane, brominated, dehydrochlorinated, methoxylated (CAS No. 68441–62–3) and triethyl phosphate (CAS No. 78–40–0) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1127.DianilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.392,5-Cyclohexadiene-1,4-dione-2,5-dichloro-3,6-bis[(9-ethyl-9H-carbazol-3-yl)amino] (Dianil) (CAS No. 80546–37–8) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2015. 
1128.Amino ethyl carbazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.403-Amino-N-ethylcarbazole (amino ethyl carbazole) (CAS No. 132–32–1) (provided for in subheading 2933.99.82)FreeNo changeNo changeOn or before 12/31/2015. 
1129.Himic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.41Himic anhydride (CAS No. 826–62–0) (provided for in subheading 2917.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1130.Poly(oxy-1,2-ethandiyl), α-[(2Z)-3-carboxy-1-oxo-2-propenyl]-ω-hydroxy-, C9-11-alkyl ethers; fatty acids, tall oil, reaction products with polyethylene polyamines; maleic acid; and 3,6,9,12- tetraazatetradecane-1,14-diamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.42Poly(oxy-1,2-ethandiyl), α-[(2Z)-3-carboxy-1-oxo-2-propenyl]-ω-hydroxy-, C9-11-alkyl ethers (CAS No. 709014–50–6); fatty acids, tall oil, reaction products with polyethylene polyamines (CAS No. 68910–93–0); maleic acid (CAS No.110–16–7); and 3,6,9,12- tetraazatetradecane-1,14-diamine (CAS No. 4067–16–7) (provided for in subheading 3402.90.50) FreeNo changeNo changeOn or before 12/31/2015. 
1131.Mixtures of fatty acids, C12-21 and C18-unsatd., 2,2,6,6-tetramethyl-4-piperidol esters and polyethylene or polypropylene or 3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.43Mixtures of Fatty Acids, C12-21 and C18-unsatd., 2,2,6,6-tetramethyl-4-piperidol esters (CAS No. 167078–06–0) and polyethylene (CAS No. 9002–88–4); polypropylene (CAS No. 9003–07–0); or 3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl ester (CAS No. 67845–93–6) (provided for in subheading 3812.30.60 or 3812.30.90)FreeNo changeNo changeOn or before 12/31/2015. 
1132.4-Chloro-1,8-naphthalic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.444-Chloro-1,8-naphthalic anhydride (CAS No. 4053–08–1) (provided for in subheading 2917.39.30)FreeNo changeNo changeOn or before 12/31/2015. 
1133.Synthetic silica gelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.45Synthetic silica gel (CAS No. 7631–86–9) (provided for in subheading 2811.22.10) 2.6%No changeNo changeOn or before 12/31/2015. 
1134.Neopentylglycol mono(hydroxypivalate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.46Neopentylglycol mono(hydroxypivalate) (CAS No. 1115–20–4) (provided for in subheading 2918.19.90) FreeNo changeNo changeOn or before 12/31/2015. 
1135.Certain molded parts suitable for use solely or principally with the apparatus of heading 8535, 8536 or 8537Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.47Molded parts suitable for use solely or principally with the apparatus of headings 8535, 8536, or 8537, with metal contacts (provided for in subheading 8538.90.60)3.2%No changeNo changeOn or before 12/31/2015. 
1136.EthylhexylglycerinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.48 3-(2-Ethylhexyloxy)propane-1,2-diol (Ethylhexylglycerin) (CAS No. 70445–33–9) (provided for in subheading 2909.49.20)FreeNo changeNo changeOn or before 12/31/2015. 
1137.LinsitinibSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.49cis-3-[8-Amino-1-(2-phenylquinolin-7-yl)imidazo[1,5-a]pyrazin-3-yl]-1-methylcyclobutanol (Linsitinib) (CAS No. 867160–71–2) (provided for in subheading 2933.49.26)FreeNo changeNo changeOn or before 12/31/2015. 
1138.Poly(4-(1-isobutoxyethoxy)styrene-co-4-hydroxystyrene) dissolved in 2-methoxypropyl-1-acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.50Poly(4-(1-isobutoxyethoxy)styrene-co-4-hydroxystyrene) (CAS No. 199432–82–1) dissolved in 2-methoxypropyl-1-acetate (CAS No. 70657–70–4) (provided for in subheading 3903.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1139.Placebos to be used in clinical trials for the drug ASP2408Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.51Placebos, composed of potassium phosphate, potassium hydroxide, sucrose, and polysorbate 80, to be used in clinical trials for the drug ASP2408 (provided for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2015. 
1140.Placebos to be used in clinical trials for the drug ASP0777Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.52Placebos, in oral tablet form, composed of D-mannitol, sodium starch glycolate, magnesium stearate, and OPADRY 03K42254 (Yellow) (consisting of hypromellose 6cP, titanium dioxide, talc, triacetin, and ferric oxide (Yellow)), to be used in clinical drug trials for the drug ASP0777 (provided for in subheading 2106.90.99)FreeNo changeNo changeOn or before 12/31/2015. 
1141.3-(1-Bromo-8-chloroimidazo[1,5-a]pyrazin-3-yl)cyclobutanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.533-(1-Bromo-8-chloroimidazo[1,5-a]pyrazin-3-yl)cyclobutanone (CAS No. 936901–73–4) (provided for in subheading 2933.99.97)FreeNo changeNo changeOn or before 12/31/2015. 
1142.Certain macroporous absorbent polymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.54Macroporous absorbent polymer composed of crosslinked phenol-formaldehyde polycondensate resin in granular form having a mean particle size of 0.56 to 0.76 millimeters (CAS No. 9003–35–4) (provided for in subheading 3909.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1143.4-(1-Ethoxyethoxy) styrene-4-(t-butylcarbonyloxy) styrene-4-hydroxystyrene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.554-(1-Ethoxyethoxy) styrene-4-(t-butylcarbonyloxy) styrene-4-hydroxystyrene copolymer (CAS No. 177034–75–2) (provided for in subheading 3903.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1144.Placebos, composed of sodium L-glumate, D-sorbitol, and polysorbate 80, to be used in clinical trials for the drug ASKP1240Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.56Placebos, composed of sodium L-glumate, D-sorbitol, and polysorbate 80, to be used in clinical trials for the drug ASKP1240 (provided for in subheading 2106.90.99)FreeNo changeNo changeOn or before 12/31/2015. 
1145.FluxapyroxadSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.573-(Difluoromethyl)-1-methyl-N-(3′,4′,5′-trifluorobiphenyl-2-yl)pyrazole-4-carboxamide (Fluxapyroxad) (CAS No. 907204–31– 3) (provided for subheading 2933.19.37)6.1%No changeNo changeOn or before 12/31/2015. 
1146.TopramazoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.58[3-(4,5-Dihydro-1,2-oxazol-3-yl)-4-mesyl-o-tolyl](5-hydroxy-1-methylpyrazol-4-yl)methanone (Topramazone) (CAS No. 210631–68–8) (provided for in subheading 2934.99.15)3.5%No changeNo changeOn or before 12/31/2015. 
1147.Metconazole and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.59(1RS,5RS;1RS,5SR)-5-(4-chlorobenzyl)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol (Metconazole) (CAS No. 125116–23–6) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1148.Solder spheres containing 2 percent or more, by weight, of silverSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.60Solder spheres containing 2 percent or more, by weight, of silver (provided for in subheading 7115.90.40)FreeNo changeNo changeOn or before 12/31/2015. 
1149.Certain centrifugal fans and blowersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.62DC centrifugal fans and blowers, with a voltage of 12 V or more but not exceeding 350 V, delivering at least approximately 5663.4 liters (200 cubic feet) per minute of air flow, having an impeller diameter not exceeding 310 mm, other than for use in motor vehicles (provided for in subheading 8414.59.60)FreeNo changeNo changeOn or before 12/31/2015. 
1150.Power supplies with a power output exceeding 150 W but not exceeding 500 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.63Power supplies with a power output exceeding 150 W but not exceeding 500 W (provided for in subheading 8504.40.95)0.9%No changeNo changeOn or before 12/31/2015. 
1151.Certain DC axial fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.64DC axial fans, rated at 12 V, square or approximately square in shape with the height and width in sizes of 40 mm, 60 mm, 80 mm or 120 mm, other than for use on motor vehicles (provided for in subheading 8414.59.60)FreeNo changeNo changeOn or before 12/31/2015. 
1152.Lead-acid storage 12-volt batteriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.65Lead-acid storage 12-volt batteries (provided for in subheading 8507.20.80)3.3%No changeNo changeOn or before 12/31/2015. 
1153.Microscopes (other than optical microscopes) and diffraction apparatusSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.66Microscopes (other than optical microscopes) and diffraction apparatus (provided for in subheading 9012.10.00)3.2%No changeNo changeOn or before 12/31/2015. 
1154.Parts and accessories of microscopes (other than optical) and diffraction apparatusSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.67Parts and accessories of microscopes (other than optical) and diffraction apparatus (provided for in subheading 9012.90.00)3.7%No changeNo changeOn or before 12/31/2015. 
1155.Certain insulated wire and cableSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.68Insulated wire and cable, fitted with connectors, for a voltage not exceeding 80V (provided for in subheading 8544.42.90)2%No changeNo changeOn or before 12/31/2015. 
1156.Rack-based power distribution units (PDUs)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.69Rack-based power distribution units (PDUs) (provided for in subheading 8537.10.90)2.3%No changeNo changeOn or before 12/31/2015. 
1157.Dry nickel-metal hydride batteries of either 3.6 V or 4.8 VSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.70Dry nickel-metal hydride batteries of either 3.6 V or 4.8 V (provided for in subheading 8507.50.00)2.9%No changeNo changeOn or before 12/31/2015. 
1158.Lead-acid storage batteries of 60 VSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.71Lead-acid storage batteries of 60 V (provided for in subheading 8507.20.80)2%No changeNo changeOn or before 12/31/2015. 
1159.MetconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.72(1RS,5RS,1RS,5SR)-5-(4-chlorobenzyl)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol (Metconazole) (CAS No. 125116–23–6) (provided for in subheading 2933.99.22)5.4%No changeNo changeOn or before 12/31/2015. 
1160.DimethomorphSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.734-[3-(4-chlorophenyl)-3-(3,4-dimethoxyphenyl)-1-oxo-2-propenyl]morpholine (Dimethomorph) (CAS No. 110488–70–5) (provided for in subheading 2934.99.12)FreeNo changeNo changeOn or before 12/31/2015. 
1161.BoscalidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.742-Chloro-N-(4′-chlorobiphenyl-2-yl)nicotinamide (Boscalid) (CAS No. 188425–85–6) (provided for in subheading 2933.39.21)4.9%No changeNo changeOn or before 12/31/2015. 
1162.Certain fungicide for use in controlling diseases in fruit and vegetable cropsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.75Fungicide for use in controlling diseases in fruit and vegetable crops containing mixtures of at least 20 percent by weight polypeptide β-conglutin derived from Lupinus albus, at least 30 percent by weight water (CAS No. 7732–18–5), and other inactive ingredients (provided for in subheading 3808.92.50)3.7%No changeNo changeOn or before 12/31/2015. 
1163.Certain extrusion pressesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.76Extrusion presses for use in the manufacture of wire of lead intended for use in the production of ammunition, such presses with pressure ratings of 400 t or more but not over 700 t (provided for in subheading 8462.91.80)FreeNo changeNo changeOn or before 12/31/2015. 
1164.SethoxydimSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.77(5RS)-2-[(EZ)-1-(ethoxyimino)butyl]-5-[(2RS)-2-(ethylthio)propyl]-3-hydroxycyclohex-2-en-1-one (Sethoxydim) (CAS No. 74051–80–2) (provided for in subheading 3808.93.05)FreeNo changeNo changeOn or before 12/31/2015. 
1165.OrthosulfamuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.78 1-(4,6-Dimethoxypyrimidin–2-yl)-3-[2-(dimethylcarbamoyl)phenylsufamoyl]urea (Orthosulfamuron) (CAS No. 213464–77–8) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1166.SedaxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.79N-[2-[1,1′-Bicyclopropyl]-2-ylphenyl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide (Sedaxane) (CAS No. 874967–67–6) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2015. 
1167.2-Ethyl-N-[(1S)-2-methoxy-1-methylethyl]-6-methylanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.802-Ethyl-N-[(1S)-2-methoxy-1-methylethyl]-6-methylaniline (CAS No. 118604–70–9) (provided for in subheading 2922.19.60)2.8%No changeNo changeOn or before 12/31/2015. 
1168.Modified vinylchloride-hydroxypropylacrylate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.81Modified vinylchloride-hydroxypropylacrylate copolymer (CAS No. 114653–42–8) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1169.Vinyl chloride-hydroxypropyl acrylate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.82Vinyl chloride-hydroxypropyl acrylate copolymer (CAS No. 53710–52–4) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1170.Vinyl acetate-alkeneoic acid copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.83Vinyl acetate-alkeneoic acid copolymer (CAS No. 25609–89–6) (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2015. 
1171.Diacid modified vinyl acetate-vinyl chloride copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.84Diacid modified vinyl acetate-vinyl chloride copolymer (CAS No. 28086–69–3) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1172.Polyvinylacetate for use in foodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.85Polyvinylacetate for use in food (CAS No. 9003–20–7) (provided for in subheading 3905.19.00)FreeNo changeNo changeOn or before 12/31/2015. 
1173.Acrylate modified vinyl acetate-vinyl chloride copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.86Acrylate modified vinyl acetate-vinyl chloride copolymer (CAS No. 32650–26–3) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1174.Vinylacetate-vinylchloride copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.87Vinylacetate-vinylchloride copolymer (CAS No. 9003–22–9) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1175.Synthetic and natural beta carotenesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.88Synthetic and natural beta carotenes (CAS No. 7235–40–7) (provided for in subheading 3204.19.35)FreeNo changeNo changeOn or before 12/31/2015. 
1176.Chlorophyllin-copper complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.89Chlorophyllin-copper complex (CAS No. 11006–34–1) (provided for in subheading 2942.00.50)FreeNo changeNo changeOn or before 12/31/2015. 
1177.Basic Red 51Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.902-[((4-Dimethylamino)phenyl)azo]-1,3-dimethyl-1H-imidazolium (Basic Red 51) (CAS No. 12270–25–6) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2015. 
1178.2-Aminotoluene-5-sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.912-Aminotoluene-5-sulfonic acid (CAS No. 98–33–9) (provided for in subheading 2921.43.90)FreeNo changeNo changeOn or before 12/31/2015. 
1179.1-Amino-2,6-dimethyl-benzene (2,6-xylidine)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.921-Amino-2,6-dimethyl-benzene (2,6-xylidine) (CAS No. 87–62–7) (provided for in subheading 2921.49.50)FreeNo changeNo changeOn or before 12/31/2015. 
1180.p-Aminobenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.93p-Aminobenzoic acid (CAS No. 150–13–0) (provided for in subheading 2922.49.10)FreeNo changeNo changeOn or before 12/31/2015. 
1181.Solvent Violet 13Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.94 9,10-Anthracenedione,1-hydroxy-4-[(4-methylphenyl)amino] (Solvent Violet 13) (CAS No. 81–48–1) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1182.Solvent Violet 11Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.959,10-Anthracenedione, 1,4-diamino (Solvent Violet 11) (CAS No. 128–95–0) (provided for in subheading 3204.11.25)FreeNo changeNo changeOn or before 12/31/2015. 
1183.2-Amino-3-cyanothiopheneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.962-Amino-3-cyanothiophene (CAS No. 4651–82–5) (provided for in subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2015. 
1184.Disperse Yellow 241Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.973-Pyridinecarbonitrile, 5-[2-(3,4-dichlorophenyl)diazenyl]-1,2-dihydro-6-hydroxy-1,4-dimethyl-2-oxo- (Disperse Yellow 241) (CAS No. 83249–52–9) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1185.S-ethyl dipropyl(thiocarbamate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.98S-ethyl dipropyl(thiocarbamate) (EPTC) (CAS No. 759–94–4) (provided for in subheading 2930.20.90)FreeNo changeNo changeOn or before 12/31/2015. 
1186.Mixtures containing Fenazaquin and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.42.99Mixtures containing 4-tert-butylphenethyl quinazolin-4-yl ether (Fenazaquin) (CAS No. 120928–09–8) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015. 
1187.PhosmetSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.01O,O-dimethyl S-phthalimidomethyl phosphorodithioate (Phosmet) (CAS No. 732–11–6) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1188.ZoxamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.02(RS)-3,5-dichloro-N-(3-chloro-1-ethyl-1-methyl-2-oxopropyl)-p-toluamide (Zoxamide) (CAS No. 156052–68–5) (provided for in subheading 2924.29.47)FreeNo changeNo changeOn or before 12/31/2015. 
1189.Mixtures containing Azadirachtin ASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.03Mixtures containing Dimethyl (2aR,3S,4S, 4aR,5S,7aS,8S,10R, 10aS,10bR)‑10-acetoxy-3,5-dihydroxy-4- [(1aR,2S,3aS,6aS,7S,7aS)‑6a-hydroxy-7a-methyl-3a, 6a,7,7a-tetrahydro-2,7‑methanofuro[2,3-b]oxireno [e]oxepin-1a(2H)-yl]‑4- methyl-8-{[(2E)-2‑methylbut-2-enoyl]oxy} octahydro-1H-naphtho [1,8a-c:4,5-b′c′]difuran‑5,10a(8H)-dicarboxylate (Azadirachtin A) (CAS No. 11141–17–6) (provided for in subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2015. 
1190.2-Hydroxy-2-methyl-1-phenyl-1-propanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.042-Hydroxy-2-methyl-1-phenyl-1-propanone (CAS No. 7473–98–5) (provided for in subheading 2914.40.40)FreeNo changeNo changeOn or before 12/31/2015. 
1191.Reactive Red 264Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.052,7-Naphthalenedisulfonic acid, 5-[[4-chloro-6-[[2-[[4-chloro-6-[[7-[[4-(ethenylsulfonyl)phenyl]azo]-8-hydroxy-3,6-disulfo-1-naphthalenyl]amino]-1,3,5-triazin-2-yl]amino]ethyl](2-hydroxyethyl)amino]-1,3,5-triazin-2-yl]amino]-3-[[4-(ethenylsulfonyl)phenyl]azo]-4-hydroxy-, sodium salt (Reactive Red 264) (CAS No. 171599–85–2) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1192.Ethanone, 2,2-dimethoxy-1,2-diphenyl-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.06Ethanone, 2,2-dimethoxy-1,2-diphenyl- (CAS No. 24650–42–8) (provided for in subheading 2914.50.30)FreeNo changeNo changeOn or before 12/31/2015. 
1193.Reactive Red 267Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.071,4-Benzenedisulfonic acid, 2,2′-[(1-methyl-1,2-ethanediyl)bis[imino(6-fluoro-1,3,5-triazine-4,2-diyl)imino(1-hydroxy-3-sulfo-6,2-naphthalenediyl)azo]]bis[5-methoxy-, sodium salt (Reactive Red 267) (CAS No. 155522–07–9) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015. 
1194.1-Hydroxycyclohexyl phenyl ketoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.081-Hydroxycyclohexyl phenyl ketone (CAS No. 947–19–3) (provided for in subheading 2914.40.40)FreeNo changeNo changeOn or before 12/31/2015. 
1195.2,4-Bis(2-hydroxy-4-butyloxyphenyl)-6-(2,4-bis-butyloxyphenyl)-1,3,5-triazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.092,4-Bis(2-hydroxy-4-butyloxyphenyl)-6-(2,4-bis-butyloxyphenyl)-1,3,5-triazine (CAS No. 208343–47–9) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2015. 
1196.Mixtures of 2-[4-[(2-hydroxy-3-dodecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-triazine and 2-[4-[(2-hydroxy-3-tridecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5- triazineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.10Mixtures of 2-[4-[(2-hydroxy-3-dodecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-triazine (CAS No. 178905–31–2) and 2-[4-[(2-hydroxy-3-tridecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5- triazine (CAS No. 178905–32–3) (provided for in subheading 3812.30.60)FreeNo changeNo changeOn or before 12/31/2015. 
1197.Phosphine oxide, phenylbis(2,4,6-trimethylbenzoyl)-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.11Phosphine oxide, phenylbis(2,4,6-trimethylbenzoyl)- (CAS No. 162881–26–7) (provided for in subheading 2931.90.30)FreeNo changeNo changeOn or before 12/31/2015. 
1198.1-Propanone, 2-methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.121-Propanone, 2-methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)- (CAS No. 71868–10–5) (provided for in subheading 2934.99.39)FreeNo changeNo changeOn or before 12/31/2015. 
1199.BromacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.135-Bromo-3-sec-butyl-6-methyluracil (Bromacil) (CAS No. 314–40–9) (provided for in subheading 2933.59.18)FreeNo changeNo changeOn or before 12/31/2015. 
1200.Propanoic acid, 2-bromo-, octyl ester, branched, reaction products with 4,4,4-(1,3,5-triazine-2,4,6-triyl)tris(1,3-benzenediol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.14Propanoic acid, 2-bromo-, octyl ester, branched, reaction products with 4,4,4-(1,3,5-triazine-2,4,6-triyl)tris(1,3-benzenediol) (CAS No. 446824–06–2) (provided for in subheading 3812.30.90)FreeNo changeNo changeOn or before 12/31/2015. 
1201.Dimethyl 2,3,5,6-tetrachlorobenzene-1,4-dicarboxylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.15 Dimethyl 2,3,5,6-tetrachlorobenzene-1,4-dicarboxylate (CAS No. 1861–32–1) (provided for in subheading 2917.39.70)4.6%No changeNo changeOn or before 12/31/2015. 
1202.Pigment Orange 74Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.162-Naphthalenecarboxamide, N-(4-chlorophenyl)-4-(2-(2,5-dichloro-4-((dimethylamino)sulfonyl) phenyl)diazenyl)-3-hydroxy- (Pigment Orange 74) (CAS No. 85776–14–3) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1203.S-(2-Benzothiazolyl)-2-(2-amino-thiazol-4-yl)-2-acetoxyiminothioaceSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.17S-(2-Benzothiazolyl)-2-(2-amino-thiazol-4-yl)-2-acetoxyiminothioacetate (CAS No. 104797–47–9) (provided for in subheading 2934.20.40)FreeNo changeNo changeOn or before 12/31/2015. 
1204.2-(2-Hydroxy-3′,5′-di-tert-amylphenyl)benzotriazole Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.20 2-(2-Hydroxy-3′,5′-di-tert-amylphenyl)benzotriazole (CAS No. 25973–55–1) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2015. 
1205.Butanedioic acid, dimethyl ester, polymer with 4-hydroxy- 2,2,6,6,-tetramethyl-1-piperidineethanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.21Butanedioic acid, dimethyl ester, polymer with 4-hydroxy- 2,2,6,6,-tetramethyl-1-piperidineethanol (CAS No. 65447–77–0) (provided for in subheading 3907.99.01) FreeNo changeNo changeOn or before 12/31/2015. 
1206.p-Nitrobenzoyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.22p-Nitrobenzoyl chloride (CAS No. 122–04–3) (provided for in subheading 2916.39.03)FreeNo changeNo changeOn or before 12/31/2015. 
1207.2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.232-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol (CAS No. 70321–86–7) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2015. 
1208.Pentaerythritol Tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate]Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.24Pentaerythritol Tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] (CAS No. 6683–19–8) (provided for in subheading 2918.29.75)FreeNo changeNo changeOn or before 12/31/2015. 
1209.N-[1,3-bis(hydroxymethyl)-2,5-dioxo-4-imidazolidinyl]-N,N′-bis(hydroxymethyl)ureaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.25N-[1,3-bis(hydroxymethyl)-2,5-dioxo-4-imidazolidinyl]-N,N′-bis(hydroxymethyl)urea (CAS No. 78491–02–8) (provided for in subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2015. 
1210.1,3-Bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.261,3-Bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzene (CAS No. 119462–56–5) (provided for in subheading 2925.19.42)FreeNo changeNo changeOn or before 12/31/2015. 
1211.2,2′-DithiobisbenzothiazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.272,2′-Dithiobisbenzothiazole (CAS No. 120–78–5) (provided for in subheading 2934.20.10)1.4%No changeNo changeOn or before 12/31/2015. 
1212.Benzoyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.28Benzoyl chloride (CAS No. 98–88–4) (provided for in subheading 2916.32.20)2.1%No changeNo changeOn or before 12/31/2015. 
1213.Poly(1-hydroxynaphthylmethane) resin in alkaline solutionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.29Poly(1-hydroxynaphthylmethane) resin in alkaline solution (CAS No. 25359–91–5) (provided for in subheading 3909.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1214.A polymeric ultraviolet light absorber consisting of certain mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.30A polymeric ultraviolet light absorber consisting of mixtures of α-(3-(3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-oxopropyl)-ω-hydroxy-poly(oxy-1,2-ethanediyl) (CAS No. 104810–48–2); α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-oxopropyl)-ω-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-oxopropoxy)-poly(oxy-1,2-ethanediyl) (CAS No. 104810–47–1); and polyethylene glycol (CAS No. 25322–68–3) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1215.Phenol, 2,4–bis(1,1-dimethylethyl)-, phosphite (3:1)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.31Phenol, 2,4–bis(1,1-dimethylethyl)-, phosphite (3:1) (CAS No. 31570–04–4) (provided for in subheading 2920.90.20)FreeNo changeNo changeOn or before 12/31/2015. 
1216.2,4-DihydroxybenzophenoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.43.322,4-Dihydroxybenzophenone (CAS No. 131–56–6) (provided for in subheading 2914.50.30)FreeNo changeNo changeOn or before 12/31/2015. 
1217.Cyclopentylpropionyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.01Cyclopentylpropionyl chloride (CAS No. 104–97–2) (provided for in subheading 2916.20.50) FreeNo changeNo changeOn or before 12/31/2015. 
1218.CyanamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.02Cyanamide (CAS No. 420–04–2) (provided for in subheading 2853.00.00)FreeNo changeNo changeOn or before 12/31/2015. 
1219.Diethylaminoethyl-dextranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.03Diethylaminoethyl-dextran (CAS No. 9015–73–0) (provided for in subheading 3913.90.20)FreeNo changeNo changeOn or before 12/31/2015. 
1220.3-PhthalimidopropionaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.04 3-Phthalimidopropionaldehyde (CAS No. 2436–29–5) (provided for in subheading 2925.19.42)FreeNo changeNo changeOn or before 12/31/2015. 
1221.trans-Cinnamic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.05 trans-Cinnamic acid (CAS No. 140–10–3) (provided for in subheading 2916.39.06)FreeNo changeNo changeOn or before 12/31/2015. 
1222.1-(1-benzyl-1H-imidazol-2-YL)-1-(2,3-dimethylphenyl) ethanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.06 1-(1-benzyl-1H-imidazol-2-YL)-1-(2,3-dimethylphenyl) ethanol (CAS No. 944268–66–0) (provided for in subheading 2933.29.35)FreeNo changeNo changeOn or before 12/31/2015. 
1223.Certain pasta-making parts designed for use on electromechanical domestic stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.07Pasta-making parts designed for use on electromechanical domestic stand food mixers, such parts of steel (whether or not coated or plated with nickel or chrome), the foregoing including pasta rollers or cutters (provided for in subheading 8509.90.55)2.4%No changeNo changeOn or before 12/31/2015. 
1224.Certain electromechanical domestic food processorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.08Electromechanical domestic food processors, each with self-contained DC electric motor with a minimum of two speeds, the foregoing having removable utility disks or blades and sealable clear plastic work bowl, whether or not such appliance is presented with additional bowls (provided for in subheading 8509.40.00)1.0%No changeNo changeOn or before 12/31/2015. 
1225.Certain electromechanical food choppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.09Electromechanical food choppers with self-contained electric motor, each having a clear plastic work bowl of a capacity greater than 0.7 liter but not exceeding 0.9 liter and with removable clear plastic lid, such lid containing one control button for chopping and one control button for pureeing and designed to interlock with the work bowl (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1226.Certain coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.10Electrothermic automatic drip coffee makers with separate carafe, the foregoing capable of brewing multiple servings and incorporating a removable water tank with a handle (provided for in subheading 8516.71.00)FreeNo changeNo changeOn or before 12/31/2015.  
1227.Certain toastersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.11Toasters, each having a removable crumb tray, the foregoing having painted metal side walls and a stainless steel overlay covering the top and end walls (provided for in subheading 8516.72.00)FreeNo changeNo changeOn or before 12/31/2015. 
1228.Certain handheld electromechanical food and beverage blending devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.12Handheld electromechanical food and beverage blending devices, each powered by a self-contained DC electric motor and with synthetic rubber handle and removable stainless steel blending arm (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1229.Mixtures containing Thiencarbazone-methyl, isoxaflutole, and cyprosulfamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.13Mixtures containing methyl 4-({[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]-amino}sulfonyl)-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) and 5-cyclospropyl-4-(2-methylsulfonyl-4-trifluoromethylbenxoyl)-isoxazole (isoxaflutole) (CAS No. 141112–29–0) and N-({4-[(cyclopropylamino)-carbonyl]phenyl}-sulfonyl)-2-methoxybenzamide) (cyprosulfamide) (CAS No. 221667–31–8), including application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2015.  
1230.Parts of frames and mountings for spectacles, goggles or the likeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.14Parts of frames and mountings for spectacles, goggles or the like (provided for in subheading 9003.90.00)1.0%No changeNo changeOn or before 12/31/2015. 
1231.Lenses designed for digital cameras with focal length 55 mm or more but not over 300 mm and over 255.2 g but not exceeding 615 g in weightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.15Lenses designed for digital cameras, the foregoing with focal length 55 mm or more but not over 300 mm, over 255.2 g but not exceeding 615 g in weight (provided for in subheading 9002.11.90) FreeNo changeNo changeOn or before 12/31/2015. 
1232.Certain instant print film for analog photographySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.16Instant print film in flat form for color (polychrome) analog photography, sensitized, unexposed, the foregoing of a kind used in mirrored reflex cameras for frontal exposure on a negative base (provided for in subheading 3701.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1233.CyflufenamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.17(Z)-N-[α-(Cyclopropylmethoxyimino)-2,3-difluoro-(6-trifluoromethyl)benzyl]-2-phenylacetamide (Cyflufenamid) (CAS No. 180409–60–3) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2015. 
1234.Thiourea dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.18Thiourea dioxide (CAS No. 1758–73–2) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2015. 
1235.Sodium ferrocyanideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.19Sodium ferrocyanide (CAS No. 13601–19–9) (provided for in subheading 2837.20.51)FreeNo changeNo changeOn or before 12/31/2015. 
1236.Frames and mountings for spectacles, goggles, or the like, the foregoing of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.20Frames and mountings for spectacles, goggles or the like, the foregoing of plastics (provided for in subheading 9003.11.00) 2.4%No changeNo changeOn or before 12/31/2015. 
1237.Melamine-formaldehyde resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.21Melamine-formaldehyde resin (CAS No. 9003–08–1) (provided for in subheading 3909.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1238.Formaldehyde, polymer with methylphenol, 2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether and formaldehyde, polymer with (chloromethyl)oxirane and methylphenol, 4-cyclohexene-1,2-dicarboxylate 2-propenoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.22Formaldehyde, polymer with methylphenol, 2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether (CAS No. 126901–56–2); and formaldehyde, polymer with (chloromethyl)oxirane and methylphenol, 4-cyclohexene-1,2-dicarboxylate 2-propenoate (CAS No. 182697–62–7) (provided for in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1239.2-Propenoic acid, reaction products with o-cresol-epichlorohydrin-formaldehyde polymer and 3a,4,7,7a-tetrahydro-1,3-isobenzofurandioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.232-Propenoic acid, reaction products with o-cresol-epichlorohydrin-formaldehyde polymer and 3a,4,7,7a-tetrahydro-1,3-isobenzofurandione (CAS No. 186511–06–8) (provided for in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1240.Certain protective cases of molded silicone designed for use with electronic drawing toysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.24Protective cases of molded silicone, designed for use with electronic drawing toys, electronic games or educational toys or devices (provided for in subheading 4202.99.90)FreeNo changeNo changeOn or before 12/31/2015. 
1241.Certain plastic stylus pens for use with toysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.25 Plastic stylus pen with or without attachment cord designed for use with electronic drawing toys, electronic games or educational toys or devices (provided for as parts in heading 8543, 9503 or 9504)FreeNo changeNo changeOn or before 12/31/2015. 
1242.Certain headphones, AC adapters, and protective cases of molded siliconeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.26 Headphones, AC adapters and protective cases of molded silicone, all the foregoing packaged together for retail sale, designed for use with electronic educational devices or electronic toys or games (provided for in subheadings 8504.40.95, 8518.30.20, or 4202.99.10, respectively)FreeNo changeNo changeOn or before 12/31/2015.  
1243.Certain made-up floor mats of cellular polyethyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.27Made-up floor mats of cellular polyethylene, certified by the importer as containing 30 percent or more by weight of recycled polyethylene (PE)/ethylene-vinyl acetate (EVA) resin blends (provided for in subheading 3924.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1244.TolfenpyradSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.284-Chloro-3-ethyl-1-methyl-N-[4-(p-tolyloxy)benzyl]pyrazole-5-carboxamide (Tolfenpyrad) (CAS No. 129558–76–5) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2015. 
1245.Mixtures of Pyraflufen-ethyl and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.29Mixtures of [2-chloro-5-[4-chloro-5-(difluoromethoxy)-1-methyl-1H-pyrazol-3-yl]-4-fluorophenoxy]acetic acid, ethyl ester (Pyraflufen-ethyl) (CAS No. 129630–19–9) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1246.Dimethyl carbonate polymer with 1,6-hexanediol and 1,5-pentanediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.30Dimethyl carbonate polymer with 1,6-hexanediol and 1,5-pentanediol (CAS No. 126733–01–1) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2015. 
1247.Certain textile fabrics of man-made fibers consisting of one or two layers of expanded polytetrafluoroethylene sheetingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.31Textile fabrics of man-made fibers consisting of one or two layers of expanded polytetrafluoroethylene sheeting layered between an outer knitted fabric wholly of nylon and another outer woven fabric containing 65 percent or more by weight of micro fiber polyester (provided for in subheading 5903.90.25)FreeNo changeNo changeOn or before 12/31/2015. 
1248.Certain glass snow globesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.32Glass snow globes, valued over $0.30 but not over $3 each, the foregoing not constituting festive articles (provided for in subheading 7013.99.50)FreeNo changeNo changeOn or before 12/31/2015. 
1249.Certain acrylic snow globesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.33Acrylic snow globes, the foregoing not constituting festive articles (provided for in subheading 3926.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1250.Trisodium salt of methylglycinediacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.34Trisodium salt of methylglycinediacetic acid (CAS No. 164462–16–2) (provided for in subheading 2922.49.80)FreeNo changeNo changeOn or before 12/31/2015. 
1251.HelvetolideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.352-(1-(3′,3′-Dimethyl-1′-cyclohexyl)ethoxy)-2-methyl propyl propanoate (Helvetolide) (CAS No. 141773–73–1) (provided for in subheading 2915.50.50)FreeNo changeNo changeOn or before 12/31/2015. 
1252.HirvenalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.362,3-Dihydro-1,1-dimethyl-1H-indene-ar-propanal (Hirvenal) (CAS No. 300371–33–9) (provided for in subheading 2912.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1253.DamascenoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.37Trimethyl cyclohexadienyl butenone (Damascenone) (CAS No. 23696–85–7) (provided for in subheading 2914.29.50)FreeNo changeNo changeOn or before 12/31/2015. 
1254.5-Cyclopentadecen-1-one, 3-methyl-Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.38 5-Cyclopentadecen-1-one, 3-methyl- (CAS No. 63314–79–4) (provided for in subheading 2914.29.50)FreeNo changeNo changeOn or before 12/31/2015. 
1255.(E)-2-Dodecen-1-alSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.39 (E)-2-Dodecen-1-al (CAS No. 20407–84–5) (provided for in subheading 2912.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1256.Neon, compressedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.40Neon, compressed (CAS No. 7440–01–9) (provided for in subheading 2804.29.00) FreeNo changeNo changeOn or before 12/31/2015. 
1257.6-Methyl-2-(4-methyl-3-cyclohexen-1-yl)-5-hepten-2-olSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.416-Methyl-2-(4-methyl-3-cyclohexen-1-yl)-5-hepten-2-ol (CAS No. 515–69–5) (provided for in subheading 2906.19.50)FreeNo changeNo changeOn or before 12/31/2015. 
1258.Prop-2-enyl 2-cyclohexyloxyacetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.42Prop-2-enyl 2-cyclohexyloxyacetate (CAS No. 68901–15–5) (provided for in subheading 2918.99.50)FreeNo changeNo changeOn or before 12/31/2015. 
1259.3-Methyl-5-phenylpent-2-enenitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.433-Methyl-5-phenylpent-2-enenitrile (CAS No. 93893–89–1) (provided for in subheading 2926.90.43)FreeNo changeNo changeOn or before 12/31/2015. 
1260.Ethoxymethyl-cyclododecyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.44Ethoxymethyl-cyclododecyl ether (CAS No. 58567–11–6) (provided for in subheading 2911.00.50)FreeNo changeNo changeOn or before 12/31/2015. 
1261.Prop-2-enyl heptanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.45Prop-2-enyl heptanoate (CAS No. 142–19–8) (provided for in subheading 2915.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1262.1,2-HexanediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.461,2-Hexanediol (CAS No. 6920–22–5) (provided for in subheading 2905.39.90)FreeNo changeNo changeOn or before 12/31/2015. 
1263.d-MentholSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.47(1S,2R,5S)-2-Isopropyl-5-methylcyclohexanol (d-Menthol) (CAS No. 15356–60–2) (provided for in subheading 2906.11.00)FreeNo changeNo changeOn or before 12/31/2015. 
1264.Prop-2-enyl hexanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.48Prop-2-enyl hexanoate (CAS No. 123–68–2) (provided for in subheading 2915.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1265.3-Methylbenzyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.493-Methylbenzyl chloride (CAS No. 620–19–9) (provided for in subheading 2903.99.80)FreeNo changeNo changeOn or before 12/31/2015. 
1266.Ethyl salicylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.50Ethyl 2-hydroxybenzoate (Ethyl salicylate) (CAS No. 118–61–6) (provided for in subheading 2918.23.20)FreeNo changeNo changeOn or before 12/31/2015. 
1267.3,5,5-Trimethylhexyl acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.513,5,5-Trimethylhexyl acetate (CAS No. 58430–94–7) (provided for in subheading 2915.39.45)FreeNo changeNo changeOn or before 12/31/2015. 
1268.Phenethyl isobutyrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.52Phenethyl isobutyrate (CAS No. 103–48–0) (provided for in subheading 2915.60.10)FreeNo changeNo changeOn or before 12/31/2015. 
1269.Mixtures of phosphonium, tetrakis(hydroxymethyl)-, chloride, polymer with urea; phosphonium, tetrakis(hydroxymethyl)-, chloride; and formaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.53Mixtures of phosphonium, tetrakis(hydroxymethyl)-, chloride, polymer with urea (CAS No. 27104–30–9) (65%); phosphonium, tetrakis(hydroxymethyl)-, chloride (1:1) (CAS No. 124–64–1) (20%); and formaldehyde (CAS No. 50–00–0) (provided for in subheading 3809.91.00)FreeNo changeNo changeOn or before 12/31/2015. 
1270.Certain suspension system stabilizer barsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.54Suspension system stabilizer bars of alloy steel, each weighing approximately 42 kg, the foregoing comprising one rod measuring approximately 98.8 cm in length at each end of which is welded at approximately right angles a rod measuring approximately 51 cm in length, designed for use in Class 7 and 8 trucks only, certified by the importer as of Japan JIS grade SCM525S (26CrMo4) or SCM435H (34CrMo4) steel (provided for in subheading 8708.80.65)FreeNo changeNo changeOn or before 12/31/2015. 
1271.Confectionery containing synthetic sweetening agents instead of sugarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.55Confectionary (including gum) containing synthetic sweetening agents (e.g. saccharin) instead of sugar (provided for in subheading 2106.90.99)1.1%No changeNo changeOn or before 12/31/2015. 
1272.Certain fitness equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.44.56Fitness equipment designed for in-home use, each incorporating two independent treadles with separately moving belts that rotate around a mechanical treadle and simultaneously move up and down during use, designed to allow progressive amounts of resistance and combine the functions of a treadmill and a stair climber, whether or not with elliptical function (provided for in subheading 9506.91.00)FreeNo changeNo changeOn or before 12/31/2015. 
1273.Gallium metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.01Gallium metal (provided for in subheading 8112.92.10) 0.8%No changeNo changeOn or before 12/31/2015. 
1274.Certain nightlights of plasticSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.02Nightlights with bases or housings of plastics (provided for in subheading 9405.40.80) FreeNo changeNo changeOn or before 12/31/2015. 
1275.Stannic oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.03Stannic oxide (CAS No. 18282–10–5) (provided for in subheading 2825.90.20)FreeNo changeNo change12/31/2015. 
1276.Reduced Vat Blue 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.04Reduced Vat Blue 1, ([2,2′-Bi-1H-indole]-3,3′-diol, potassium sodium salt) (CAS No. 207692–02–2) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2015. 
1277.Direct Red 84Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.05Direct Red 84, (5,5′[Carbonyl bis(imino-4,1-phenylene-2,1-diazenediyl)]bis[8-[2-(4-sulfophenyl) diazenyl]]-2- naphthalenesulfonic acid, sodium salt (1:4)) (CAS No. 6409–83–2) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2015. 
1278.Acetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.06Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]acetic acid, pentyl ester (CAS No. 173285–74–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2015. 
1279.Acid Blue 171Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.07Acid Blue 171, (Cobaltate(2-), [6-(amino-kN)-5-[2-[2-(hydroxy-kO)-4-nitrophenyl]diazenyl-kN1]-nitrophenyl]diazenyl-kN1]-2-naphthalenesulfonato(3-)]-, sodium (1:2)) (CAS No. 75314–27–1) (provided for in subheading 3204.12.45) FreeNo changeNo changeOn or before 12/31/2015. 
1280.Reactive Blue 19Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.10Reactive Blue 19 (1-Amino‑9,10‑ dihydro-9,10-dioxo-4‑[[3-[[2-(sulfooxy) ethyl]sulfonyl] phenyl]amino]‑2-anthracenesulfonic acid, sodium salt (1:2)) (CAS No. 2580–78–1) (provided for in subheading 3204.16.20)FreeNo changeNo changeOn or before 12/31/2015. 
1281.Acid Red 182Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.11Acid Red 182 (Bis[4-(hydroxy-κO)-3-[2-[2-(hydroxy-κO)-1-naphthalenyl]diazenyl-κN1] benzenesulfonamidato(2-)]-cobaltate (1-), sodium (1:1)) (CAS No. 58302–43–5) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2015. 
1282.Direct Green 91Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.12Direct Green 91 (2,7- naphthalenedisulfonic acid,[Carbonylbis(imino-4,1-phenyleneazo)]bis[4-amino-5-hydroxy-6- (phenylazo)-, tetrasodium salt) (CAS No. 59262–64–5) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2015. 
1283.Mixtures of Cobaltate (2-) and Cobaltate (3-)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.13Mixtures of ([2-[[[4-(Hydroxy-κO)-3-[2-[2-(oxo-κO)-1-[(phenylamino) carbonyl]propyl]diazenyl-κN1]phenyl]sulfonyl]amino] benzoato(3-)][2-[2-[2-(hydroxy-O)-5‑[(phenylamino)sulfonyl]phenyl]diazenyl-κN1]‑3-(oxo-kO)-N-phenylbutanamidato(2-)]- cobaltate(2-), ammonium sodium) (CAS No. 125352–03–6) and (Bis[2-[[[4-(hydroxy-κO)-3‑[2-[2-(oxo-κO)-1-[(phenylamino) carbonyl]propyl]diazenyl-κN1]phenyl]‑sulfonyl]amino]benzoato(3-)]‑cobaltate(3-), ammonium sodium) (CAS No. 125352–02–5) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2015. 
1284.Mixtures of Acid Black 244, (Chromate(2-), (Cobaltate(1-), and (Chromate(1-)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.14Mixtures of Acid Black 244 ([3-(Hydroxy-κO)-4-[2-[2-(hydroxy-κO)-1-naphthalenyl]diazenyl-κN2]-1-naphthalenesulfonato (3-)][1-[2-[2-(hydroxy-κO)-5-[2-(4-methoxyphenyl)diazenyl]phenyl]diazenyl-κN2]-2-naphthalenolato(2)-κO]-chromate(2-), sodium (1:2)) (CAS No. 30785–74–1) and Bis[2-[2-[5-(aminosulfonyl)-2-(hydroxy-κO)phenyl] diazenyl-κN1]-3-(oxo-κO)-Nphenylbutanamidato( 2-)]-cobaltate(1-), sodium(1:1) (CAS No. 72496–88–9) and Bis[3-[4-[2-[5-chloro-2-(hydroxy-κO)phenyl] diazenyl-κN1]-4,5-dihydro-3-methyl-5-(oxo-κO)-1H-pyrazol-1-yl]benzenesulfonamidato (2-)]-chromate(1-), sodium (1:1)) (CAS No. 67800–97–9) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2015. 
1285.Disperse Blue 284Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.15Disperse Blue 284 (2,2′-[[4-[2‑(3,5-Dinitro-2‑ thienyl)diazenyl] phenyl]imino]bisethanol 1,1′-diacetate) (CAS No. 42783–06–2) (provided for in subheading 3204.11.10)FreeNo changeNo chnageOn or before 12/31/2015. 
1286.Mixtures of Reactive Blue 250 and Reactive Black 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.16Mixtures of Reactive Blue 250 (4-Amino-5-hydroxy‑6-[2-[2-methoxy-5-[[2‑(sulfooxy)ethyl]sulfonyl] phenyl]diazenyl]-3-[2-[4‑ [[2-(sulfooxy)ethyl] sulfonyl]phenyl]diazenyl]-2,7‑naphthalenedisulfonic acid, sodium salt (1:4)) (CAS No. 93951–21–4) and Reactive Black 5 (4-Amino-5-hydroxy-3,6-bis[2-[4‑[[2-(sulfooxy)ethyl] sulfonyl]phenyl]diazenyl]-2,7‑naphthalenedisulfonic acid, sodium salt (1:4)) (CAS No. 17095–24–8) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2015. 
1287.Mixtures of Disperse Red 367, 3-Phenyl-7-(4-propoxyphenyl)-benzo[1,2-b:4,5-b′]difuran-2,6-dione and [4-[2,6-Dihydro-2,6-dioxo-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic acid, 2- ethoxyethyl esterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.17Mixtures of Disperse Red 367 ([4-(2,6-Dihydro-2,6-dioxo-7-phenylbenzo[1,2-b:4,5-b′]difuran-3-yl)phenoxy]-acetic acid, 2- ethoxyethyl ester) (CAS No. 126877–05–2), 3-Phenyl-7-(4-propoxyphenyl)-benzo[1,2-b:4,5-b′]difuran-2,6-dione (CAS No. 79694–17–0) and [4-[2,6-Dihydro-2,6-dioxo-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic acid, 2- ethoxyethyl ester (CAS No. 126877–06–3) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015. 
1288.Certain acrylic filament tow imported in the form of bundles of crimped product each containing 250,000 filamentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.18Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, imported in the form of bundles of crimped product each containing 250,000 filaments (plus or minus 10 percent) with an average decitex of 3.3 to 5.6 decitex (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1289.Certain acrylic filament tow imported in the form of bundles of crimped product each containing 250,000 to 350,000 filamentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.19Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, imported in the form of bundles of crimped product each containing 250,000 to 350,000 filaments (plus or minus 10 percent) with an average decitex of 2.4 to 3.7 decitex (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1290.Certain acrylic staple fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.20Acrylic staple fibers (polyacrylonitrile staple), not carded, combed or otherwise processed for spinning, the foregoing containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 2.4 to 3.7 (plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent (plus or minus 10 percent), and a cut fiber length of 89 to 140 mm, with a target length of 115 mm (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2015. 
1291.Certain acrylic filament tow imported in the form of bundles of crimped product each containing 198,000 filamentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.21Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, imported in the form of bundles of crimped product each containing 198,000 filaments (plus or minus 10 percent) with an average decitex of 4.0 to 5.6 decitex (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1292.Ultraviolet lamps filled with deuterium gasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.22Ultraviolet lamps filled with deuterium gas (provided for in subheading 8539.49.00) FreeNo changeNo changeOn or before 12/31/2015. 
1293.BuprofezinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.23(Z)-2-tert-Butylimino-3-isopropyl-5-phenyl-1,3,5-thiadiazinan-4-one (Buprofezin) (CAS No. 69327–76–0 or 953030–84–7) (provided for in subheading 2934.99.16)FreeNo changeNo changeOn or before 12/31/2015. 
1294.Pyraflufen-ethylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.24Ethyl 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methyl-1H-pyrazol-3-yl)-4-fluorophenoxyacetate (Pyraflufen-ethyl) (CAS No. 129630–19–9) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2015. 
1295.FenpyroximateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.25tert-Butyl (E)-α-(1,3-dimethyl‑5‑phenoxypyrazol‑4‑ylmethyleneamino oxy)-ρ‑toluate (Fenpyroximate) (CAS No. 134098–61–6) (provided for in subheading 2933.19.23)FreeNo changeNo changeOn or before 12/31/2015. 
1296.Triflic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.26Trifluoromethanesulfonic anhydride (triflic anhydride) (CAS No. 358–23–06) (provided for in subheading 2904.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1297.Triflic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.27Trifluoromethanesulfonic acid (triflic acid) (CAS No. 1493–13–6) (provided for in subheading 2904.90.50) FreeNo changeNo changeOn or before 12/31/2015. 
1298.Certain image projectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.28 Image projectors incorporating sound reproducing apparatus and capable of projecting images onto a ceiling or wall, the foregoing designed to soothe or entertain infants (provided for in subheading 9008.50.40)FreeNo changeNo changeOn or before 12/31/2015. 
1299.MetolachlorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.29Chloro-N-(2-ethyl-6-methylphenyl)-N-(2-methoxy-1-methylethyl)acetamide (Metolachlor, including s-Metolachlor) (CAS No. 51218–45–2 or 87392–12–9) (provided for in subheading 2924.29.47)6.0%No changeNo changeOn or before 12/31/2015. 
1300.Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid, and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.30 Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid (CAS No. 55231–08–8), and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid (CAS No. 28205–74–5) (provided for in subheading 3907.91.50)FreeNo changeNo changeOn or before 12/31/2015. 
1301.Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid, and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid, and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R), polymer with rel-(3R,6S)-3,6- dimethyl-1,4 dioxane-2,5-dione and (3S,6S)-3,6-dimetyl-1,4-dioxane-2,5-dioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.31 Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid (CAS No. 55231–08–8), and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid (CAS No. 28205–74–5), and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R), polymer with rel-(3R,6S)-3,6- dimethyl-1,4 dioxane-2,5-dione and (3S,6S)-3,6-dimetyl-1,4-dioxane-2,5-dione (CAS No. 9051–89–2) (provided for in subheading 3907.91.50)FreeNo changeNo changeOn or before 12/31/2015. 
1302.Thermoplastic biodegradable polymer blendSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.32 Thermoplastic biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and hexanedioic acid (CAS No. 55231–08–8), 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid (CAS No. 28205–74–5) and Starch (CAS No. 9005–25–8), and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R)- polymer with rel-(3R,6S)-3,6-dimethyl-1,4 dioxane-2,5-dione and (3S,6S)-3,6-dimethyl-1,4-dioxane-2,5-dione (CAS No. 9051– 89–2) and 1,2,3-propanetriol (CAS No. 56–81–5) (provided for in subheading 3913.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1303.Mixtures of Propoxycarbazone-sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.33Mixtures of methyl 2-[(4-methyl-5-oxo-3-propoxy-4,5-dihydro-[1,2,4]triazole-1-carbonyl)sulfamoyl]benzoate, sodium salt (Propoxycarbazone-sodium) (CAS No. 181274–15–7) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1304.Certain acrylic filament tow colored, crimped, with an average decitex of 3.3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.34Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, colored, crimped, with an average decitex of 3.3 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a length greater than 2 meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1305.Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning measuring 1 decitex or more but not over 1.3 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.35 Staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1 decitex or more but not over 1.3 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1306.Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning measuring over 1.3 decitex but less than 1.67 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.36Staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring over 1.3 decitex but less than 1.67 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1307.p-ToluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.37p-Toluidine (CAS No. 106–49–0) (provided for in subheading 2921.43.40) FreeNo changeNo changeOn or before 12/31/2015. 
1308.p-NitrotolueneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.38p-Nitrotoluene (CAS No. 99–99–0) (provided for in subheading 2904.20.10) FreeNo changeNo changeOn or before 12/31/2015. 
1309.Manicure and pedicure setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.39Manicure and pedicure sets, and combinations thereof (provided for in subheading 8214.20.90)1%No changeNo changeOn or before 12/31/2015. 
1310.Nail clippers and nail filesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.40Nail clippers and nail files (provided for in subheading 8214.20.30)1.3%No changeNo changeOn or before 12/31/2015. 
1311.Certain eyelash curlersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.41Eyelash curlers, nonthermic and nonornamental (provided for in subheading 9615.90.20)FreeNo changeNo changeOn or before 12/31/2015. 
1312.Mixtures containing ß-cyfluthrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.42Mixtures containing (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS,3RS;1RS,3SR)-2-(2,2-dichlorovinyl)-2,2- dimethylcyclopropanecarboxylate (β-cyfluthrin) (CAS No. 68359–37–5), including application adjuvants (provided for in 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015. 
1313.FlubendiamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.433-Iodo-N-(2-methanesulfonyl-1,1-dimethylethyl)-N′-(2-methyl-4-(1,2,2,2-tetrafluoro-1-trifluoromethylethyl)phenyl) phthalamide (Flubendiamide) (CAS No. 272451–65–7) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1314.SpirotetramatSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.44cis-4-(Ethoxycarbonyloxy)-8-methoxy-3-(2,5-xylyl)-1-azaspiro[4.5]dec-3-en-2-one (Spirotetramat) (CAS No. 203313–25–1) (provided for in subheading 2933.79.08)FreeNo changeNo changeOn or before 12/31/2015. 
1315.1H-1,2,4-TriazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.451H-1,2,4-Triazole (CAS No. 288–88–0 ) (provided for in subheading 2933.99.97)2.3%No changeNo changeOn or before 12/31/2015. 
1316.Mixtures of Indaziflam and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.46Mixtures of N-[(1R,2S)-2,3-Dihydro-2,6-dimethyl-1H-inden-1-yl]-6-[(1RS)-(1-fluoroethyl)]-1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) and application adjuvants (provided for in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015. 
1317.IndaziflamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.47N-[(1R,2S)-2,3-Dihydro-2,6-dimethyl-1H-inden-1-yl]-6-[(1RS)-(1-fluoroethyl)]-1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2015. 
1318.Mixtures of FlubendiamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.48Mixtures of N1-[1,1-Dimethyl-2-mesylethyl-3-iodo-N2-{2-methyl-4-[1,2,2,2-terafluoro-1-(trifluoromethyl)ethyl]phenyl}phthalamide (Flubendiamide) (CAS No. 272451–65–7) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015. 
1319.Mixtures containing FluopyramSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.49Mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide (Fluopyram) (CAS No. 658066–35–4) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1320.Mixtures containing Fluopyram and ProthioconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.50Mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide (Fluopyram) (CAS No. 658066–35–4) and 2-[2-(1-chlorocyclopropyl)-3-(2- chlorophenyl)-2- hydroxypropyl]-1,2- dihydro-3H-1,2,4-triazole- 3-thione (Prothioconazole) (CAS No. 178928–70–6) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1321.Mixtures containing Fluopyram and TrifloxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.51Mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide (Fluopyram) (CAS No. 658066–35–4) and methyl (E)-methoxyimino-{(E)- α-[1-( α, α, α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1322.Mixtures containing Fluopyram and PyrimethanilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.52Mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide (Fluopyram) (CAS No. 658066–35–4) and N-(4,6-dimethylpyrimidin-2-yl)aniline (Pyrimethanil) (CAS No. 53112–28–0) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1323.FenhexamidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.532′,3′-dichloro-4′-hydroxy-1-methylcyclohexanecarboxanilide (Fenhexamid) (CAS No. 126833–17–8) (provided for in subheading 2924.29.47)FreeNo changeNo changeOn or before 12/31/2015. 
1324.FluopicolideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.542,6-dichloro-N-[3-chloro-5-(trifluoromethyl)-2-pyridylmethyl]benzamide (Fluopicolide) (CAS No. 239110–15–7) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2015. 
1325.FluopyramSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.55N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2015. 
1326.Dicumyl peroxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.56Dicumyl peroxide (CAS No. 80–43–3) (provided for in subheading 2909.60.20)FreeNo changeNo changeOn or before 12/31/2015. 
1327.Mixtures of Clothianidin and Bacillus Firmus strain I-1582Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.57Mixtures of (E)-1-(2-chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin) (CAS No. 210880–92–5) and Bacillus Firmus (B. firmus I–1582) and application adjuvants (provided for in subheading 3808.91.50)4.2%No changeNo changeOn or before 12/31/2015. 
1328.CyprosulfamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.58N-({4-[(Cyclopropylamino) carbonyl] phenyl}sulfonyl)-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 2935.00.75)FreeNo changeNo changeOn or before 12/31/2015. 
1329.Mixtures of Paraquat Dichloride with application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.59Mixtures of 1,1′-dimethyl-4,4′-bipyridinium dichloride (Paraquat Dichloride) (CAS No. 1910–42–5) with application adjuvants (provided for in subheading 3808.93.15)4.6%No changeNo changeOn or before 12/31/2015. 
1330.Caprolactone/diethylene glycolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.60 Copoly(caprolactone/diethylene glycol) (CAS No. 36890–68–3 or CAS No. 75035–33–5) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2015. 
1331.Copoly(dimethyl carbonate/1,6-hexanediol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.61 Copoly(dimethyl carbonate/1,6-hexanediol) (CAS No. 101325–00–2) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2015. 
1332.2,2′-Bis(4-cyanatophenyl)propane, aromatic thermosetting prepolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.622,2′-Bis(4-cyanatophenyl)propane, aromatic thermosetting prepolymer (CAS No. 25722–66–1) (provided for in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2015. 
1333.TerbacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.633-tert-Butyl-5-chloro-6-methyluracil (Terbacil) (CAS No. 5902–51–2) (provided for in subheading 2933.59.18)FreeNo changeNo changeOn or before 12/31/2015. 
1334.Aqueous mixtures of polyvinyl alcohol and polyvinyl pyrrolidoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.64Aqueous mixtures of polyvinyl alcohol (CAS No. 98002–48–3) and polyvinyl pyrrolidone (CAS No. 9003–39–8) (provided for in subheading 3905.99.80)FreeNo changeNo changeOn or before 12/31/2015. 
1335.Tetrakis(hydroxymethyl) phosphonium sulfate (THPS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.65Tetrakis(hydroxymethyl) phosphonium sulfate (THPS) (CAS No. 55566–30–8) (provided for in subheading 2931.00.90)1.3%No changeNo changeOn or before 12/31/2015. 
1336.CanagliflozinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.66(1S)-1,5-anhydro-1-[3-[[5-(4-fluorophenyl)-2-thienyl]methyl]-4-methylphenyl]-D-glucitol hemihydrate (Canagliflozin) (INN) (CAS No. 928672–86–0) (provided for in subheading 2934.99.30)FreeNo changeNo changeOn or before 12/31/2015. 
1337.Mixtures of N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide, methacrylic acid, aminoethyl ethylene urea, and hydroquinoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.67Mixtures of N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide (CAS No. 3089–19–8), methacrylic acid (CAS No. 79–41–4), aminoethyl ethylene urea (CAS No. 6281–42–1), and hydroquinone (CAS No. 123–31–9) (provided for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2015. 
1338.Glufosinate-ammoniumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.68 2-amino-4-(hydroxymethylphosphinyl) butanoic acid monoammonium salt (Glufosinate-ammonium) (CAS No. 77182–82–2) (provided for in subheading 2931.90.90)2.0%No changeNo changeOn or before 12/31/2015. 
1339.Chime melody rod assembly suitable for the production of grandfather clocks, wall clocks, and mantel clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.69Chime melody rod assembly suitable for the production of grandfather clocks, wall clocks, and mantel clocks (provided for in subheading 9114.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1340.Pigment Yellow 194Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.70 Pigment Yellow 194 (Butanamide, N-(2,3-dihydro-2-oxo-1H-benzimidazol-5-yl)-2-[2-(2-methoxyphenyl)diazenyl]-3-oxo-) (CAS No. 82199–12–0) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1341.Pigment Yellow 181Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.71Pigment Yellow 181 (CAS No. 74441–05–7) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1342.Pigment Yellow 191Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.72 Pigment Yellow 191 (Benzenesulfonic acid, 4-chloro-2-[[4,5-dihydro-3-methyl-5-oxo-1-(3-sulfophenyl)-1H-pyrazol-4-yl] azo]-5-methyl-, calcium salt (1:1)) (CAS No. 129423–54–7) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1343.Pigment Yellow 180Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.73Pigment Yellow 180 (1,2-Bis[2-[1‑[N-(2,3-dihydro-2-oxo-1H‑benzimidazol-5-yl)carbamoyl]acetonylazo] phenoxy]ethane) (CAS No. 77804–81–0) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1344.4,4′-Thiobis[2-(1,1-di-methylethyl)-5-methyl-phenol]Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.744,4′-Thiobis[2-(1,1-di-methylethyl)-5-methyl-phenol] (CAS No. 96–69–5) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2015. 
1345.2,5-Bis(1,1-dimethylpropyl)-1,4-benzenediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.752,5-Bis(1,1-dimethylpropyl)-1,4-benzenediol (CAS No. 79–74–3) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2015. 
1346.2,2′-(2-Methylpropylidene) bis(4,6-dimethylphenol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.762,2′-(2-Methylpropylidene) bis(4,6-dimethylphenol) (CAS No. 33145–10–7) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2015. 
1347.4,4′-Butylidenebis(3-methyl-6-tert-butylphenol)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.774,4′-Butylidenebis(3-methyl-6-tert-butylphenol) (CAS No. 85–60–9) (provided for in subheading 2907.29.90) FreeNo changeNo changeOn or before 12/31/2015. 
1348.2,2′-Methylenebis[4-methyl-6-tert-butylphenol]Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.782,2′-Methylenebis[4-methyl-6-tert-butylphenol] (CAS No. 119–47–1) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2015. 
1349.DaminozideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.79Daminozide (N-(dimethylamino) succinamic acid (CAS No. 1596–84–5) (provided for in subheading 2928.00.50)FreeNo changeNo changeOn or before 12/31/2015. 
1350.Bis(2,3-dibromopropyl ether) of Tetrabromobisphenol ASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.80Bis(2,3-dibromopropyl ether) of Tetrabromobisphenol A (CAS No. 21850–44–2) (provided for in subheading 2909.50.50) FreeNo changeNo changeOn or before 12/31/2015. 
1351.4,4′-Methylenebis(2-chloroaniline)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.814,4′-methylenebis(2-chloroaniline) (CAS No. 101–14–4) (provided for in subheading 2921.59.08)FreeNo changeNo changeOn or before 12/31/2015. 
1352.TFMSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.823-Trifluoromethyl-4-nitrophenol (TFM) (CAS No. 88–30–2) (provided for in subheading 2908.99.90) FreeNo changeNo changeOn or before 12/31/2015. 
1353.1,1,2-2-Tetrafluoroethylene, oxidized, polymerized, reducedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.831,1,2-2-Tetrafluoroethylene, oxidized, polymerized, reduced (CAS No. 69991–62–4) (provided for in subheading 3402.90.50) FreeNo changeNo changeOn or before 12/31/2015. 
1354.Copoly(trifluoroethylene/vinylidene fluoride)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.84Copoly(trifluoroethylene/vinylidene fluoride) (CAS No. 28960–88–5) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2015. 
1355.Diphosphoric acid, polymers with ethoxylated reduced methyl esters of reduced polymerized oxidized tetrafluoroethyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.85Diphosphoric acid, polymers with ethoxylated reduced methyl esters of reduced polymerized oxidized tetrafluoroethylene (CAS No. 200013–65–6) (provided for in subheading 3907.20.00)0.8%No changeNo changeOn or before 12/31/2015. 
1356.4,4′-Dichlorodiphenyl sulfoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.864,4′-Dichlorodiphenyl sulfone (CAS No. 80–07–9) (provided for in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2015. 
1357.1,2-Propanediol, 3-(diethylamino)-, polymers with 5-isocyanato-1- (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2-ethyl-1-hexanol-blocked, acetates (salts)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.871,2-Propanediol, 3‑(diethylamino)-, polymers with 5‑isocyanato-1‑ (isocyanatomethyl)-1,3,3‑trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2‑ethyl‑1‑hexanol-blocked, acetates (salts) (CAS No. 328389–90–8) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1358.Extract of licoriceSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.88Extract of licorice (provided for in subheading 1302.12.00)0.8%No changeNo changeOn or before 12/31/2015. 
1359.Certain polarized lenses or lens blanks with an outer profile diameter of more than 80 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.89Polarized lenses or lens blanks, produced from a laminate of polyvinyl alcohol (PVA) and polycarbonate, for the production of non-prescription lenses for sunglasses, all of the foregoing not toric-shaped, with an outer profile diameter of more than 80 mm (provided for in subheading 9001.50.00)FreeNo changeNo changeOn or before 12/31/2015. 
1360.Certain clock movementsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.90Mechanical clock movements, complete and assembled, valued over $5 each, suitable for the production of grandfather clocks, wall clocks, and mantel clocks (provided for in subheading 9109.90.60)FreeNo changeNo changeOn or before 12/31/2015. 
1361.p-DichlorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.91p-Dichlorobenzene (CAS No. 106–46–7) (provided for in subheading 2903.91.30)FreeNo changeNo changeOn or before 12/31/2015. 
1362.Certain polarized lens or lens blanks with an outer profile diameter of 80 mm or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.92Polarized lenses or lens blanks, produced from a laminate of polyvinyl alcohol (PVA) and polycarbonate, for the production of non-prescription lenses for sunglasses, all of the foregoing not toric-shaped, with an outer profile diameter of 80 mm or less (provided for in subheading 9001.50.00)FreeNo changeNo changeOn or before 12/31/2015. 
1363.Certain toric-shaped polarized lenses or lens blanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.93Polarized lenses or lens blanks, produced from a laminate of polyvinyl alcohol (PVA) and polycarbonate, for the production of non-prescription lenses for sunglasses or goggles, all of the foregoing toric-shaped (provided for in subheadings 9001.50.00 or 9001.90.40)FreeNo changeNo changeOn or before 12/31/2015. 
1364.Mixtures containing Imidacloprid and ThiodicarbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.94Mixtures containing 1-[(6-chloro‑3-pyridinyl)methyl]-N-nitro-2‑imidazolidinimine (Imidacloprid) (CAS No. 138261–41–3) and dimethyl N,N′-[thiobis [(methylimino)carbonyloxy]]bis [ethanimidothioate] (Thiodicarb) (CAS No. 59669–26–0) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015. 
1365.Mixtures containing Imidacloprid and Cyfluthrin or its ß-Cyfluthrin isomerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.95Mixtures containing 1-[(6-chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine (Imidacloprid) (CAS No.138261-41-3) and cyano(4-fluoro-3-phenoxyphenyl)methyl 3-(2,2-dichloro-ethenyl)-2,2-dimethylcyclopropanecarboxylate (Cyfluthrin) (CAS No. 68359–37–5) or (RS)-α-cyano-4-fluoro-3-phenoxybenzyl-(1RS,3RS;1RS,3SR)-2-(2,2-dichlorovinyl)-2,2- dimethylcyclopropanecarboxylate (β-cyfluthrin) (CAS No. 68359–37–5) and application adjuvants provided for in subheading 3808.91.253.1%No changeNo changeOn or before 12/31/2015. 
1366.PenflufenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.96N-[2-(1,3-Dimethylbutyl)phenyl]-5-fluoro-1,3-dimethyl-1H-pyrazole-4-carboxamide (Penflufen) (CAS No. 494793–67–8) (provided for in subheading 2933.19.23)5.0%No changeNo changeOn or before 12/31/2015. 
1367.2-Amino-5-cyano-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.972-Amino-5-cyano-N,3-dimethylbenzamide (CAS No. 890707–29–6) (provided for in subheading 2924.29.76)FreeNo changeNo changeOn or before 12/31/2015. 
1368.PicoxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.98Methyl (E)-3-methoxy-2-{2-[6-(trifluoromethyl)-2-pyridyloxymethyl]phenyl}acrylate (Picoxystrobin) (CAS No. 117428–22–5) (provided for in subheading 2933.39.21)FreeNo changeNo changeOn or before 12/31/2015. 
1369.Methyl 3-(aminosulfonyl)-2-thiophenecarboxylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.99Methyl 3-(aminosulfonyl)-2-thiophenecarboxylate (CAS No. 59337–93–8) (provided for in subheading 2935.00.75)FreeNo changeNo changeOn or before 12/31/2015. 
1370.Certain composite units each comprising a power electronics box and a static converterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.01Composite units each comprising a power electronics box and a static converter, such units capable of performing the functions of an AC inverter and an auxiliary power module, capable of reducing DC voltage from 42 V (supplied by battery) to 12 V output and providing three-phase AC output to motor generator unit, the foregoing certified by the importer for use in hybrid electric motor vehicles (provided for in subheading 8504.40.95)FreeNo changeNo changeOn or before 12/31/2015. 
1371.Certain stator or rotor parts designed for use in a combined generator/electric motorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.02Stator or rotor parts designed for use in a combined generator/electric motor with motor function rated at 100 kW, the foregoing certified by the importer for use in hybrid electric vehicles (provided for in subheading 8503.00.95)2.2%No changeNo changeOn or before 12/31/2015. 
1372.Certain fuel pumps designed for gasoline/ethanol direct injection fuel systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.03Fuel pumps designed for gasoline/ethanol direct injection fuel systems in internal combustion piston engines and capable of delivering fuel at pressures of 3.5 MPa or more but not over 12 MPa, the foregoing other than fuel pumps described in heading 9902.25.30 (provided for in subheading 8413.30.90) 1.4%No changeNo changeOn or before 12/31/2015. 
1373.Certain hybrid electric vehicle invertersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.04Inverters for converting DC battery output to three phase AC output designed to power an electric drive motor, certified by the importer for use in hybrid electric vehicles (provided for in subheading 8504.40.95)1.1%No changeNo changeOn or before 12/31/2015. 
1374.Certain fuel injectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.05Fuel injectors (solenoid valves) designed to add gasoline/ethanol fuel blends directly into the combustion chamber of a piston engine in a high-pressure non-port injection system of a motor vehicle (provided for in subheading 8481.80.90) 1.6%No changeNo changeOn or before 12/31/2015. 
1375.Certain motor/generator unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.06Motor/generator units with three-phase cable assembly, the foregoing designed to function as a starter motor and electric motor supplementing an gasoline internal combustion engine and as a generator for recharging vehicle batteries in regenerative braking mode, certified by the importer for use in hybrid electric vehicles (provided for in subheading 8511.40.00)FreeNo changeNo changeOn or before 12/31/2015. 
1376.Mixtures containing Fluopyram and TebuconazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.07N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide (Fluopyram) (CAS No. 658066–35–4) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015. 
1377.Surface-modified silicon dioxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.08Surface-modified silicon dioxide (CAS No. 7631–86–9) (provided for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2015. 
1378.Sodium thiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.09Sodium thiocyanate (CAS No. 540–72–7) (provided for in subheading 2842.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1379.Hydroquinone monomethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.10p-Methoxyphenol (Hydroquinone monomethyl ether) (CAS No. 150–76–5) (provided for in subheading 2909.50.50)FreeNo changeNo changeOn or before 12/31/2015. 
1380.Germanium unwroughtSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.11Germanium, unwrought (provided for in subheading 8112.92.60)FreeNo changeNo changeOn or before 12/31/2015. 
1381.Germanium oxidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.12Germanium oxides (CAS No. 1310–53–8) (provided for in subheading 2825.60.00)FreeNo changeNo changeOn or before 12/31/2015. 
1382.Mixtures of polyethylene glycol, C16-C18 fatty acids, and C2-C6 aliphatic hydrocarbonsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.13Mixtures of polyethylene glycol (CAS No. 25322–68–3), C16-C18 fatty acids, and C2-C6 aliphatic hydrocarbons (provided for in subheading 3824.90.41)FreeNo changeNo changeOn or before 12/31/2015. 
1383.Co-poly (propylene/ethylene)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.14Co-poly (propylene/ethylene) (CAS No. 9010–79–1) (provided for in subheading 3902.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1384.Mixtures of alkali metal phenate, mineral oil, and p-DodecylphenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.15Mixture of alkali metal phenate, mineral oil (CAS No. 64742–54–7) and p-Dodecylphenol (CAS No. 74499–35–7) (provided for in subheading 3811.21.00)FreeNo changeNo changeOn or before 12/31/2015. 
1385.Sensomer CT–400Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.16Cassia hydroxypropyltrimonium chloride (D-Galacto-D-mannan, 2-hydroxy-3-(trimethylammonio)propylether, chloride) (CAS No. 83589–59–7), 1-Propanaminium, 2,3-dihydroxy-N,N,N-trimethyl-, chloride (CAS No. 34004–36–9) and water (provided for in subheading 1302.39.00)FreeNo changeNo changeOn or before 12/31/2015. 
1386.D-Galacto-D-mannanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.17 Cassia gum (D-Galacto-D-mannan) (CAS No. 11078–30–1) (provided for in subheading 1302.39.00)FreeNo changeNo changeOn or before 12/31/2015. 
1387.Benzene, polypropene derivativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.18Benzene, polypropene derivatives (CAS No. 68081–77–6) (provided for in subheading 3817.00.15) FreeNo changeNo changeOn or before 12/31/2015. 
1388.Certain compression-ignition internal combustion piston enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.19Compression-ignition internal combustion piston engines with cylinder capacity of less than 1 liter, for use in vehicles of subheading 8709.19.00 (provided for in subheading 8408.20.90)FreeNo changeNo changeOn or before 12/31/2015. 
1389.Certain programmable controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.20 Programmable controllers certified by the importer as designed for use in agricultural and off-road construction vehicles to control vehicle accessories and auxiliary functions (provided for in subheading 8537.10.90)FreeNo changeNo changeOn or before 12/31/2015. 
1390.Turmeric extracted oleoresinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.21Turmeric extracted oleoresin (CAS No. 8024–37–1) (provided for in subheading 3301.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1391.Ginger extracted oleoresinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.22Ginger extracted oleoresin (CAS No. 8002–60–6) (provided for in subheading 3301.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1392.1.3G grade fireworksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.231.3G grade fireworks (provided for in subheading 3604.10.10)0.5%No changeNo changeOn or before 12/31/2015. 
1393.1.4G grade fireworksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.241.4G grade fireworks (provided for in subheading 3604.10.90)5.1%No changeNo changeOn or before 12/31/2015. 
1394.Baby or child carriers designed for use on bicyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.25Baby or child carriers designed for use on bicycles (provided for in subheading 8714.99.80)3.4%No changeNo changeOn or before 12/31/2015. 
1395.Wide-angle reflectorsSubchapter II of chapter 99 is amended— 
(1)by striking heading 9902.24.66; and 
(2)by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.26Wide angle-reflectors (provided for in subheading 8714.99.80)FreeNo changeNo changeOn or before 12/31/2015. 
1396.Parts of bicycle speedometersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.27Parts of bicycle speedometers (provided for in subheading 9029.90.40)FreeNo changeNo changeOn or before 12/31/2015. 
1397.AminocyclopyrachlorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.286-Amino-5-chloro-2-cyclopropylpyrimidine-4-carboxylic acid (Aminocyclopyrachlor) (CAS No. 858956–08–8) (provided for in subheading 2933.59.10)2.5%No changeNo changeOn or before 12/31/2015. 
1398.TriethylenediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.29Triethylenediamine (CAS No. 280–57–9) (provided for in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2015. 
1399.Modified aliphatic amine mixture containing benzyl alcohol; formaldehyde, polymer with 1,3- benezenedimethanamine and phenol; 1,3-benzenedimethanamine; phenol, 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction products with ethylenediamine; and ethylenediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.30Modified aliphatic amine mixture containing benzyl alcohol (CAS No. 100–51–6); formaldehyde, polymer with 1,3- benezenedimethanamine and phenol (CAS No. 57214–10–5); 1,3-benzenedimethanamine (CAS No. 1477–55–0); phenol, 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction products with ethylenediamine (CAS No. 72480–18–3); and ethylenediamine (CAS No. 107–15–3) (provided for in subheading 3824.90.28)FreeNo changeNo changeOn or before 12/31/2015. 
1400.Modified aliphatic polyamine mixture of reaction products of 1,3-bis(aminomethyl)benzene with phenol and formaldehyde and 1,3-bis(aminomethyl)benzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.31 Modified aliphatic polyamine mixture of reaction products of 1,3-bis(aminomethyl)benzene with phenol and formaldehyde and 1,3-bis(aminomethyl)benzene (provided for in subheading 3909.30.00)FreeNo changeNo changeOn or before 12/31/2015. 
1401.Hexadecyl 3,5-di-tert-butyl-4-hydroxybenzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.32 Hexadecyl 3,5-di-tert-butyl-4-hydroxybenzoate (CAS No. 67845–93–6) (provided for in subheading 2918.29.75)FreeNo changeNo changeOn or before 12/31/2015. 
1402.3-Amino-1,2-propanediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.333-Amino-1,2-propanediol (CAS No. 616–30–8) (provided for in subheading 2922.19.95)FreeNo changeNo changeOn or before 12/31/2015. 
1403.2-Ethylhexyl salicylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.342-Ethylhexyl salicylate (CAS No. 118–60–5) (provided for in subheading 2918.23.20) FreeNo changeNo changeOn or before 12/31/2015. 
1404.Ion-exchange resin of benzene, diethenyl, polymer with ethenylbenzene and ethenylethylbenzene, chloromethylated, trimethylaminoquaternizedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.35Ion-exchange resin of benzene, diethenyl, polymer with ethenylbenzene and ethenylethylbenzene, chloromethylated, trimethylaminoquaternized (CAS No. 69011–19–4) (provided for in subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2015. 
1405.AcephateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.36Formulations of (RS)-N‑[methoxy(methylthio) phosphinoyl]acetamide (Acephate) (CAS No. 30560–19–1) and application adjuvants (provided for in subheading 3808.91.50)1.6%No changeNo changeOn or before 12/31/2015. 
1406.Benzene, diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene chlormethylated, 2-(dimethylamino) ethanol-quaternizedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.37Benzene, diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene chlormethylated, 2-(dimethylamino) ethanol-quaternized (CAS No. 69011–15–0) (provided for in subheading 3914.00.60) FreeNo changeNo changeOn or before 12/31/2015. 
1407.Ion exchange resins (Methanamine, N-methyl reaction products with chloromethylated divinylbenzene-styrene polymer)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.38Ion exchange resins (Methanamine, N-methyl reaction products with chloromethylated divinylbenzene-styrene polymer) (CAS No. 68441–29–2) (provided for in subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2015. 
1408.Ion-exchange resin and adsorbent (Benzene, diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene, sulfonated)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.39Ion-exchange resin and adsorbent (Benzene, diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene, sulfonated) (CAS No. 69011–20–7) (provided for in subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2015. 
1409.5-(1,1-Dimethylheptyl)resorcinolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.405-(1,1-Dimethylheptyl)resorcinol (CAS No. 56469–10–4) (provided for in subheading 2907.21.00)FreeNo changeNo changeOn or before 12/31/2015. 
1410.4-Bromobenzyl bromideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.414-Bromobenzyl bromide (CAS No. 589–15–1) (provided for in subheading 2903.99.80) FreeNo changeNo changeOn or before 12/31/2015. 
1411.1-(2-Chloroethyl)-4-ethyl-1,4-dihydro-5H-tetrazol-5-oneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.421-(2-Chloroethyl)-4-ethyl-1,4-dihydro-5H-tetrazol-5-one (CAS No. 69049–03–2) (provided for in subheading 2933.99.97) FreeNo changeNo changeOn or before 12/31/2015. 
1412.1,1-Cyclobutanedicarboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.431,1-Cyclobutanedicarboxylic acid (CAS No. 5445–51–2) (provided for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2015. 
1413.α-Phenylpyridine-2-acetamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.44α-Phenylpyridine-2-acetamide (CAS No. 7251–52–7) (provided for in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2015. 
1414.α-threo Phenyl-2-piperidyl acetamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.45α-threo-Phenyl-2-piperidyl acetamide (CAS No. 50288–62–5) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2015. 
1415.1-Benzyl-4-phenyl-4-piperidine carboxylic acid ethyl ester HClSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.461-Benzyl-4-phenyl-4-piperidine carboxylic acid ethyl ester HCl (CAS No. 72216–57–0) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2015. 
1416.N-[1-Benzyl-4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide oxalateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.47N-[1-Benzyl-4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide oxalate (CAS No. 61086–13–3) (provided for in subheading 2924.29.71) FreeNo changeNo changeOn or before 12/31/2015. 
1417.α-Phenylpiperidine-2-acetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.48α-Phenylpiperidine-2-acetic acid (CAS No. 19395–41–6) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2015. 
1418.Carbonic dihydrazideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.49 Carbonic dihydrazide (CAS No. 497–18–7) (provided for in subheading 2928.00.50)FreeNo changeNo changeOn or before 12/31/2015. 
1419.Copper peptide (AHK-Cu)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.50Copper peptide (AHK-Cu) (CAS No. 682809–81–0) (provided for in subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2015. 
1420.Glycyl-L-Histidyl-L-LysineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.51Glycyl-L-Histidyl-L-Lysine (CAS No. 49557–75–7) (provided for in subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2015. 
1421.Certain indoor/outdoor programmable and countdown time switchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.52Time switches designed for indoor/outdoor use, programmable, capable of controlling time periods extending longer than 60 minutes, valued over $5 each (provided for in subheading 9107.00.80)FreeNo changeNo changeOn or before 12/31/2015. 
1422.Certain surge protector receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.53Duplex overload (surge) protector receptacles for a voltage not exceeding 250 V alternating current, each with monitor light to indicate the device is protecting the circuit (provided for in subheading 8536.30.80) FreeNo changeNo changeOn or before 12/31/2015. 
1423.Certain tamper resistant ground fault circuit interruptersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.54Ground fault circuit interrupter (GFCI) receptacles designed to prevent insertion of foreign objects, each with internal shutters and clearly marked with TR (tamper resistant), certified by the importer as meeting the 2008 National Electric Code Section 406.11 for 15 ampere or 20 ampere receptacles (provided for in subheading 8536.30.80)FreeNo changeNo changeOn or before 12/31/2015. 
1424.Banana jack connectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.55Banana jack connectors (provided for in subheading 8536.69.80)FreeNo changeNo changeOn or before 12/31/2015. 
1425.Reactive Black 31Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.56Reactive Black 31 (CAS No. 85585–91–7) (provided for in subheading 3204.16.50) FreeNo changeNo changeOn or before 12/31/2015. 
1426.OrthotoluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.57Orthotoluidine (CAS No. 95–53–4) (provided for in subheading 2921.43.90)4%No changeNo changeOn or before 12/31/2015. 
1427.Women’s belts of leather or composition leather, each valued $7.00 or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.58 Women’s belts of leather or composition leather, each valued $7.00 or higher (provided for in subheading 4203.30.00) 1.3%No changeNo changeOn or before 12/31/2015. 
1428.Gadolinium oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.59Gadolinium oxide (CAS No. 12064–62–9) (provided for in subheading 2846.90.80)FreeNo changeNo changeOn or before 12/31/2015. 
1429.Lanthanum oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.60Lanthanum oxide (CAS No. 1312–81–8) (provided for in subheading 2846.90.80)FreeNo changeNo changeOn or before 12/31/2015. 
1430.p-Chlorobenzotrifluoride containing less than 1.0% by weight of Acetone or other acid acceptor stabilizersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.61p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than 1.0% by weight of Acetone (CAS No. 67–64–1) or other acid acceptor stabilizers to reduce decomposition in transport (provided for in subheading 2903.99.08)FreeNo changeNo changeOn or before 12/31/2015. 
1431.p-Chlorobenzotrifluoride containing less than 0.1% by weight of Tertiary amyl phenol or other antioxidantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.62p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than 0.1% by weight of Tertiary amyl phenol (CAS No. 80–46–6) or other antioxidants (provided for in subheading 3824.90.28)FreeNo changeNo changeOn or before 12/31/2015. 
1432.p-Chlorobenzotrifluoride containing less than 0.1% of a mixture of Toluene, Solvent Naphtha, Propan-2-OL and NaphthaleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.63p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than 0.1% of a mixture of Toluene (CAS No. 108–88–3), Solvent Naphtha (CAS No. 64742–94–5), Propan-2-OL (CAS No. 67–63–0) and Naphthalene (CAS No. 91–20–3) serving as an antistatic agent (provided for in subheading 3824.90.28)FreeNo changeNo changeOn or before 12/31/2015. 
1433.p-Chlorobenzotrifluoride containing less than 0.1% by weight of Ethyl morpholine or other storage vessel corrosion inhibitorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.64p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than 0.1% by weight of Ethyl morpholine (CAS No. 100–74–3) or other storage vessel corrosion inhibitors (provided for in subheading 3824.90.28)FreeNo changeNo changeOn or before 12/31/2015. 
1434.2-AminopyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.652-Aminopyridine (CAS No. 504–29–0) (provided for in subheading 2933.39.91)FreeNo changeNo changeOn or before 12/31/2015. 
1435.4-Chloro-3-nitrobenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.664-Chloro-3-nitrobenzoic acid (CAS No. 96–99–1) (provided for in subheading 2916.39.08)FreeNo changeNo changeOn or before 12/31/2015. 
1436.1,6-Diisocyanato-hexane homopolymer, polyethylene-polypropylene glycol mono-Bu ether blockedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.67 1,6-Diisocyanato-hexane homopolymer, polyethylene-polypropylene glycol mono-Bu ether blocked (CAS No. 125252–47–3) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2015. 
1437.N,N′,N′′-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]] tris [hexahydro-2-oxo-1H-azepine-1-carboxamide]Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.68 N,N′,N′′-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]] tris [hexahydro-2-oxo-1H-azepine-1-carboxamide] (CAS No. 68975–83–7) in organic solvent (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2015. 
1438.Water-dispersible polyisocyanate product based on hexamethylene diisocyanate (HDI) trimer and cyclohexanamine, N,N-dimethyl-, compounds with 3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6- diisocyanatohexane homopolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.69 A water-dispersible polyisocyanate product based on hexamethylene diisocyanate (HDI) trimer (CAS No. 28182–81–2) and cyclohexanamine, N,N-dimethyl-, compounds with 3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6- diisocyanatohexane homopolymer (CAS No. 666723–27–9) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2015. 
1439.Hexanedioic acid, dihydrazide, polymer with 5-amino-1,3,3-trimethylcyclohexanemethanamine, 1,3-butanediol and 1,1′- methylenebis[4-isocyanatocyclohexane], methyl ethyl ketone oxime- and polyethylene glycol mono-methyl ether-blockedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.70 Hexanedioic acid, dihydrazide, polymer with 5-amino-1,3,3-trimethylcyclohexanemethanamine, 1,3-butanediol and 1,1′- methylenebis[4-isocyanatocyclohexane], methyl ethyl ketone oxime- and polyethylene glycol mono-methyl ether-blocked (CAS No. 200295–51–8), in aqueous solution (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2015. 
1440.Oxirane, 2-methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1), polymer with 2,4-diisocyanato-1-methylbenzene and a-hydro-.-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1), caprolactam-blockedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.71 Oxirane, 2-methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1), polymer with 2,4-diisocyanato-1-methylbenzene and a-hydro-.-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1), caprolactam-blocked (CAS No. 936346–53–1) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2015. 
1441.ChlorobenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.72Chlorobenzene (CAS No. 108–90–7) (provided for in subheading 2903.91.10)3.6%No changeNo changeOn or before 12/31/2015. 
1442.Dimethyl dicarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.73Dimethyl dicarbonate (CAS No. 4525–33–1) (provided for in subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1443.Phosphorus sulfochlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.74Phosphorus sulfochloride (CAS No. 3982–91–0) (provided for in subheading 2812.10.50) FreeNo changeNo changeOn or before 12/31/2015. 
1444.Dimethyl carbonate polymer with 1,6-hexanediol copolymer and 2-oxepanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.75Dimethyl carbonate polymer with 1,6-hexanediol copolymer and 2-oxepanone (CAS No. 282534–15–0) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2015. 
1445.Reaction product of 3,5-dimethyl-1,2-diazole with polymer of hexane-1,6-diyl diisocyanate in organic solventSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.76 Reaction product of 3,5-dimethyl-1,2-diazole with polymer of 1,6-diisocyanatohexane (CAS No. 163206–31–3), in organic solvent (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2015. 
1446.Fasteners of plastics, in clips suitable for use in a mechanical attaching deviceSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.77Fasteners of plastics, in clips suitable for use in a mechanical attaching device (provided for in subheading 3926.90.85)3.7%No changeNo changeOn or before 12/31/2015. 
1447.Hand tools designed for securing plastic fasteners that affix tags to merchandiseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.78Hand tools designed for securing plastic fasteners that affix tags to merchandise (provided for in subheading 8205.59.80)FreeNo changeNo changeOn or before 12/31/2015. 
1448.Product mixtures containing Fenoxaprop, Pyrasulfotole, Bromoxynil Octanoate, Bromoxynil Heptanoate, and MefenpyrSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.79Product mixtures containing Fenoxaprop: ethyl (R)-2-[4-(6-chloro-1,3-benzoxazol-2-yloxy)phenoxy]propionate (CAS No. 71283–80–2), and Pyrasulfotole: 5-hydroxy-1,3-dimethylpyrazol-4-yl 2-mesyl-4-(trifluoromethyl)phenyl ketone (CAS No. 365400–11–9), and Bromoxynil Octanoate: 2,6-dibromo-4-cyanophenyl octanoate (CAS No. 1689–99–2), and Bromoxynil Heptanoate: 2,6-dibromo-4-cyanophenyl heptanoate (CAS No. 56634–95–8), and Mefenpyr: 1-(2,4-dichlorophenyl)-4,5-dihydro-5-methyl-1H-pyrazole-3,5-dicarboxylic acid (CAS No. 135590–91–9) (provided for in subheading 3808.93.15)0.9%No changeNo changeOn or before 12/31/2015. 
1449.4,4′-SulfonyldiphenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.804,4′-Sulfonyldiphenol (CAS No. 80–09–1) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2015. 
1450.2-(4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)phenolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.812-(4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)phenol (CAS No. 2725–22–6) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2015. 
1451.Hydroxylamine sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.82Hydroxylamine sulfate (CAS No. 10039–54–0) (provided for in subheading 2825.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1452.Alginic acid, ammonium alignate, potassium alginate, calcium alginate, and magnesium alginateSubchapter II of chapter 99 s amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.83Alginic acid (CAS No. 9005–32–7), ammonium alignate (CAS No. 9005–34–9), potassium alginate (CAS No. 9005–36–1), calcium alginate (CAS No. 9005–35–0), and magnesium alginate (CAS No. 37251–44–8) (provided for in subheading 3913.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1453.Propylene glycol alginatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.84Propylene glycol alginates (CAS No. 9005–37–2) (provided for in subheading 3913.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1454.Sodium alginateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.85Sodium alginate (CAS No. 9005–38–3) (provided for in subheading 3913.10.00)2.9%No changeNo changeOn or before 12/31/2015. 
1455.Mixture of hexanedioic acid, polymer with 1,2-ethanediol, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3- isobenzofurandione, 2-propenoate and 1,3-propanediol, 2,2-bis(hydroxymethyl)-, polymer with 2- (chloromethyl)oxirane, 2-propenoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.86A mixture of hexanedioic acid, polymer with 1,2-ethanediol, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3- isobenzofurandione, 2-propenoate (CAS No. 77107–23–4) and 1,3-propanediol, 2,2-bis(hydroxymethyl)-, polymer with 2- (chloromethyl)oxirane, 2-propenoate (CAS No. 57903–73–8) (provided for in subheading 3907.99.01)FreeNo changeNo changeOn or before 12/31/2015. 
1456.Urea, polymer with formaldehyde and 2-methylpropanalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.87Urea, polymer with formaldehyde and 2-methylpropanal (CAS No. 28931–47–7) (provided for in subheading 3909.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1457.Certain drive axles designed for use in log skidders, forwarders, articulated dump trucks or similar vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.88Drive axles with differential, whether or not provided with other transmission components, the foregoing designed for use in log skidders, forwarders, articulated dump trucks or similar vehicles with articulated steering (provided for in subheading 8708.50.61)FreeNo changeNo changeOn or before 12/31/2015. 
1458.Certain forged ring gear components and certain other parts of crankshafts and connecting rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.89Forged ring gear components between 12 and 25 inches in outer diameter and other parts of crankshafts and connecting rods, of iron or steel (provided for in subheading 7326.19.00)1.5%No changeNo changeOn or before 12/31/2015. 
1459.Mixtures comprising methyl methacrylate methacrylic acid polymer and up to 1 percent zinc acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.90Mixtures comprising methyl methacrylate methacrylic acid polymer (CAS No. 25086–15–1) and up to 1 percent zinc acetate (CAS No. 557–34–6) (provided for in subheading 3906.90.20)FreeNo changeNo changeOn or before 12/31/2015. 
1460.Mixtures comprising titanium dioxide, silica, and decyl(trimethoxy)silaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.91Mixtures comprising titanium dioxide (CAS No. 13463–67–7), silica (CAS No. 99439–28–8), and decyl(trimethoxy)silane (CAS No. 5575–48–4) (provided for in subheading 3206.11.00)FreeNo changeNo changeOn or before 12/31/2015. 
1461.Mixtures comprising titanium dioxide and decyl(trimethoxy)silaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.92Mixtures comprising titanium dioxide (CAS No. 13463–67–7) and decyl(trimethoxy)silane (CAS No. 5575–48–4) (provided for in subheading 3206.11.00)FreeNo changeNo changeOn or before 12/31/2015. 
1462.Manganese ferrite carrier covered with acrylic resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.93Manganese ferrite carrier covered with acrylic resin (provided for in subheading 3707.90.32)FreeNo changeNo changeOn or before 12/31/2015. 
1463.Phosphonic acid, reaction products with maleic anhydride, sodium saltsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.94Phosphonic acid, reaction products with maleic anhydride, sodium salts (CAS No. 180513–31–9) (provided for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2015. 
1464.Dimethyl hydrogen phosphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.95Dimethyl hydrogen phosphite (CAS No. 868–85–9) (provided for in subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1465.Vat Violet 10Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.96Vat Violet 10 (CAS No. 128–64–3) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2015. 
1466.2-EthylhexylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.972-Ethylhexylamine (CAS No. 104–75–6) (provided for in subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2015. 
1467.p-NitroanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.98p-Nitroaniline (CAS No. 100–01–6) (provided for in subheading 2921.42.90)FreeNo changeNo changeOn or before 12/31/2015. 
1468.4-Sulfo-1,8-naphthalic anhydride potassium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.46.994-Sulfo-1,8-naphthalic anhydride potassium salt (CAS No. 71501–16–1) (provided for in subheading 2917.39.30)FreeNo changeNo changeOn or before 12/31/2015. 
1469.IsononylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.01Isononylamine (CAS No. 27775–00–4) (provided for in subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2015. 
1470.Dodecylaniline branchedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.02Dodecylaniline branched (CAS No. 68411–48–3) (provided for in subheading 2921.42.65)FreeNo changeNo changeOn or before 12/31/2015. 
1471.N-Ethyl-N-benzylanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.03N-Ethyl-N-benzylaniline (CAS No. 92–59–1) (provided for in subheading 2921.42.90)FreeNo changeNo changeOn or before 12/31/2015. 
1472.DimethylhexanediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.042,5-Dimethyl-2,5-hexanediol (Dimethylhexanediol) (CAS No. 110–03–2) (provided for in subheading 2905.39.90)FreeNo changeNo changeOn or before 12/31/2015. 
1473.N,N-Dimethylisopropylamine (DMIPA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.05N,N-Dimethylisopropylamine (DMIPA) (CAS No. 996–35–0) (provided for in subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2015. 
1474.Huron Yellow DyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.06Huron Yellow Dye (CAS Nos. 66545–81–1 and 66545–82–2) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1475.Invisible Blue DyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.07Invisible Blue Dye (CAS No. 1191239–40–3) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1476.Solvent Orange 115Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.08 Solvent Orange 115 (CAS No. 53304–32–8) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2015. 
1477.Solvent Yellow 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.09Solvent Yellow 131 (CAS No. 52821–24–6) (provided for in subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2015. 
1478.Zinc sulfide, copper chloride dopedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.10Zinc sulfide, copper chloride doped (CAS No. 68611–70–1) (provided for in subheading 3206.42.00)FreeNo changeNo changeOn or before 12/31/2015. 
1479.Solvent Yellow 160:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.11Solvent Yellow 160:1 (CAS No. 35773–43–4) (provided for in subheading 3204.19.11)FreeNo changeNo changeOn or before 12/31/2015. 
1480.Reactive RedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.12Reactive Red (CAS No. 803688–04–2) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1481.Solvent Yellow 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.13Solvent Yellow 195 (CAS No. 440645–24–9) (provided for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015. 
1482.p-ToluenesulfonamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.14p-Toluenesulfonamide (CAS No. 70–55–3) (provided for in subheading 2935.00.95)FreeNo changeNo changeOn or before 12/31/2015. 
1483.Lenses designed for digital cameras with a focal length measuring approximately 10 mm or more but not over 24 mm and weighing 445 g or more but not over 475 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.15Lenses designed for digital cameras, the foregoing with a focal length measuring approximately 10 mm or more but not over 24 mm and weighing 445 g or more but not over 475 g (provided for in subheading 9002.11.90)FreeNo changeNo changeOn or before 12/31/2015. 
1484.Lenses designed for digital cameras with a focal length measuring approximately 70 mm or more but not over 200 mm and weighing 1,410 g or more but not over 1,545 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.16Lenses designed for digital cameras, the foregoing with a focal length measuring approximately 70 mm or more but not over 200 mm and weighing 1,410 g or more but not over 1,545 g (provided for in subheading 9002.11.90)FreeNo changeNo changeOn or before 12/31/2015. 
1485.Lenses designed for digital cameras with a focal length measuring approximately 50 mm or more but not over 200 mm and weighing 329 g or more but not over 425 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.17Lenses designed for digital cameras, the foregoing with a focal length measuring approximately 50 mm or more but not over 200 mm and weighing 329 g or more but not over 425 g (provided for in subheading 9002.11.90)0.8%No changeNo changeOn or before 12/31/2015. 
1486.CaptanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.18N-((Trichloromethyl)thio)-4-cyclohexene-1,2- dicarboximide (Captan) (CAS No. 133–06–2)(provided for in subheadings 2930.90.43) or mixed with application adjuvants (provided for in subheading 3808.92.50)FreeNo changeNo changeOn or before 12/31/2015. 
1487.Methanesulfonyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.19 Methanesulfonyl chloride (CAS No. 124–63–0) (provided for in subheading 2904.10.50)FreeNo changeNo changeOn or before 12/31/2015. 
1488.Methanesulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.20Methanesulfonic acid (CAS No. 75–75–2) (provided for in subheading 2904.10.50)FreeNo changeNo changeOn or before 12/31/2015. 
1489.Poly (melamine-co-formaldelhyde) methylated butylatedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.21Poly (melamine-co-formaldelhyde) methylated butylated (CAS No. 68036–97–5) (provided for in subheading 3909.20.00)FreeNo changeNo changeOn or before 12/31/2015. 
1490.Certain nonwoven fiberglass sheetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.22 Nonwoven fiberglass sheets, 0.3mm or more but not over 0.8 mm in thickness, predominantly of glass fibers bound together in a polyvinyl alcohol matrix or modified acrylic-polyvinyl alcohol matrix, such sheets measuring 3.5m or more but not over 5m, the foregoing of a kind used in the production of cushioned vinyl flooring or of roofing shingles (provided for in subheading 7019.32.00)FreeNo changeNo changeOn or before 12/31/2015. 
1491.OxyfluorfenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.232-Chloro-1-(3-ethoxy-4-nitrophenoxy)-4-(trifluoromethyl)benzene (Oxyfluorfen) (CAS No. 42874–03–3) (provided for in subheading 2909.30.30)FreeNo changeNo changeOn or before 12/31/2015. 
1492.Acifluorfen sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.24Sodium 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate (Acifluorfen sodium) (CAS No. 62476–59–9) (provided for in subheading 2918.99.20)2.2%No changeNo changeOn or before 12/31/2015. 
1493.Standard-grade ferroniobium or ferrocolombiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.25Ferroniobium (provided for in subheading 7202.93.80)4.7%No changeNo changeOn or before 12/31/2015. 
1494.Manganese flakeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.26Manganese flake containing at least 99.5 percent by weight of manganese (provided for in subheading 8111.00.47)12.4%No changeNo changeOn or before 12/31/2015. 
1495.Preformed iodide pellets or powder composed of iodides of dysprosium, thallium, sodium, holmium, thulium, and calciumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.27Preformed iodide pellets or powder composed of iodides of dysprosium, thallium, sodium, holmium, thulium, and calcium (CAS Nos. 7681–82–5, 7790–30–9, 15474–63–2, 13813–41–7, 13813–43–9, and 10102–68–8) (provided for in subheading 2827.60.51)FreeNo changeNo changeOn or before 12/31/2015. 
1496.Cermets and articles thereof for use in ceramic discharge lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.28Cermets and articles thereof, the foregoing for use in ceramic discharge lamps (provided for in subheading 8113.00.00)FreeNo changeNo changeOn or before 12/31/2015. 
1497.Polycrystalline alumina discharge tubes designed for use in high-intensity discharge (HID) lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.29Polycrystalline alumina discharge tubes, the foregoing designed for use in high-intensity discharge (HID) lamps and prefilled with metal halide salts having CAS Nos. 65997–17–3, 266–046–0, 7439–97–6, 231–106–7, 7440–33–7, 231–143–9, 7681–82–5, 231–679–3, 7790–30–9, 230–199–7, 10102–68–8, 233–276–8, 15474–63–2, 239–493–4, 13813–41–7or 237–470–3 (provided for in subheading 8539.90.00)FreeNo changeNo changeOn or before 12/31/2015. 
1498.Certain ceramic bases designed for high intensity discharge (HID) lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.30Ceramic bases designed for high-intensity discharge (HID) lamps, such bases having metal locking pins to allow passage of an electrical current (provided for in subheading 8536.61.00)FreeNo changeNo changeOn or before 12/31/2015. 
1499.Certain cases or containers designed to be used for certain electronic drawing toys or electronic gamesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.31Cases or containers with outer surface of injection-molded acrylonitrile butadiene styrene or polypropylene, the foregoing specially shaped or fitted for, and with labeling, logo or other descriptive information on the exterior of the case or container indicating an intention to be used for, electronic drawing toys or electronic games of heading 9503 or 9504 (provided for in subheading 4202.99.90)FreeNo changeNo changeOn or before 12/31/2015. 
1500.Certain switchgear assemblies and panel boards specifically designed for wind turbine generatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.32Switchgear assemblies and panel boards specifically designed for wind turbine generators (such generators with a capacity in excess of 2 MW); the foregoing designed to transfer electric power to and from a utility power grid at 2100 kW at 600 V with a nominal full load of 2190 amperes; each measuring 1950 mm or more but not over 2050 mm in length, 550 mm or more but not over 650 mm in width and 1950 mm or more but not over 2050 mm in height; capable of monitoring minimum wind speed, yaw position and blade pitch angle (provided for in subheading 8537.10.90)FreeNo changeNo changeOn or before 12/31/2015. 
1501.Certain open-work warp knit fabricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.33Open-work warp knit fabrics (including those made on galloon knitting machines), other than those of headings 6001 to 6004, of synthetic fibers, unbleached or bleached, whose structure has bridging yarn structures in the fabric, for which origin and end of each individual bridging yarn are located on different chain yarns oriented in machine direction of the fabric (provided for in subheading 6005.31.00)FreeNo changeNo changeOn or before 12/31/2015. 
1502.2-Cyclohexylidene-2-phenylacetonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.342-Cyclohexylidene-2-phenylacetonitrile (CAS No. 10461–98–0) (provided for in subheading 2926.90.43)FreeNo changeNo changeOn or before 12/31/2015. 
1503.Mixtures of isomers: 1-(1,2,3,4,5,6,7,8-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; 1-(1,2,3,5,6,7,8,8a- Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; and 1-(1,2,3,4,6,7,8,8a-Octahydro-2,3,8,8-tetramethyl-2-naphthyl) ethan-1-oneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.35Mixtures of isomers: 1-(1,2,3,4,5,6,7,8-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; 1-(1,2,3,5,6,7,8,8a- Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; and 1-(1,2,3,4,6,7,8,8a-Octahydro-2,3,8,8-tetramethyl-2-naphthyl) ethan-1-one (CAS Nos. 54464–57–2, 68155–66–8, and 68155–67–9) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2015. 
1504.Polyquaternium-76Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.361-Propanaminium, 3-chloro-2-hydroxy-N,N,N-trimethyl-, chloride (1:1), reaction products with acrylamide-N-[3-dimethylamino)propyl]-2-methyl-2-propenamide polymer and N1,N1-dimethyl-1,3-propanediamine-Me 2-chloroacetate polymer (Polyquaternium-76), primarily an acrylic ionic resin (on a weight basis) of a type used in watersoluble surfactant treatment compositions (CAS No. 916155–61–8) (provided in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1505.2,2-Dichloroacetyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.372,2-Dichloroacetyl chloride (CAS No. 79–36–7) (provided for in subheading 2915.40.50)FreeNo changeNo changeOn or before 12/31/2015. 
1506.ProfenofosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.38(RS)-(O-4-Bromo-2-chlorophenyl O-ethyl S-propyl phosphorothioate) (Profenofos) (CAS No. 41198–08–7) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
1507.4-Vinylbenzenesulfonic acid, sodium salt hydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.394-Vinylbenzenesulfonic acid, sodium salt hydrate (CAS No. 2695–37–6) (provided for in subheading 2904.10.37)FreeNo changeNo changeOn or before 12/31/2015. 
1508.4-Vinylbenzenesulfonic acid, lithium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.404-Vinylbenzenesulfonic acid, lithium salt (CAS No. 4551–88–6) (provided for in subheading 2904.10.32)FreeNo changeNo changeOn or before 12/31/2015. 
1509.Certain fuel injectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.41Valve type fuel injectors each designed to function in a common rail fuel system and deliver fuel at a pressure greater than 120 MPa (1200 bar) (provided for in subheading 8481.80.90) 0.6%No changeNo changeOn or before 12/31/2015. 
1510.Cast-iron engine crankcases for marine propulsion engines, each measuring more than 1.1 meters in lengthSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.42Cast-iron engine crankcases for marine propulsion engines, each measuring more than 1.1 m in length (provided for in subheading 8409.99.92)FreeNo changeNo changeOn or before 12/31/2015. 
1511.Certain forged steel crankshaftsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.43Forged steel crankshafts, each measuring 1868 millimeters or more in length, other than for vehicles of chapter 87 and not designed for use solely or principally with spark-ignition internal combustion piston engines or rotary engines (provided for in subheading 8483.10.30) 0.3%No changeNo changeOn or before 12/31/2015. 
1512.Plain shaft sputter bearings without housing (other than spherical bearings), each weighing 260 grams or moreSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.44Plain shaft sputter bearings without housing (other than spherical bearings), each weighing 260 g or more, with journal size measuring 117 mm or more (provided for in subheading 8483.30.80) FreeNo changeNo changeOn or before 12/31/2015. 
1513.Certain fuel injection pumps for compression-ignition enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.45Fuel injection pumps for compression-ignition engines, each weighing 60 kg or more and functional in a common rail fuel system with a pressure greater than 1200 bar (provided for in subheading 8413.30.10) FreeNo changeNo changeOn or before 12/31/2015. 
1514.Certain pistons for marine propulsion enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.46Pistons for marine propulsion engines, such pistons each weighing 12 kg or more (provided for in subheading 8409.99.92)FreeNo changeNo changeOn or before 12/31/2015. 
1515.Golf club driver headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.47Golf club driver heads (provided for in subheading 9506.39.00)4.6%No changeNo changeOn or before 12/31/2015. 
1516.Fairway wood headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.48Fairway wood heads (provided for in subheading 9506.39.00)FreeNo changeNo changeOn or before 12/31/2015. 
1517.Golf club iron headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.49Golf club iron heads (provided for in subheading 9506.39.00)3%No changeNo changeOn or before 12/31/2015. 
1518.Golf club putter headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.50Golf club putter heads (provided for in subheading 9506.39.00)3%No changeNo changeOn or before 12/31/2015. 
1519.Golf wedge club headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.51Golf wedge club heads (provided for in subheading 9506.39.00)3%No changeNo changeOn or before 12/31/2015. 
1520.Hybrid golf club headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.52Hybrid golf club heads (provided for in subheading 9506.39.00)FreeNo changeNo changeOn or before 12/31/2015. 
1521.Woven mesh fabrics of filaments of perfluoroalkoxy copolymer resin for use in certain manufacturing filtersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.53Woven mesh fabrics of filaments of perfluoroalkoxy copolymer resin, such filaments of fibers each measuring less than 100 microns in diameter, the foregoing for use in manufacturing filters of heading 8421 or 8486 (provided for in subheading 5407.71.00)FreeNo changeNo changeOn or before 12/31/2015. 
1522.Encapsulated ascorbic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.54Ascorbic acid (CAS No. 50–81–7) encapsulated in cellulose acetate butyrate (CAS No. 9004–36–8) (provided for in subheading 3815.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1523.Bisphenol A bis(3-methacryloyloxypropyl) etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.55Bisphenol A bis(3-methacryloyloxypropyl) ether (CAS No. 27689–12–9) (provided for in subheading 2916.14.20)FreeNo changeNo changeOn or before 12/31/2015. 
1524.Copoly(acrylic acid/itaconic acid)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.56Copoly(acrylic acid/itaconic acid) (CAS No. 25948–33–8) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2015. 
1525.Certain polycrystalline fibers designed for use in pollution control devices for motor vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.57Polycrystalline fibers consisting of greater than 70% alumina and less than 30% silica, in bulk, roll or blanket form (provided for in subheading 6806.10.00 or 6806.90.00), the foregoing of a kind used in pollution control devices for motor vehiclesFreeNo changeNo changeOn or before 12/31/2015. 
1526.Certain plastic children's walletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.58Children's wallets with outer surface of sheeting of reinforced or laminated plastics, valued not over $1.00 each, the foregoing with dimensions not exceeding 26 cm by 11.5 cm and with artwork or graphics using cartoon characters or other children's motifs (provided for in subheading 4202.32.10)FreeNo changeNo changeOn or before 12/31/2015. 
1527.Certain bamboo basketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.59Baskets made directly to shape from dyed bamboo, with handle, having an opening measuring 30.48 cm or more in largest dimension (provided for in subheading 4602.11.09)FreeNo changeNo changeOn or before 12/31/2015. 
1528.Bamboo kitchen forks, spoons, spatulas, turners and scrapersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.60Kitchen forks, spoons, spatulas, turners and scrapers, the foregoing entirely of bamboo (provided for in subheading 4419.00.40 or 4419.00.80)FreeNo changeNo changeOn or before 12/31/2015. 
1529.Certain electromechanical wine bottle openersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.61Electromechanical wine bottle openers, each with self-contained electric motor powered by one or more batteries designed to be recharged when such opener is placed in an associated base unit (provided for in subheading 8509.80.50)FreeNo changeNo changeOn or before 12/31/2015. 
1530.Certain accordion-style file folders for organizing coupons or other contentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.62Accordion-style file folders with outer surface of plastic sheeting, each designed to be closed by a flap secured by a snap, magnet or elastic band and hook closure, not exceeding 203.2 mm in height, width or depth and divided into two or more internal spaces for organizing coupons or other contents (provided for in subheading 4202.32.20)FreeNo changeNo changeOn or before 12/31/2015. 
1531.Certain inflatable swimming poolsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.63Inflatable swimming pools with a diameter not exceeding approximately 1.65 m (provided for in subheading 9506.99.55)FreeNo changeNo changeOn or before 12/31/2015. 
1532.Certain cellular plastic sheets of poly(tetrafluoroethylene) with retention rating of 10–30 nanometers for use in certain manufacturing filtersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.64Cellular plastic sheets of poly(tetrafluoroethylene) with retention rating of 10–30 nanometers, suitable for use in manufacturing filters of heading 8421 or 8486 (provided for in subheading 3921.19.00)FreeNo changeNo changeOn or before 12/31/2015. 
1533.Certain cellular plastic sheets of poly-tetrafluoroethylene measuring 10 microns to 140 microns thick for use in certain manufacturing filtersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.65Cellular plastic sheets of poly-tetrafluoroethylene measuring 10 microns to 140 microns thick with pore size ranging from 0.03 to 0.15 microns suitable for use in manufacturing filters of heading 8421 or 8486 (provided for in subheading 3921.19.00)FreeNo changeNo changeOn or before 12/31/2015. 
1534.Fosamine-ammoniumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.66Ammonium ethyl carbamoylphosphonate (Fosamine-ammonium) (CAS No. 25954–13–6) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2015. 
1535.1-ChlorobutaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.671-Chlorobutane (CAS No. 109–69–3) (provided for in subheading 2903.19.60)FreeNo changeNo changeOn or before 12/31/2015. 
1536.1,6-DichlorohexaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.681,6-Dichlorohexane (CAS No. 2163–00–0) (provided for in subheading 2903.19.60)FreeNo changeNo changeOn or before 12/31/2015. 
1537.Triallyl cyanurateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.69Triallyl cyanurate (CAS No. 101–37–1) (provided for in subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2015. 
1538.2-[1,3-Dioxo-1-[(2-oxo-1,3-dihydrobenzimidazol-5-yl)amino]butan-2-yl]diazenylbenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.702-[1,3-Dioxo-1-[(2-oxo-1,3-dihydrobenzimidazol-5-yl)amino]butan-2-yl]diazenylbenzoic acid (CAS No. 31837–42–0) (provided for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015. 
1539.Fluorescent Brightener CBS-XSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.71Benzenesulfonic acid, 2,2′-(4,4′-biphenylylenedivinylene)-di-, disodium salt (Fluorescent Brightener CBS-X) (CAS No. 27344–41–8) (provided for in subheading 3204.20.80)1.4%No changeNo changeOn or before 12/31/2015. 
1540.Certain plastic device book-style coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.72Book-style covers with an outer surface of plastics, designed for use with portable electronic devices of a kind classified in heading 8470, 8471, 8543 or 8517 (provided for in subheading 3926.10.00)FreeNo changeNo changeOn or before 12/31/2015. 
1541.Certain textile device book style coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.73Book cover style covers with an exterior surface of textile materials (provided for in subheading 6307.90.98) designed for portable electronic devices of a kind classified in heading 8470, 8471, 8543 and 8517FreeNo changeNo changeOn or before 12/31/2015. 
1542.Certain plastic device covers and standsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.74Covers with an exterior surface of plastics (provided for in subheading 3926.10.00) that convert to a stand and incorporate a frame to hold portable electronic devices of a kind classified in heading 8470, 8471, 8543 and 85171.6%No changeNo changeOn or before 12/31/2015. 
1543.Certain women’s sports brasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.75Women’s sports bras of fabric containing elastomeric fiber, whether assembled or knitted in the piece, with textile or polymer-based electrodes knit into or attached to the fabric and that incorporates two snaps designed to secure a module that transmits heart rate information from the electrodes to a compatible monitor (provided for subheading 6212.10.90)FreeNo changeNo changeOn or before 12/31/2015    .  
1544.Certain knit tank topsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.76Knit tank tops of fabric containing elastomeric fiber, whether assembled or knitted in the piece, with textile or polymer-based electrodes knit into or attached to the fabric and that incorporates two snaps designed to secure a module that transmits heart rate information from the electrodes to a compatible monitor (provided for in subheading 6109.90.10)FreeNo changeNo changeOn or before 12/31/2015    .  
1545.Certain knit garmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.47.77Knit garments of fabric containing elastomeric fiber, whether assembled or knitted in the piece, with textile or polymer-based electrodes knit into or attached to the fabric and that incorporates two snaps designed to secure a module that transmits heart rate information from the electrodes to a compatible monitor (provided for in subheading 6110.30.30)FreeNo changeNo changeOn or before 12/31/2015    .  
1546.Effective dateThe amendments made by this title apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
IIExisting duty suspensions and reductions 
2001.Extension of certain existing duty suspensions and reductions and other modifications 
(a)ExtensionsEach of the following headings is amended by striking the date in the effective period column and inserting 12/31/2015: 
(1)Heading 9902.01.75 (relating to Acid Black 172). 
(2)Heading 9902.02.73 (relating to Reactive Blue 224). 
(3)Heading 9902.02.62 (relating to Reactive Yellow 27). 
(4)Heading 9902.24.87 (relating to Solvent Yellow 163). 
(5)Heading 9902.24.89 (relating to Reactive Red 123). 
(6)Heading 9902.24.95 (relating to [(9,10-Dihydro-9,10-dioxo-1,4-anthracenediyl)bis[imino[3- (2-methylpropyl)-3,1-propanediyl]]] bisbenzenesulfonic acid, disodium salt). 
(7)Heading 9902.24.98 (relating to 2-[[[2, 5-Dichloro-4-[(2-methyl-1H-indol-3-yl)azo]phenyl] sulfonyl]amino]-ethanesulfonic acid, monosodium salt). 
(8)Heading 9902.24.86 (relating to Acid Red 414). 
(9)Heading 9902.29.23 (relating to 2-Methyl-5-nitrobenzenesulfonic acid). 
(10)Heading 9902.40.04 (relating to certain acrylic staple fibers). 
(11)Heading 9902.40.09 (relating to certain modacrylic staple fibers). 
(12)Heading 9902.40.17 (relating to certain acrylic staple fibers). 
(13)Heading 9902.40.16 (relating to certain acrylic staple fibers). 
(14)Heading 9902.10.81 (relating to Thidiazuron). 
(15)Heading 9902.10.35 (relating to thiacloprid). 
(16)Heading 9902.40.72 (relating to Pyrasulfotole). 
(17)Heading 9902.10.54 (relating to 2-Ethylhexyl (4-chloro-2-methylphenoxy) acetate (MCPA-2-ethylhexyl)). 
(18)Heading 9902.25.42 (relating to MCPA dimethylammonium). 
(19)Heading 9902.23.26 (relating to 4-(2,4-Dichlorophenoxy) butyric acid (2,4-DB) and 4-(2,4- dichlorophenoxy) butyric acid, dimethylamine salt (2,4-DB-dimethylammonium)). 
(20)Heading 9902.22.94 (relating to MCPB Acid and MCPB Sodium Salt). 
(21)Heading 9902.22.97 (relating to Bromoxynil Octanoate). 
(22)Heading 9902.22.96 (relating to triphenyltin hydroxide). 
(23)Heading 9902.23.25 (relating to dichlorprop-p acid, dichlorprop-p dimethylamine salt, and dichlorprop-p 2-ethylhexyl ester). 
(24)Heading 9902.13.27 (relating to formulations containing Bromacil and Diuron and application adjuvants). 
(25)Heading 9902.13.26 (relating to formulations of Diuron and application adjuvants). 
(26)Heading 9902.12.43 (relating to Dimethyl carbonate). 
(27)Heading 9902.12.44 (relating to 5-Chloro-1-indanone). 
(28)Heading 9902.40.70 (relating to 2-Chloro-6-Fluorobenzyl Chloride). 
(29)Heading 9902.33.61 (relating to carbamic acid ((3-((Dimethylamino)carbonyl)-2-pyridinyl)sulfonyl) carbamic acid, phenyl ester). 
(30)Heading 9902.29.02 (relating to 2-Acetylnicotinic acid). 
(31)Heading 9902.24.18 (relating to mixtures of 2-amino-2,3-dimethylbutanenitrile and toluene). 
(32)Heading 9902.24.20 (relating to 3,5-Difluoroaniline). 
(33)Heading 9902.22.04 (relating to Methyl methoxyacetate). 
(34)Heading 9902.24.30 (relating to Dinotefuran). 
(35)Heading 9902.02.44 (relating to Reactive Red 266). 
(36)Heading 9902.02.75 (relating to esters and sodium esters of parahydroxybenzoic acid). 
(37)Heading 9902.22.41 (relating to Isobutyl 4-hydroxybenzoate and its sodium salt). 
(38)Heading 9902.33.63 (relating to 3-(ethylsulfonyl)-2-pyridinesulfonamide). 
(39)Heading 9902.25.30 (relating to certain used fuel, lubricating, or cooling medium pumps). 
(40)Heading 9902.25.31 (relating to certain used compression-ignition internal combustion piston engines). 
(41)Heading 9902.25.32 (relating to certain used gear boxes). 
(42)Heading 9902.11.26 (relating to Deltamethrin). 
(43)Heading 9902.11.45 (relating to Ethyl 4,5-dihydro-5,5-diphenyl-1,2-oxazole-3-carboxylate (Isoxadifen-Ethyl)). 
(44)Heading 9902.24.19 (relating to 2,3-Quinolinedicarboxylic acid). 
(45)Heading 9902.22.33 (relating to 1,2,4-Trichlorobenzene). 
(46)Heading 9902.13.29 (relating to Brodifacoum). 
(47)Heading 9902.01.60 (relating to 2-Mercaptoethanol). 
(48)Heading 9902.23.41 (relating to electromechanical ice shavers, with self-contained electric motor). 
(49)Heading 9902.23.40 (relating to combination single slot toaster and toaster ovens). 
(50)Heading 9902.23.39 (relating to electric knives). 
(51)Heading 9902.23.38 (relating to handheld electric can openers). 
(52)Heading 9902.23.47 (relating to self contained, carafe-less automatic drip coffeemaker with electronic clock). 
(53)Heading 9902.23.46 (relating to self-contained, carafe-less automatic drip coffeemaker without electronic clock). 
(54)Heading 9902.23.45 (relating to open top, electric indoor grills). 
(55)Heading 9902.23.44 (relating to certain electric juice extractors rated at 800W or higher). 
(56)Heading 9902.23.43 (relating to certain electric juice extractors). 
(57)Heading 9902.23.42 (relating to sandwich toaster grills). 
(58)Heading 9902.22.43 (relating to Phosphinic acid, diethyl-, aluminum salt with synergists and encapsulating agents). 
(59)Heading 9902.22.42 (relating to Phosphinic acid, diethyl-, aluminum salt). 
(60)Heading 9902.03.03 (relating to Sulfur black 1). 
(61)Heading 9902.84.81 (relating to certain manufacturing equipment). 
(62)Heading 9902.02.32 (relating to an ion exchange resin comprising a copolymer of styrene crosslinked with divinylbenzene, iminodiacetic acid, sodium form). 
(63)Heading 9902.02.33 (relating to an ion exchange resin comprising a copolymer of styrene crosslinked with ethenylbenzene, aminophosphonic acid, sodium form). 
(64)Heading 9902.40.79 (relating to 2-hydroxypropylmethyl cellulose). 
(65)Heading 9902.90.01 (relating to certain women’s sports footwear). 
(66)Heading 9902.25.15 (relating to 4-Chloro-2-nitroaniline). 
(67)Heading 9902.29.61 (relating to quinoline). 
(68)Heading 9902.33.92 (relating to 2,2-Dithiobis(8-fluoro-5-methoxy)-1,2,4-triazolo[1,5-c] pyrimidine). 
(69)Heading 9902.32.93 (relating to methoxyfenozide). 
(70)Heading 9902.29.06 (relating to diphenyl sulfide). 
(71)Heading 9902.29.58 (relating to DEPCT). 
(72)Heading 9902.32.87 (relating to fenbuconazole). 
(73)Heading 9902.29.26 (relating to 1,3-Dimethyl-2-imidazolidinone). 
(74)Heading 9902.30.49 (relating to Ethalfluralin). 
(75)Heading 9902.02.96 (relating to Isoxaben). 
(76)Heading 9902.29.59 (relating to Benfluralin). 
(77)Heading 9902.29.16 (relating to 4,4-Dimethoxy-2-butanone). 
(78)Heading 9902.02.93 (relating to mixed isomers of 1,3–dichloropropene). 
(79)Heading 9902.24.12 (relating to nylon woolpacks used to package wool). 
(80)Heading 9902.84.83 (relating to certain manufacturing equipment). 
(81)Heading 9902.29.07 (relating to 4-Hexylresorcinol). 
(82)Heading 9902.85.08 (relating to AC electric motors of an output exceeding 74.6 W but not exceeding 95 W). 
(83)Heading 9902.22.66 (relating to a compound of strontium chloroapatite-europium). 
(84)Heading 9902.22.68 (relating to strontium magnesium phosphate-tin doped inorganic products of a kind used as luminophores). 
(85)Heading 9902.22.62 (relating to resin cement based on calcium carbonate and silicone resins). 
(86)Heading 9902.22.67 (relating to zinc silicate phosphor). 
(87)Heading 9902.22.61 (relating to a mixture of barium carbonate, strontium carbonate, calcium carbonate, and 1-methoxy-2-propanol acetate, for use as emitter suspension cathode coating). 
(88)Heading 9902.22.72 (relating to calcium chloride phosphate phosphor). 
(89)Heading 9902.22.74 (relating to small particle calcium chloride phosphate phosphor). 
(90)Heading 9902.23.56 (relating to certain 6-volt batteries). 
(91)Heading 9902.23.52 (relating to certain color video monitors with flat panel screens). 
(92)Heading 9902.12.50 (relating to Pigment Brown 25). 
(93)Heading 9902.02.98 (relating to polytetramethylene ether glycol). 
(94)Heading 9902.25.11 (relating to p-Toluenesulfonyl chloride). 
(95)Heading 9902.40.82 (relating to Dilauroyl peroxide). 
(96)Heading 9902.40.60 (relating to Didecanoyl peroxide). 
(97)Heading 9902.22.80 (relating to Titanium mononitride). 
(98)Heading 9902.23.65 (relating to Phenyl salicylate (benzoic acid, 2-hydroxy-, phenyl ester)). 
(99)Heading 9902.10.43 (relating to 2,4-Xylidine). 
(100)Heading 9902.40.71 (relating to partially polymerized (dimerized) rosin). 
(101)Heading 9902.11.78 (relating to ion-exchange resin powder comprised of a copolymer of methacrylic acid cross-linked with divinylbenzene, in the hydrogen ionic form). 
(102)Heading 9902.05.22 (relating to fenpropathrin). 
(103)Heading 9902.24.31(relating to Etoxazole). 
(104)Heading 9902.24.21 (relating to Clomazone). 
(105)Heading 9902.24.16 (relating to Fipronil). 
(106)Heading 9902.40.55 (relating to copper oxychloride and copper hydroxide). 
(107)Heading 9902.11.15 (relating to Tetraconazole). 
(108)Heading 9902.26.12 (relating to artificial filament single yarn (other than sewing thread), not put up for retail sale, of viscose rayon, untwisted or with a twist not exceeding 120 turns/m). 
(109)Heading 9902.22.82 (relating to electrically operated pencil sharpeners). 
(110)Heading 9902.11.93 (relating to 1,4-Benzenedicarboxylic acid, polymer with N,N′Bis(2-aminoethyl)-1,2-ethanediamine, cyclized, methosulfate). 
(111)Heading 9902.85.21 (relating to liquid crystal display (LCD) panel assemblies). 
(112)Heading 9902.01.65 (relating to p-cresidinesulfonic acid). 
(113)Heading 9902.01.68 (relating to N-ethyl-N-(3-sulfobenzyl)aniline (3- [(ethylphenylamino)methyl]-benzenesulfonic acid)). 
(114)Heading 9902.23.66 (relating to synthetic indigo powder, (3H-indol-3-one, 2-(1,3-dihydro- 3-oxo-2H-indol-2-ylidene)-1,2-dihydro-)). 
(115)Heading 9902.01.66 (relating to 2,4-disulfobenzaldehyde). 
(116)Heading 9902.02.38 (relating to 2-amino-5-sulfobenzoic acid). 
(117)Heading 9902.02.39 (relating to 2,5-bis[(1,3-dioxobutyl)amino]benzenesulfonic acid). 
(118)Heading 9902.25.05 (relating to Direct Yellow 119). 
(119)Heading 9902.02.37 (relating to 2-amino-6-niotrophenol-4-sulfonic acid). 
(120)Heading 9902.02.41 (relating to 4-[(4-aminophenyl)azo]benzenesulfonic acid). 
(121)Heading 9902.25.04 (relating to Basic Yellow 40 chloride based). 
(122)Heading 9902.22.48 (relating to certain turn or turned footwear with outer soles of leather and uppers of leather). 
(123)Heading 9902.22.08 (relating to Pyridaben). 
(124)Heading 9902.12.47 (relating to decanedioic acid, bis(2,2,6,6-tetramethyl-4-piperidinyl) ester). 
(125)Heading 9902.02.48 (relating to Reactive Red 238). 
(126)Heading 9902.02.47 (relating to Reactive Blue 235). 
(127)Heading 9902.24.45 (relating to Vat Black 25). 
(128)Heading 9902.02.46 (relating to Reactive Yellow 7459). 
(129)Heading 9902.32.26 (relating to Pigment Red 185). 
(130)Heading 9902.85.42 (relating to certain cathode-ray tubes). 
(131)Heading 9902.85.41 (relating to certain cathode-ray tubes). 
(132)Heading 9902.28.19 (relating to 9-Anthracenecarboxylic acid, (triethoxysilyl)methyl ester). 
(133)Heading 9902.32.90 (relating to Diiodomethyl-p-tolylsulfone). 
(134)Heading 9902.11.86 (relating to Methyl Hydroxyethyl Cellulose with a 77% or greater content of 2-hydroxyethylmethyl ether cellulose). 
(135)Heading 9902.23.91 (relating to Allyl pentaerythritol). 
(136)Heading 9902.22.60 (relating to 1,2-Bis(3-aminopropyl)ethylenediamine, polymer with N-butyl-2,2,6,6-tetramethyl-4-piperidinamine and 2,4,6-trichloro-1,3,5-triazine). 
(137)Heading 9902.24.77 (relating to 2,2 -(2,5-Thiophenediyl)bis(5-(1,1-dimethylethyl)). 
(138)Heading 9902.23.90 (relating to p-Nitrobenzoic acid). 
(139)Heading 9902.64.04 (relating to certain ski boots, cross country ski footwear, and snowboard boots). 
(140)Heading 9902.05.17 (relating to tebufenozide). 
(141)Heading 9902.22.34 (relating to benzoic acid, 3,4,5-trihydroxy-, propyl ester). 
(142)Heading 9902.25.16 (relating to o-chloro-p-toluidine (3-chloro-4-methylaniline)). 
(143)Heading 9902.25.20 (relating to Copper Phthalocyanine Green 7, Crude). 
(144)Heading 9902.05.14 (relating to pyromellitic dianhydride). 
(145)Heading 9902.03.79 (relating to mixtures of Thiophanate methyl and application adjuvants). 
(146)Heading 9902.05.35 (relating to certain footwear consisting of an outer sole affixed to an incomplete or unfinished upper). 
(147)Heading 9902.24.47 (relating to methyl salicylate). 
(148)Heading 9902.24.84 (relating to Tralopyril). 
(149)Heading 9902.24.79 (relating to mixtures of Propiconazole and 3-iodo-2-propynyl butylcarbamate and application adjuvants). 
(150)Heading 9902.01.34 (relating to cyclohexanepropanoic acid, 2-propenyl ester). 
(151)Heading 9902.05.04 (relating to methyl cinnamate (methyl phenylprop-2-enoate)). 
(152)Heading 9902.24.05 (relating to 9, 10-anthracenedione, 2-(1,1-dimethylpropyl)- and 9,10-anthracenedione, 2-(1,2-dimethylpropyl)-). 
(153)Heading 9902.05.03 (relating to 3,3,5-trimethylcyclohexanol). 
(154)Heading 9902.22.87 (relating to magnesium peroxide, minimum 25 percent purity). 
(155)Heading 9902.01.43 (relating to thymol). 
(156)Heading 9902.01.39 (relating to 2,2-dimethyl-3-(3-methylphenyl)propanol). 
(157)Heading 9902.11.60 (relating to 1,2-pentanediol). 
(158)Heading 9902.01.41 (relating to allyl isothiocyanate). 
(159)Heading 9902.11.62 (relating to Agrumex). 
(160)Heading 9902.11.57 (relating to p-anisaldehyde). 
(161)Heading 9902.03.49 (relating to Disperse Red 60). 
(162)Heading 9902.03.48 (relating to Disperse Yellow 64). 
(163)Heading 9902.02.65 (relating to Vat Blue 66). 
(164)Heading 9902.02.63 (relating to cuprate (4-), [2-[[3-[[substituted]-1,3,5-triazin-2-yl]amino]- 2-hydroxy-5-sulfophenyl] (substituted)azo], sodium salt). 
(165)Heading 9902.03.51 (relating to Disperse Blue 77). 
(166)Heading 9902.24.91 (relating to Reactive Black 5). 
(167)Heading 9902.25.02 (relating to Acid Blue 324). 
(168)Heading 9902.23.88 (relating to certain subassemblies for instruments or apparatus for measuring or checking electrical quantities for telecommunications). 
(169)Heading 9902.23.86 (relating to certain parts or accessories of instruments or apparatus for measuring or checking electrical quantities for telecommunications). 
(170)Heading 9902.10.22 (relating to acrylic or modacrylic staple fibers, carded combed or otherwise processed for spinning). 
(171)Heading 9902.40.22 (relating to certain acrylic filament tow (polyacrylonitrile tow)). 
(172)Heading 9902.40.23 (relating to certain dyed acrylic staple fibers). 
(173)Heading 9902.40.24 (relating to acrylic staple fibers, not dyed and not carded, combed, or otherwise processed for spinning, with a cut fiber length of 89 mm to 140 mm and a target length of 115 mm). 
(174)Heading 9902.40.30 (relating to certain dyed polyacrylonitrile staple). 
(175)Heading 9902.40.31 (relating to certain undyed polyacrylonitrile staple). 
(176)Heading 9902.33.59 (relating to Phenyl (4,6-dimethoxy-pyrimidin-2-yl) carbamate). 
(177)Heading 9902.05.01 (relating to Mixtures of methyl 2-[[[[[4-(dimethylamino)-6-(2,2,2-trifluoroethoxy)-1,3,5-triazin-2-yl]amino]carbonyl]amino]sulfonyl]-3-methylbenzoate). 
(178)Heading 9902.13.45 (relating to Pyrithiobac-sodium). 
(179)Heading 9902.10.82 (relating to Flutolanil). 
(180)Heading 9902.13.28 (relating to 3-(6-Methoxy-4-methyl-1,3,5-triazin-2-yl)-1-[2-(2-chloroethoxy)phenylsulfonyl]urea (Triasulfuron)). 
(181)Heading 9902.24.62 (relating to phosphoric acid, tris (2-ethylhexyl) ester). 
(182)Heading 9902.13.32 (relating to N-[[(4,6-Dimethoxy-2-pyrimidinyl)amino]carbonyl]-3-(2,2,2-trifluoroethoxy)-2-pyridinesulfonamide monosodium salt (trifloxysulfuron-sodium)). 
(183)Heading 9902.11.01 (relating to glyoxylic acid). 
(184)Heading 9902.10.38 (relating to Fenamidone). 
(185)Heading 9902.12.02 (relating to Spirodiclofen). 
(186)Heading 9902.10.64 (relating to 2,4-dichloroaniline). 
(187)Heading 9902.10.36 (relating to Pyrimethanil). 
(188)Heading 9902.40.29 (relating to onitrophenol). 
(189)Heading 9902.01.45 (relating to Esfenvalerate). 
(190)Heading 9902.40.56 (relating to Benzene, 2,4-dichloro-1,3-dinitro-5-(trifluoromethyl)). 
(191)Heading 9902.02.08 (relating to Cyprodinil). 
(192)Heading 9902.29.93 (relating to Trinexapac-ethyl). 
(193)Heading 9902.12.53 (relating to certain mixtures of Difenoconazole and Mefenoxam). 
(194)Heading 9902.02.05 (relating to mucochloric acid). 
(195)Heading 9902.02.02 (relating to Methidathion). 
(196)Heading 9902.40.83 (relating to 4-Chloro-3,5-dinitro-α,α,α-trifluorotoluene). 
(197)Heading 9902.03.01 (relating to yarn of combed cashmere or yarn of camel hair). 
(198)Heading 9902.03.02 (relating to yarn of carded cashmere of 19.35 metric yarn count or higher). 
(199)Heading 9902.12.20 (relating to camel hair, processed beyond the degreased or carbonized condition). 
(200)Heading 9902.12.21 (relating to waste of camel hair). 
(201)Heading 9902.12.22 (relating to camel hair, carded or combed). 
(202)Heading 9902.12.23 (relating to woven fabrics containing 85 percent or more by weight of vicuna hair). 
(203)Heading 9902.12.24 (relating to camel hair, not processed in any manner beyond the degreased or carbonized condition). 
(204)Heading 9902.12.25 (relating to noils of camel hair). 
(205)Heading 9902.22.77 (relating to fine animal hair of Kashmir (cashmere) goats, processed beyond the degreased or carbonized condition). 
(206)Heading 9902.40.85 (relating to yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail sale). 
(207)Heading 9902.40.86 (relating to yarn of carded camel hair). 
(208)Heading 9902.01.56 (relating to 2-Chlorobenzyl chloride). 
(209)Heading 9902.10.80 (relating to Permethrin). 
(210)Heading 9902.40.05 (relating to certain modacrylic staple fibers). 
(211)Heading 9902.40.06 (relating to certain acrylic staple fibers). 
(212)Heading 9902.40.07 (relating to certain acrylic staple fibers). 
(213)Heading 9902.40.08 (relating to certain acrylic staple fibers). 
(214)Heading 9902.40.11 (relating to certain acrylic staple fibers). 
(215)Heading 9902.40.12 (relating to certain acrylic filament tow). 
(216)Heading 9902.40.13 (relating to acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a length greater than 2 meters). 
(217)Heading 9902.40.14 (relating to acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 3.3 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a length greater than 2 meters). 
(218)Heading 9902.40.15 (relating to certain acrylic staple fibers). 
(219)Heading 9902.40.03 (relating to certain modacrylic staple fibers). 
(220)Heading 9902.25.59 (relating to staple fibers of viscose rayon, not carded, combed, or otherwise processed for spinning). 
(221)Heading 9902.23.34 (relating to staple fibers of rayon, carded, combed, or otherwise processed for spinning). 
(222)Heading 9902.12.34 (relating to Chloroacetic acid, sodium salt). 
(223)Heading 9902.02.67 (relating to acetyl chloride). 
(224)Heading 9902.34.01 (relating to sodium petroleum sulfonic acids, sodium salts). 
(225)Heading 9902.23.27 (relating to filament tow of rayon). 
(226)Heading 9902.13.44 (relating to 2-methyl-4-methoxy-6-methylamino-1,3,5-triazine). 
(227)Heading 9902.13.42 (relating to 2-amino-4-methoxy-6-methyl-1,3,5-triazine). 
(228)Heading 9902.40.36 (relating to certain air pressure distillation columns). 
(229)Heading 9902.22.17 (relating to 2-Chlorotoluene). 
(230)Heading 9902.22.18 (relating to Chloromethylbenzene). 
(231)Heading 9902.22.20 (relating to 2,3-Dichloronitrobenzene). 
(232)Heading 9902.02.14 (relating to Phenylisocyanate). 
(233)Heading 9902.24.55 (relating to certain ethylene-vinyl acetate copolymers). 
(234)Heading 9902.22.19 (relating to Bayderm Bottom DLV-N) 
(235)Heading 9902.29.25 (relating to 2-Phenylphenol). 
(236)Heading 9902.29.83 (relating to Iminodisuccinate). 
(237)Heading 9902.10.71 (relating to Spiromesifen). 
(238)Heading 9902.10.67 (relating to Cyfluthrin). 
(239)Heading 9902.10.72 (relating to 4-Chlorobenzaldehyde). 
(240)Heading 9902.39.08 (relating to Orgasol polyamide powders). 
(241)Heading 9902.02.01 (relating to Paclobutrazol). 
(242)Heading 9902.12.05 (relating to Chloroacetone). 
(243)Heading 9902.13.08 (relating to leather basketballs). 
(244)Heading 9902.40.25 (relating to ε-Caprolactone-2-ethyl-2-(hydroxymethyl)-1,3-propanediol polymer). 
(245)Heading 9902.40.26 (relating to ε-Caprolactone-neopentylglycol copolymer). 
(246)Heading 9902.13.24 (relating to Linuron). 
(247)Heading 9902.38.09 (relating to mixtures of enilconazole (Imazalil) and application adjuvants). 
(248)Heading 9902.40.27 (relating to Dodecahydro-3a,6,6,9atetramethyl naphtho(2,1-b)furan). 
(249)Heading 9902.23.49 (relating to Dimethyl malonate). 
(250)Heading 9902.40.35 (relating to 4′-methoxy-2,2′,4-trimethyl diphenylamine). 
(251)Heading 9902.13.30 (relating to Pymetrozine). 
(252)Heading 9902.12.56 (relating to Avermectin B). 
(253)Heading 9902.11.74 (relating to Cypermethrin). 
(254)Heading 9902.32.22 (relating to Pigment Red 187). 
(255)Heading 9902.25.09 (relating to Propargite). 
(256)Heading 9902.25.06 (relating to Pentaerythritol tetrakis[3-(dodecylthio)propionate]). 
(257)Heading 9902.24.23 (relating to N,N-Hexane-1,6-diylbis(3-(3,5-di-tert-butyl-4-hydroxy-phenylpropionamide))). 
(258)Heading 9902.25.08 (relating to Ipconazole). 
(259)Heading 9902.12.01 (relating to Butralin). 
(260)Heading 9902.01.59 (relating to Etridiazole). 
(261)Heading 9902.25.07 (relating to 2,2,6,6-Tetramethyl-4-piperidinone). 
(262)Heading 9902.22.45 (relating to cyanuric chloride). 
(263)Heading 9902.39.30 (relating to certain ion-exchange resins, copolymerized from acrylonitrile with divinylbenzene, ethylvinylbenzene and 1,7-octadiene, hydrolyzed). 
(264)Heading 9902.11.71 (relating to certain ion-exchange resins consisting of copolymers of acrylic acid and diethylene glycol divinyl ether). 
(265)Heading 9902.23.10 (relating to 1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized, reduced hydrolyzed). 
(266)Heading 9902.23.19 (relating to Ethene, tetrafluoro, oxidized, polymerized reduced, methyl esters, reduced). 
(267)Heading 9902.23.15 (relating to Methoxycarbonyl-terminated perfluorinated polyoxymethylene-polyoxyethylene). 
(268)Heading 9902.40.28 (relating to Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-,methyl polymers with 5-isocyanato-1-(isocyanatomethyl)- 1,3,3-trimethylcyclohexane and reduced methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds with trimethylamine). 
(269)Heading 9902.23.02 (relating to Diaminodecane). 
(270)Heading 9902.23.14 (relating to 1,1,2-2-Tetrafluoroethene, oxidized, polymerized). 
(271)Heading 9902.29.03 (relating to p-Hydroxybenzoic acid). 
(272)Heading 9902.23.18 (relating to Oxiranemethanol, polymers with reduced methyl esters of reduced polymerized oxidized tetrafluoroethylene). 
(273)Heading 9902.23.17 (relating to Ethene, tetrafluoro, oxidized, polymerized reduced, methyl esters, reduced, ethoxylated). 
(274)Heading 9902.22.54 (relating to 1-Naphthyl, N-methylcarbamate). 
(275)Heading 9902.11.79 (relating to ion-exchange resin powder comprised of a copolymer of methacrylic acid cross-linked with divinylbenzene, in the potassium ionic form, of a nominal particle size between 0.025 mm and 0.150 mm, dried to less than 10% moisture). 
(276)Heading 9902.22.10 (relating to 2-phenylphenol sodium salt). 
(277)Heading 9902.23.06 (relating to mixtures or coprecipitates of yttrium phosphate and cerium phosphate). 
(278)Heading 9902.12.77 (relating to 4,8-Dicyclohexyl -6–2,10-dimethyl -12H-dibenzo[d,g][1,3,2]- dioxaphosphocin). 
(279)Heading 9902.12.76 (relating to mixtures of zinc dicyanato diamine with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents). 
(280)Heading 9902.12.78 (relating to mixtures of benzenesulfonic acid, dodecyl-, with 2- aminoethanol and Poly (oxy-1,2-ethanediyl), α-[1-oxo-9- octadecenyl]- w-hydroxy-, (9Z)). 
(281)Heading 9902.12.74 (relating to mixtures of caprolactam disulfide with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents). 
(282)Heading 9902.01.01 (relating to bitolylene diisocyanate). 
(283)Heading 9902.23.11 (relating to 1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized). 
(284)Heading 9902.01.90 (relating to certain twisted synthetic filament yarns). 
(285)Heading 9902.01.91 (relating to certain untwisted synthetic filament yarns). 
(286)Heading 9902.22.22 (relating to Basic Red 1). 
(287)Heading 9902.23.64 (relating to Acetoacetyl-2,5-dimethoxy-4-chloroanilide). 
(288)Heading 9902.23.63 (relating to 3-Amino-4-methylbenzamide). 
(289)Heading 9902.23.61 (relating to Basic Blue 7). 
(290)Heading 9902.23.59 (relating to 5-Chloro-3-hydroxy-2-methyl-2-naphthanilide). 
(291)Heading 9902.23.60 (relating to Basic Violet 1). 
(292)Heading 9902.23.58 (relating to 5-Chloro-3-hydroxy-2-methoxy-2-naphthanilide). 
(293)Heading 9902.25.13 (relating to p-Aminobenzamide (4-aminobenzamide)). 
(294)Heading 9902.22.23 (relating to Basic Red 1:1). 
(295)Heading 9902.03.89 (relating to artichokes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen). 
(296)Heading 9902.23.07 (relating to oysters (other than smoked), prepared or preserved). 
(297)Heading 9902.25.40 (relating to styrene, ar-ethyl-, polymer with divinylbenzene and styrene beads having low ash content and specifically manufactured for use as a specialty filler in lost wax mold casting applications in a variety of other specialty filler applications). 
(298)Heading 9902.02.95 (relating to 2 propenoic acid, polymer with diethenylbenzene). 
(299)Heading 9902.01.47 (relating to helium). 
(300)Heading 9902.02.87 (relating to asulam sodium salt and mixed application adjuvants). 
(301)Heading 9902.02.30 (relating to macroporous ion-exchange resin comprising a copolymer of styrene crosslinked with divinylbenzene, thiol functionalized). 
(302)Heading 9902.01.25 (relating to (benzothiazol-2-ylthio)succinic acid). 
(303)Heading 9902.01.27 (relating to 4-methyl-g-oxobenzenebutanoic acid compounded with 4-ethylmorpholine). 
(304)Heading 9902.01.05 (relating to 1-methylimidazole). 
(305)Heading 9902.22.70 (relating to calcium chloride phosphate phosphor activated by manganese and antimony). 
(306)Heading 9902.23.30 (relating to certain porcelain lamp-holder housings). 
(307)Heading 9902.23.31 (relating to certain aluminum lamp-holder housings). 
(308)Heading 9902.23.32 (relating to certain brass lamp-holder housings). 
(309)Heading 9902.04.07 (relating to reaction products of phosphorous trichloride with 1,1′-biphenyl and 2,4-bis(1,1-dimethylethyl)phenol). 
(310)Heading 9902.04.12 (relating to 3–Dodecyl-1–(2,2,6,6-tetramethyl-4-piperidinyl)–2,5-pyrrolidinedione). 
(311)Heading 9902.04.11 (relating to 1,3–benzenedicarboxamide, N, N′-bis-(2,2,6,6-tetramethyl-4-piperidinyl)-). 
(312)Heading 9902.04.06 (relating to 1–Acetyl-4–(3-dodecyl-2, 5-dioxo-1-pyrrolidinyl)–2,2,6,6-tetramethylpiperidine). 
(313)Heading 9902.05.32 (relating to magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) and magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) coated with stearic acid). 
(314)Heading 9902.40.73 (relating to Helional). 
(315)Heading 9902.02.99 (relating to cis-3-Hexen-1-ol). 
(316)Heading 9902.22.44 (relating to sodium hypophosphite monohydrate). 
(317)Heading 9902.11.80 (relating to 1,2,3-Propanetriol, polymer with 2,4-diisocyanato-1-methylbenzene, 2-ethyl-2-(hydroxymethyl)–1,3- propanediol, methyloxirane and oxirane). 
(318)Heading 9902.24.64 (relating to 1,1,2,2,3,3,4,4,4-nonafluorobutanesulfonic acid, potassium salt). 
(319)Heading 9902.02.15 (relating to Tetraethylammonium perfluoroctanesulfonate). 
(320)Heading 9902.24.61 (relating to plasticizers containing diphenyl cresyl phosphate, triphenyl phosphate, tricresyl phosphate, and phenyl dicresyl phosphate). 
(321)Heading 9902.28.01 (relating to Thionyl chloride). 
(322)Heading 9902.12.10 (relating to 2-Oxepanone polymer with 1,4-butanediol and 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane, 2-ethyl-1-hexanol-blocked). 
(323)Heading 9902.05.11 (relating to 3,3′,4,4′-biphenyltetracarboxylic dianhydride). 
(324)Heading 9902.05.12 (relating to 4,4′-oxydianiline). 
(325)Heading 9902.05.15 (relating to 1,3-bis(4-aminophenoxy)benzene (RODA)). 
(326)Heading 9902.05.13 (relating to 4,4′-oxydiphthalic anhydride). 
(327)Heading 9902.10.26 (relating to capers, prepared or preserved by vinegar or acetic acid, in containers holding 3.4 kg or less). 
(328)Heading 9902.10.29 (relating to pepperoncini, prepared or preserved by vinegar). 
(329)Heading 9902.10.28 (relating to capers, prepared or preserved by vinegar or acetic acid, in immediate containers holding more than 3.4 kg). 
(330)Heading 9902.12.19 (relating to D-Mannose). 
(331)Heading 9902.02.57 (relating to propoxur (2-(1-methylethoxy)phenol methylcarbamate)). 
(332)Heading 9902.10.41 (relating to o-Anisidine). 
(333)Heading 9902.24.26 (relating to liquid-filled glass bulbs designed for sprinkler systems and other release devices). 
(334)Heading 9902.10.25 (relating to sorbic acid). 
(335)Heading 9902.40.58 (relating to mixtures containing n-butyl-1,2-benzisothiazolin-3-one, 1-hydroxypyridine-2-thione, zinc salt, and application adjuvants). 
(336)Heading 9902.40.57 (relating to mixtures containing n-butyl-1,2-benzisothiazolin-3-one and application adjuvants). 
(337)Heading 9902.22.36 (relating to mixed xylidines). 
(338)Heading 9902.22.24 (relating to Basic Violet 11). 
(339)Heading 9902.22.25 (relating to Basic Violet 11:1). 
(340)Heading 9902.70.03 (relating to certain textured rolled glass sheets). 
(341)Heading 9902.54.03 (relating to single yarn of viscose rayon, untwisted or with a twist not exceeding 120 turns/m). 
(342)Heading 9902.54.04 (relating to certain single yarns of viscose rayon). 
(343)Heading 9902.03.34 (relating to mixtures of (acetato) pentammine cobalt dinitrate with a polymeric or paraffinic carrier). 
(344)Heading 9902.70.19 (relating to certain smooth nonwoven fiberglass sheets of a type primarily used as acoustical facing for ceiling panels). 
(345)Heading 9902.40.89 (relating to C1–3 Perfluoroalkyl perfluoromorpholine). 
(346)Heading 9902.40.88 (relating to mixtures of C5–18 perfluorocarbon alkanes, perfluorocarbon amines, and/or perfluorocarbon ethers). 
(347)Heading 9902.40.91 (relating to C5–8 Perfluorocarbonalkanes). 
(348)Heading 9902.22.90 (relating to cerium sulfide pigments). 
(349)Heading 9902.23.24 (relating to certain golf bag bodies). 
(350)Heading 9902.29.91 (relating to methyl-4-trifluoro methoxyphenyl-N-(chlorocarbonyl) carbamate). 
(351)Heading 9902.01.44 (relating to benzyl carbazate (hydrazinecarboxylic acid, phenylmethyl ester)). 
(352)Heading 9902.12.45 (relating to mixtures of famoxadone, Cymoxanil, and application adjuvants). 
(353)Heading 9902.25.72 (relating to certain catalytic converter mounting mats). 
(354)Heading 9902.40.90 (relating to perfluorocarbon amines). 
(b)Other modifications 
(1)5-[[4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[[4-[[2-(sulfoxy)ethyl]sulfonyl]phenyl]azo]-2,7- Naphthalenedisulfonic acid, sodium saltHeading 9902.24.99 is amended— 
(A)by amending the article description to read as follows: 5-[[4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[[4-[[2-(sulfoxy)ethyl]sulfonyl]phenyl]azo]-2,7- Naphthalenedisulfonic acid, sodium salt (CAS No. 78952–61–1) (provided for in subheading 3204.16.30); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(2)4-PropylbenzaldehydeHeading 9902.40.37 is amended— 
(A)by striking Free in the general rate of duty column and inserting 4.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(3)ProdiamineHeading 9902.03.19 is amended— 
(A)by striking Free in the general rate of duty column and inserting 2.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(4)2-methyl-4-chlorophenoxyacetic acidHeading 9902.13.60 is amended— 
(A)by striking 2.8% in the general rate of duty column and inserting 5.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(5)Certain mixtures of AzoxystrobinHeading 9902.12.51 is amended— 
(A)by striking 3.1% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(6)Biaxially oriented polypropylene filmHeading 9902.25.75 is amended— 
(A)by amending the article description to read as follows: Biaxially oriented polypropylene film, certified by the importer as intended for metallization and use in capacitors, or certified by the importer as below 40 gauge (10.2 micrometers), not intended for metallization and intended for use in capacitors, all of the foregoing produced from solvent-washed low ash content (less than 50 ppm) polymer resin (CAS No. 9003–07–0) (provided for in subheading 3920.20.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(7)BifenthrinHeading 9902.24.72 is amended— 
(A)by striking 0.7% in the general rate of duty column and inserting 1.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(8)5-Methylpyridine-2,3-dicarboxylic acidHeading 9902.01.14 is amended— 
(A)by striking Free in the general rate of duty column and inserting 1.3%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(9)Diethyl ketoneHeading 9902.25.67 is amended— 
(A)by striking 1.4% in the general rate of duty column and inserting 2.36%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(10)5-Ethylpyridine-2,3-dicarboxylic acidHeading 9902.01.16 is amended— 
(A)by striking Free in the general rate of duty column and inserting 2.3%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(11)Bentazon, sodium saltHeading 9902.05.10 is amended— 
(A)by striking 2.6% in the general rate of duty column and inserting 1.23%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(12)AE 0172747 EtherHeading 9902.40.84 is amended— 
(A)by striking 3.3% in the general rate of duty column and inserting 5.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(13)IsoxaflutoleHeading 9902.11.46 is amended— 
(A)by striking Free in the general rate of duty column and inserting 4.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(14)Mixtures containing Isoxaflutole and CyprosulfamideHeading 9902.40.65 is amended— 
(A)by striking 3.5% in the general rate of duty column and inserting 2.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(15)Carfentrazone-ethyl and formulations thereofHeading 9902.01.54 is amended— 
(A)by striking Free in the general rate of duty column and inserting 3.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(16)SulfentrazoneHeading 9902.25.57 is amended— 
(A)by striking 3.2% in the general rate of duty column and inserting 5.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(17)N-(4-Fluorophenyl)-2-hydroxy-N-(1-methylethyl)acetamideHeading 9902.03.38 is amended— 
(A)by striking 0.6% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(18)TrifloxystrobinHeading 9902.10.76 is amended— 
(A)by striking 5.4% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(19)EthofumesateHeading 9902.05.19 is amended— 
(A)by amending the article description to read as follows: 2-Ethoxy-2,3-dihydro-3,3-dimethyl-5-benzofuranylmethanesulfonate (Ethofumesate) (CAS No. 26225–79–6) and application adjuvants (provided for in subheading 3808.93.15); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(20)Disperse Yellow 42Heading 9902.03.52 is amended— 
(A)by striking Nphenyl in the article description column and inserting N-phenyl; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(21)N-phenyl-p-phenylenediamineHeading 9902.40.81 is amended— 
(A)by striking pphenylenediamine in the article description column and inserting p-phenylenediamine; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(22)Ceiling fans for permanent installationHeading 9902.84.14 is amended— 
(A)by striking Free in the general rate of duty column and inserting 4.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(23)2-CyanopyridineHeading 9902.22.35 is amended— 
(A)by striking 3.2% in the general rate of duty column and inserting 3.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(24)2-Amino-5,8-dimethoxy-(1,2,4)triazolo(1,5-c)pyrimidineHeading 9902.25.33 is amended— 
(A)by striking 3% in the general rate of duty column and inserting 3.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(25)Mixtures of quinoxyfen (5,7-dichloro-4- (4-fluorophenoxyquinoline)) and application adjuvants]Heading 9902.25.38 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(26)NoviflumuronHeading 9902.25.35 is amended— 
(A)by striking subheading 2924.29.52 in the article description column and inserting subheading 2924.29.47; 
(B)by striking Free in the general rate of duty column and inserting 1.4%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(27)2,6-DichloroanilineHeading 9902.29.17 is amended— 
(A)by striking Dichloro aniline in the article description column and inserting Dichloroaniline; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(28)Mixtures of myclobutanil ((RS)-2-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile) and application adjuvantsHeading 9902.25.41 is amended— 
(A)by amending the article description to read as follows: Mixtures of myclobutanil ((RS)-2-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile) and application adjuvants (CAS No. 88671–89–0) (provided for in subheading 3808.92.15); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(29)MyclobutanilHeading 9902.02.91 is amended— 
(A)by striking myclobutanil in the article description column and inserting Myclobutanil; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(30)TrifluralinHeading 9902.05.33 is amended— 
(A)by striking 2.4% in the general rate of duty column and inserting 2.8%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(31)Certain organic luminescent pigments and dyes for security applicationsHeading 9902.32.07 is amended— 
(A)by striking dyes , in the article description column and inserting dyes,; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(32)C electric motors of an output exceeding 74.6 W but not exceeding 85 WHeading 9902.85.10 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(33)Coarse yttrium oxide phosphorHeading 9902.22.63 is amended— 
(A)in the article description column, by striking Yttrium oxide phosphor, activated by europium of a kind and inserting Coarse yttrium oxide phosphor with a median particle size greater than 4.9 microns, containing between 4.5 and 5.9 percent by weight of europium,; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(34)Ultrafine yttrium oxide phosphorHeading 9902.22.69 is amended— 
(A)by amending the article description to read as follows: Ultrafine yttrium oxide phosphor, with a median particle size not to exceed 4.3 microns, used as a luminophore (CAS No. 68585–82–0) (provided for in subheading 3206.50.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(35)2,3-Pyridinedicarboxylic acidHeading 9902.24.17 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(36)Bis(4-tert-butylcyclohexyl) peroxydicarbonateHeading 9902.40.59 is amended— 
(A)by striking 4-tbutylcyclohexyl in the article description column and inserting 4-tert-butylcyclohexyl; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(37)CyazofamidHeading 9902.24.56 is amended— 
(A)by amending the article description to read as follows: 4-Chloro-2-cyano-N,N-dimethyl-5-(4-methylphenyl)-1H-imidazole-1-sulfonamide (Cyazofamid) (CAS No. 120116–88–3) (provided for in subheading 2933.29.35) and any formulations containing such compound with application adjuvants (provided for in subheading 3808.92.15); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(38)AcetamipridHeading 9902.03.92 is amended— 
(A)by inserting (Acetamiprid) before (CAS No. in the article description column; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(39)Adsorbent resin comprised of a macroporous polymer of diethenylbenzeneHeading 9902.22.11 is amended— 
(A)by amending the article description to read as follows: Adsorbent resin comprised of a macroporous polymer of diethenylbenzene (CAS No. 9003–69–4) (provided for in subheading 3911.90.90); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(40)FlumioxazinHeading 9902.25.69 is amended— 
(A)by striking 5.3% in the general rate of duty column and insterting 5.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(41)Powdered ion exchange resin comprised of a copolymer of styrene, cross linked with divinylbenzeneHeading 9902.02.34 is amended— 
(A)by striking divinyl-benzene in the article description column and inserting divinylbenzene; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(42)10,10′-OxybisphenoxarsineHeading 9902.02.29 is amended— 
(A)in the article description column, by inserting (OBPA) before (CAS No.; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(43)TriticonazoleHeading 9902.03.99 is amended— 
(A)by amending the article description to read as follows: (RS)-(E)-5-(4-Chlorobenzylidene)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol (Triticonazole) (CAS No. 131983–72–7) (provided for in subheading 2933.99.22); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(44)PyraclostrobinHeading 9902.01.21 is amended— 
(A)by striking 6.2% in the general rate of duty column and inserting 6.3%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(45)Zeta-cypermethrinHeading 9902.24.58 is amended 
(A)by striking Free in the general rate of duty column and inserting 3.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(46)IprodioneHeading 9902.01.51 is amended— 
(A)by striking 2.4% in the general rate of duty column and inserting 4.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(47)Prohexadione calciumHeading 9902.22.03 is amended— 
(A)by amending the article description to read as follows: Prohexadione calcium (Calcium 3-oxido-5-oxo-4-propionylcyclohex-3-enecarboxylate) (CAS No. 127277–53–6) (provided for in subheading 2918.30.90); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(48)EthoxyquinHeading 9902.22.32 is amended— 
(A)by striking 0.5% in the general rate of duty column and inserting 1.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(49)Certain footwear with uppers of vegetable fibersHeading 9902.13.92 is amended— 
(A)by striking 7.1% in the general rate of duty column and inserting 7.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(50)Certain work footwear for womenHeading 9902.22.47 is amended— 
(A)by striking Free in the general rate of duty column and inserting 1.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(51)Certain footwear with uppers of vegetable fibersHeading 9902.13.91 is amended— 
(A)by striking 6.4% in the general rate of duty column and inserting 6.8%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(52)HexythiazoxHeading 9902.12.08 is amended— 
(A)by striking Technical in the article description column; 
(B)by striking Free in the general rate of duty column and inserting 4.7%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(53)AcephateHeading 9902.25.68 is amended— 
(A)by striking 2.9% in the general rate of duty column and inserting 3.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(54)Mixtures of N-phenyl-N-((trichloromethyl)thio)-benzenesulfonamide, calcium carbonate, and paraffinic oilHeading 9902.38.31 is amended— 
(A)by amending the article description to read as follows: Mixtures of N-phenyl-N-((trichloromethyl)thio)-benzenesulfonamide (CAS No. 2280–49–1), calcium carbonate (CAS No. 471–34–1), and paraffinic oil (CAS No. 64742–65–0) (provided for in subheading 3824.90.28); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(55)FerroboronHeading 9902.72.02 is amended— 
(A)by striking Free in the general rate of duty column and inserting 3.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(56)Certain digital camera lensesHeading 9902.23.51 is amended— 
(A)by striking 55 mm in the article description column and inserting 70 mm; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(57)Acetamiprid, whether or not mixed with application adjuvantsHeading 9902.01.72 is amended— 
(A)by striking 0.8% in the general rate of duty column and inserting 1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(58)Certain educational devicesHeading 9902.85.43 is amended— 
(A)by striking 1.6% in the general rate of duty column and inserting 2.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(59)Mercury vapor lamps designed for use in video projectorsHeading 9902.23.37 is amended— 
(A)by striking Metal halide lamps in the article description column and inserting Mercury vapor lamps; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(60)Menthone glycerol ketalHeading 9902.24.49 is amended— 
(A)by amending the article description to read as follows: 6-Isopropyl-9-methyl-1,4-dioxaspiro[4.5]decane-2-methanol (Menthone glycerol ketal) (CAS No. 63187–91–7) (provided for in subheading 2932.99.90); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(61)FescolatHeading 9902.01.42 is amended— 
(A)by amending the article description to read as follows: 5-Methyl-2-(1-methylethyl)cyclohexyl-2-hydroxypropanoate (Lactic acid, menthyl ester) (Frescolat) (CAS No. 59259–38–0) (provided for in subheading 2918.11.51); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(62)Certain acrylic filament towHeading 9902.40.21 is amended— 
(A)by striking 1.2% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(63)Certain staple fibers of viscose rayon, not carded, combed, or otherwise processed for spinningHeading 9902.23.33 is amended— 
(A)by striking Free in the general rate of duty column and inserting 4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(64)Cyan 854 inkjet printing inkHeading 9902.40.41 is amended— 
(A)by amending the article description to read as follows: Cyan 854 inkjet printing ink: Copper phthalocyanine substituted with sulphonic acids and alkyl sulphonoamides, sodium/ammonium salts (PMN No. P02–893) (provided for in subheading 3215.19.00); 
(B)by striking 0.3% in the general rate of duty column and inserting Free; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(65)Cyan 1 RO inkjet printing inkHeading 9902.40.42 is amended— 
(A)by striking 0.3% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(66)Black 661 inkjet printing inkHeading 9902.40.39 is amended— 
(A)by striking 0.3% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(67)Black 820 inkjet printing inkHeading 9902.40.40 is amended— 
(A)by striking 0.3% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(68)Ethyl 2-(Isocyanatosulfonyl)benzoateHeading 9902.11.96 is amended— 
(A)by striking 2930.90.29 in the article description column and inserting 2935.00.75 ; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(69)ThiamethoxamHeading 9902.03.11 is amended— 
(A)by striking 5% in the general rate of duty column and inserting 5.9%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(70)MesotrioneHeading 9902.11.03 is amended— 
(A)by striking 6.11% in the general rate of duty column and inserting 6.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(71)Aluminum tris(O-ethylphosphonate)Heading 9902.01.73 is amended— 
(A)by striking 0.4% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(72)DEMBBHeading 9902.11.06 is amended— 
(A)by striking Free in the general rate of duty column and inserting 1.0%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(73)PinoxadenHeading 9902.12.60 is amended— 
(A)by striking 1.1% in the general rate of duty column and inserting 5.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(74)ClodinafopHeading 9902.12.55 is amended— 
(A)by striking 2.9% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(75)Certain bags for toysHeading 9902.01.78 is amended— 
(A)by striking 8.9% in the general rate of duty column and inserting 11.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(76)Certain men’s footwear covering the ankleHeading 9902.25.60 is amended— 
(A)by amending the article description to read as follows: Men's footwear (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, covering the ankle, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches (20.32 cm), designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6404.19.20); 
(B)by striking 16.5% in the general rate of duty column and inserting 16.7%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(77)Certain men’s footwear not covering the ankleHeading 9902.25.61 is amended— 
(A)by amending the article description to read as follows: Men's footwear (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, not covering the ankle, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6404.19.20); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(78)Certain women’s footwear covering the ankleHeading 9902.23.82 is amended— 
(A)by amending the article description to read as follows: Women's footwear (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, covering the ankle, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches (20.32 cm), such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6404.19.20); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(79)Certain women’s footwear not covering the ankleHeading 9902.23.83 is amended— 
(A)by amending the article description to read as follows: Women's footwear (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, not covering the ankle, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6404.19.20); 
(B)by striking Free in the general rate of duty column and inserting 24.7%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(80)Metalaxyl-M and LMetalaxylfenoxamHeading 9902.12.58 is amended— 
(A)by striking Free in the general rate of duty column and inserting 3.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(81)Cloquintocet-mexylHeading 9902.12.57 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(82)DifenoconazoleHeading 9902.02.12 is amended— 
(A)by striking Free in the general rate of duty column and inserting 2.3%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(83)Lambda-CyhalothrinHeading 9902.02.09 is amended— 
(A)by striking cyhalothrin in the article description column and inserting lambda-Cyhalothrin; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(84)Certain formulations of Thiamethoxam, Difenoconazole, Fludioxonil and MefenoxamHeading 9902.13.31 is amended— 
(A)by striking Fludioxinil in the article description column and inserting Fludioxonil; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(85)AzoxystrobinHeading 9902.02.06 is amended— 
(A)by striking 5.5% in the general rate of duty column and inserting 6.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(86)ClothianidinHeading 9902.10.84 is amended— 
(A)by striking Free in the general rate of duty column and inserting 5.8%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(87)TriadimefonHeading 9902.10.33 is amended— 
(A)by striking 0.7% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(88)MesamollHeading 9902.38.14 is amended— 
(A)by striking Free in the general rate of duty column and inserting 1.8%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(89)2-AcetylbutyrolactoneHeading 9902.10.65 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(90)ß-CyfluthrinHeading 9902.02.54 is amended— 
(A)by striking 4.8% in the general rate of duty column and inserting 2.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(91)PhenmediphamHeading 9902.13.76 is amended— 
(A)by amending the article description to read as follows: 3-Methylcarbonylaminophenyl-3-methyl-carbanilate (Phenmedipham) (CAS No. 13684–63–4) (provided for in subheading 2924.29.47); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(92)PropiconazoleHeading 9902.29.80 is amended— 
(A)by striking Free in the general rate of duty column and inserting 5.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(93)MandipropamidHeading 9902.12.07 is amended— 
(A)by striking 1.2% in the general rate of duty column and inserting 1.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(94)1,3-BenzenedicarbonitrileHeading 9902.12.06 is amended— 
(A)by striking 3.4% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(95)FludioxonilHeading 9902.12.54 is amended— 
(A)by striking 1.0% in the general rate of duty column and inserting 5.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(96)VolleyballsHeading 9902.13.10 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(97)Rubber basketballsHeading 9902.13.09 is amended— 
(A)by striking 0.7% in the general rate of duty column and inserting 2.2%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(98)Basketballs, having an external surface other than leather or rubberHeading 9902.13.07 is amended— 
(A)by striking 1.1% in the general rate of duty column and inserting 2.9%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(99)Monocarboxylic fatty acids derived from palm oilHeading 9902.11.32 is amended— 
(A)by amending the article description to read as follows: Monocarboxylic fatty acids derived from palm oil for use as a feedstock in animal feeds (provided for in subheading 3823.19.20); 
(B)by striking 1.2% and inserting 1.4%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(100)EthofumesateHeading 9902.29.22 is amended— 
(A)by amending the article description to read as follows: 2-(2′-Hydroxy-5′- methylacryloxyethylphenyl)-2H-benzotriazole (CAS No. 96478–09–0) (provided for in subheading 2933.99.79); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(101)4-Methoxy-2-methyldiphenylamineHeading 9902.11.35 is amended— 
(A)by striking 1.1% in the general rate of duty column and inserting Free; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(102)(3-Acetoxy-3-cyanopropyl)methylphosphinic acid, butyl esterHeading 9902.10.79 is amended— 
(A)by striking 1.7% in the general rate of duty column and inserting 2.8%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(103)OxadiazonHeading 9902.10.73 is amended— 
(A)by striking 0.9% in the general rate of duty column and inserting 2.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(104)Heading 9902.12.59 is amended— 
(A)by amending the article descriptoin to read as follows: α-(4-Chlorophenyl)-α-(1-cyclopropylethyl)–1H–1,2,4-triazole-1-ethanol (Cyproconazole) (CAS No. 94361–06–5) (provided for in subheading 2933.99.22); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(105)PyrimethanilHeading 9902.24.85 is amended— 
(A)by amending the article description to read as follows: Mixtures of 4,6-dimethyl-N-phenyl-2-pyrimidinamine (Pyrimethanil) (CAS No. 53112–28–0) and application adjuvants (provided for in subheading 3808.92.15); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(106)BifenazateHeading 9902.01.61 is amended— 
(A)by amending the article description to read as follows: Bifenazate (Hydrazinecarboxylic acid, 2-(4-methoxy-[1,1′- biphenyl]-3-yl)-1-methylethyl ester) (CAS No. 149877–41–8) (provided for in subheading 2928.00.25); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(107)Vinylidene chloride-methyl methacrylate-acrylonitrile copolymerHeading 9902.23.09 is amended— 
(A)by amending the article description to read as follows: Vinylidene chloride-methyl methacrylate-acrylonitrile copolymer (CAS No. 25214–39–5) (provided for in subheading 3904.50.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(108)Mixtures of Imidacloprid and application adjuvantsHeading 9902.02.52 is amended— 
(A)by amending the article description to read as follows: Mixtures of 1-[(6-chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine (Imidacloprid) (CAS No. 138261–41–3) and application adjuvants (provided for in subheading 3808.91.25); 
(B)by striking 4.2% in the general rate duty column and inserting 2.2%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(109)ImidaclopridHeading 9902.10.32 is amended— 
(A)by striking 4.2% in the general rate duty column and inserting 5.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(110)Phosphoric acid, lanthanum salt, cerium terbium-dopedHeading 9902.10.77 is amended— 
(A)by striking Free in the general rate of duty column and inserting 2.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(111)3,3′-Dichlorobenzidine dihydrochlorideHeading 9902.25.73 is amended— 
(A)by amending the article description to read as follows: 3,3′-Dichlorobenzidine dihydrochloride (CAS No. 612–83–9) (provided for in subheading 2921.59.80); 
(B)by striking 5.9% in the general rate of duty column and inserting 3.8%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(112)DiuronHeading 9902.12.75 is amended— 
(A)by amending the article description to read as follows: Mixtures of N′-(3,4-dichloro-phenyl)-N,N-dimethylurea (Diuron) (CAS No. 330–54–1) with acrylate rubber (provided for in subheading 3812.10.50); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(113)1-Octadecanaminium, N,N-dimethyl-N-octadecyl-, (Sp-4-2)-[29H,31H-phthalocyanine-2-sulfonato(3-)-κN29, κN30, κN31, κN32]cuprate(1-)Heading 9902.03.26 is amended— 
(A)by amending the article description to read as follows: 1-Octadecanaminium, N,N-dimethyl-N-octadecyl-, (Sp-4-2)-[29H,31H-phthalocyanine-2-sulfonato(3-)-κN29, κN30, κN31, κN32]cuprate(1-) (CAS No. 70750–63–9) (provided for in subheading 2933.99.79); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(114)2-Oxepanone, polymer with aziridine and tetrahydro- 2H-pyran-2-one, dodecanoate esterHeading 9902.03.24 is amended— 
(A)by amending the article description to read as follows: 2-Oxepanone, polymer with aziridine and tetrahydro-2H-pyran-2-one, dodecanoate ester (CAS No. 202263–77–2 ) in bulk or 40% by weight solution in n-butyl acetate (provided for in subheadings 3208.10.00 and 3907.99.01); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(115)Certain rayon staple fibersHeading 9902.55.04 is amended— 
(A)by striking 1.8% in the general rate of duty column and inserting 2.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(116)Certain mixtures of formaldehyde polymers with aniline and 4,4-methylendianilineHeading 9902.40.18 is amended— 
(A)by amending the article description to read as follows: Mixtures of between 40 and 60 percent formaldehyde polymers with aniline (CAS No. 25214–70–4) and between 60 and 40 percent 4,4-methylendianiline (CAS No. 101–77–9) (provided for in subheading 3909.30.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(117)2-Phenylbenzimidazole-5-sulfonic acidHeading 9902.01.35 is amended— 
(A)by striking acid) in the article description column and inserting acid; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(118)Artichokes, prepared or preserved by vinegar or acetic acidHeading 9902.03.90 is amended— 
(A)by striking 6.64% in the general rate of duty column and inserting 7.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(119)Strontium halophosphate doped with europium of a kind used as a luminophoreHeading 9902.22.73 is amended— 
(A)by amending the article description to read as follows: Strontium halophosphate doped with europium of a kind used as a luminophore (CAS Nos. 109037–74–3 and 1312–81–8) (provided for in subheading 3206.50.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(120)Lanthanum phosphate phosphorHeading 9902.22.75 is amended— 
(A)by amending the article description to read as follows: Lanthanum phosphate phosphor, with a median particle size between 2.5 and 4.1 microns, containing cerium and terbium, of a kind used as a luminophore (CAS Nos. 13778–59–1, 13454–71–2, and 13863–48–4 or 95823–34–0) (provided for in subheading 2846.90.80); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(121)Compounds of barium magnesium aluminate phosphor, activated by europium or manganese, of a kind used as luminophoresHeading 9902.22.64 is amended— 
(A)by striking Compound in the article description column and inserting Compounds; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(122)Certain plastic lamp-holdersHeading 9902.23.29 is amended— 
(A)by amending the article description to read as follows: Plastic lamp-holders with sockets for screw-in or snap-in incandescent and compact fluorescent lamps (provided for in subheading 8536.61.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(123)Magnesium zinc aluminum hydroxide carbonate coated with stearic acidHeading 9902.24.13 is amended— 
(A)by strking Free in the general rate of duty column and inserting 0.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(124)C12-18 alkenes, polymers with 4-methyl-1-penteneHeading 9902.24.14 is amended— 
(A)by amending the article description to read as follows: C12-18 alkenes, polymers with 4-methyl-1-pentene (CAS Nos. 25155–83–3, 81229–87–0, and 103908–22–1) (provided for in subheading 3902.90.00); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(125)Certain europium oxidesHeading 9902.02.22 is amended— 
(A)by striking CAS No. 1308–96–7 in the article description column and inserting CAS No. 1308–96–9; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(126)Mixtures or coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and terbium phosphateHeading 9902.23.05 is amended— 
(A)by amending the article description to read as follows: Mixtures or coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and terbium phosphate (CAS Nos. 13778–59–1, 95823–34–0, 13454–71–2 and 13863–48–4) (provided for in subheadings 2846.10.00 and 2846.90.80); 
(B)by strikign Free in the general rate of duty column 2%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(127)Mixtures or coprecitates of yttrium oxide and europium oxideHeading 9902.23.04 is amended— 
(A)by amending the article description to read as follows: Mixtures or coprecitates of yttrium oxide and europium oxide (CAS Nos. 1314–36–9 and 1308–96–9) (provided for in subheading 2846.90.80); 
(B)by striking Free in the general rate of duty column and insterting 2.8%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(128)Yttrium oxideHeading 9902.02.21 is amended— 
(A)by striking Yttrium oxides having a purity of at least 99.9 percent in the article description column and inserting Yttrium oxide; 
(B)by striking Free in the general rate of duty column and inserting 2%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(129)Certain women’s footwear covering the ankleHeading 9902.23.75 is amended— 
(A)by amending the article description to read as follows: Women's footwear with outer soles and uppers of rubber or plastics (except footwear of vulcanized rubber and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, covering the ankle, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches (20.32 cm), such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6402.91.50); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(130)Certain men’s footwear provided for in subheading 6402.91.50Heading 9902.23.76 is amended— 
(A)by amending the article description to read as follows: Men's footwear (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches (20.32 cm), designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6402.91.50); 
(B)by striking 24.7% in the general rate of duty column and inserting 28.2%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(131)Certain men’s footwear provided for in subheading 6402.99.33Heading 9902.23.77 is amended— 
(A)by amending the article description to read as follows: Men's footwear (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), and over $24/pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 8 inches (20.32 cm), designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6402.99.33); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(132)Certain women’s footwear valued over $24/pairHeading 9902.23.78 is amended— 
(A)by amending the article description to read as follows: Women's footwear (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $24/pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6402.99.33); 
(B)by striking 13.6% in the general rate of duty column and inserting 25.2%; and 
(C)by striking the date in the effective period column and inserting 12/31/2015. 
(133)Bicycle speedometersHeading 9902.24.65 is amended— 
(A)by striking 0.9% in the general rate of duty column and inserting 1.3%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(134)Certain brakes designed for bicyclesHeading 9902.24.71 is amended— 
(A)by striking 6.3% in the general rate of duty column and inserting 5.6%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(135)Bicycle wheel rimsHeading 9902.24.69 is amended— 
(A)by striking 1.8% in the general rate of duty column and inserting 1.7%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(136)Alkenes, C14-C20 alpha-, polymers with maleic anhydride, 2-(1-piperazinyl) ethylimides, plasticized with diisononyl phthalate and bis(1-methylethyl)-naphthaleneHeading 9902.40.19 is amended— 
(A)by amending the article description to read as follows: Alkenes, C14-C20 alpha-, polymers with maleic anhydride, 2-(1-piperazinyl) ethylimides, plasticized with diisononyl phthalate (CAS No. 28553–12–0) and bis(1-methylethyl)-naphthalene (CAS No. 38640–62–9) (provided for in subheading 3911.90.90); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(137)p-ChlorobenzotrifluorideHeading 9902.25.36 is amended— 
(A)by amending the article description to read as follows: p-Chlorobenzotrifluoride (CAS No. 98–56–6) (provided for in subheading 2903.99.08); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(138)2,4-Diisocyanato-1-methylbenzene, polymer with 1,6-diisocyanatohexaneHeading 9902.12.18 is amended— 
(A)by amending the article description to read as follows: 2,4-Diisocyanato-1-methylbenzene, polymer with 1,6-diisocyanatohexane (CAS No. 26426–91–5) dissolved in organic solvent (provided for in subheading 3911.90.45); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(139)Polyisocyanate cross linking agent products containing triphenylmethane triisocyanateHeading 9902.11.83 is amended— 
(A)by amending the article description to read as follows: Polyisocyanate cross linking agent products containing triphenylmethane triisocyanate (CAS No. 2422–91–5) in solvents (provided for in subheading 3824.90.28); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(140)Poly(toluene diisocyanate)Heading 9902.12.04 is amended— 
(A)by amending the article description to read as follows: Poly(toluene diisocyanate) (CAS No. 26006–20–2), whether or not dissolved in organic solvents (provided for in subheading 3911.90.45); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(141)Polyisocyanate cross linking agent products containing tris(4-isocyanatophenyl)thiophosphateHeading 9902.12.17 is amended— 
(A)by amending the article description to read as follows: Polyisocyanate cross linking agent products containing tris(4-isocyanatophenyl)thiophosphate (CAS No. 4151–51–3) in solvents (provided for in subheading 3824.90.28); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(142)Mesosulfuron-methylHeading 9902.11.48 is amended— 
(A)by amending the article description to read as follows: Mixtures of methyl 2-[(4,6-dimethoxypyrimidin-2-ylcarbamoyl)-sulfamoyl]-α-(methanesulfonamido)-p-toluate (Mesosulfuron-methyl) (CAS No. 208465–21–8) and application adjuvants (provided for in subheading 3808.93.15); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(143)ImazalilHeading 9902.29.10 is amended— 
(A)in the article description column, by inserting (Imazalil) after Enilconazole; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(144)Pepperoncini, prepared or preserved otherwise than by vinegar or acetic acid, not frozenHeading 9902.10.27 is amended— 
(A)by striking Free in the general rate of duty column and inserting 3.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(145)o-Acetylsalicylic acid (Aspirin)Heading 9902.12.11 is amended— 
(A)by striking 3.0% in the general rate of duty column and inserting 1.4%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(146)Aqueous emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds with 1,3- benzenedimethanamine-bisphenol A-bisphenol A diglycidyl ether-diethylenetriamine glycidyl phenyl ether reaction product-epichlorohydrin-formaldehyde-propylene oxide-triethylenetetramine polymerHeading 9902.40.02 is amended— 
(A)by amending the article description to read as follows: Aqueous emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds with 1,3- benzenedimethanamine-bisphenol A-bisphenol A diglycidyl ether-diethylenetriamine glycidyl phenyl ether reaction product-epichlorohydrin-formaldehyde-propylene oxide-triethylenetetramine polymer (CAS No. 260549–92–6) (provided for in subheading 3911.90.45); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(147)Preparations based on ethanediamide, N–(2-ethoxyphenyl)–N'-(4-isodecylphenyl)-)Heading 9902.04.05 is amended— 
(A)in the article description column, by inserting or 3824.90.28 after 3812.30.60; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(148)Thiophanate methylHeading 9902.03.77 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(149)Mixtures of ZiramHeading 9902.13.97 is amended— 
(A)by amending the article description to read as follows: Mixtures of Zinc dimethyldithiocarbamate (Ziram) and application adjuvants (CAS No. 137–30–4) (provided for in subheading 3808.92.28); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(150)OryzalinHeading 9902.05.16 is amended— 
(A)by striking Free in the general rate of duty column and inserting 0.9%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(151)11-Aminoundecanoic AcidHeading 9902.32.49 is amended— 
(A)by striking 2.6% in the general rate of duty column and inserting 3% ; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(152)Certain stoppers, lids, and other closures of low expansion borosilicate glass or alumino-borosilicate glassHeading 9902.12.40 is amended— 
(A)by amending the article description to read as follows: Stoppers, lids, and other closures of low expansion borosilicate glass or alumino-borosilicate glass, having a linear coefficient of expansion not exceeding 3.3 x 10-6 per Kelvin within a temperature range of 0 to 300 degrees C, produced by automatic machine (provided for in subheading 7010.20.20) or produced by hand (provided for in subheading 7010.20.30); and 
(B)by striking the date in effective period column and inserting 12/31/2015. 
(153)Low expansion laboratory glasswareHeading 9902.12.39 is amended— 
(A)by striking 10-7 in the article description column and inserting 10-6; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(154)Certain cases or containers to be used for electronic drawing toys, electronic games, or educational toys or devicesHeading 9902.11.90 is amended— 
(A)by inserting (including the zipper pull) after exterior of the case or container in the article description column; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(155)MethyliononeHeading 9902.11.10 is amended— 
(A)by striking 0.6% in the general rate of duty column and inserting 1.1%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(156)Woven mesh fabrics of filaments of perfluoroalkoxy copolymer resinHeading 9902.40.77 is amended— 
(A)by amending the article description to read as follows: Woven mesh fabrics of filaments of perfluoroalkoxy copolymer resin, such filaments of fibers each measuring 100 microns or more but not over 120 microns in diameter, the foregoing for use in manufacturing filters of heading 8421 or 8486 (provided for in subheading 5407.71.00); and 
(B)by striking the date in effective period column and inserting 12/31/2015. 
(157)Perfluorobutanesulfonyl fluorideHeading 9902.40.92 is amended— 
(A)in the article description column, by striking 2904.10.50 or; and 
(B)by striking the date in effective period column and inserting 12/31/2015. 
(158)Lutetium oxideHeading 9902.10.78 is amended— 
(A)by striking Free in the general rate of duty column and inserting 1.5%; and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(159)Pigment Yellow 154Heading 9902.32.18 is amended— 
(A)by amending the article description to read as follows: Pigment Yellow 154 (CAS No. 68134–22–5) (provided for in subheading 3204.17.60); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(160)Pigment Yellow 175Heading 9902.32.19 is amended— 
(A)by amending the article description to read as follows: Pigment Yellow 175 (CAS No. 35636–63–6) (provided for in subheading 3204.17.60); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
(161)Certain fluoropolymersHeading 9902.01.62 is amended— 
(A)by amending the article description to read as follows: Fluoropolymers containing 95 percent or more by weight of any combination of all three of the following monomer units: tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride (provided for in subheading 3904.69.50); and 
(B)by striking the date in the effective period column and inserting 12/31/2015. 
2002.Effective dateThe amendments made by this title apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
IIIMiscellaneous 
3001.Reliquidation of certain orange juice entries 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection shall, not later than 90 days after the date of the enactment of this Act, liquidate or reliquidate the entries listed in subsection (c) in accordance with the final results of the administrative reviews undertaken by the International Trade Administration of the Department of Commerce with respect to the antidumping duty order on certain orange juice from Brazil (Case Number A–351–840) and covering the periods from August 24, 2005, through February 28, 2007, and from March 1, 2007, through February 29, 2008. 
(b)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry under subsection (a) shall be paid by U.S. Customs and Border Protection not later than 90 days after such liquidation or reliquidation with interest. 
(c)Affected EntriesThe entries referred to in subsection (a) are the following: 
 
 
 
Entry NumberDate of Entry 
032–0354213–312/14/2006 
032–0358707–004/05/2007 
032–0362302–407/09/2007 
(d)Prohibition on collection of certain payments made under the Continued Dumping and Subsidy Offset Act of 2000 
(1)In GeneralNotwithstanding any other provision of law and except as provided in paragraph (3), neither the Secretary of Homeland Security nor any other person may require repayment of, or attempt in any other way to recoup, any payments described in paragraph (2) in an attempt to offset any amount to be refunded pursuant to subsection (b). 
(2)Payments DescribedPayments described in this paragraph are payments of antidumping duties made pursuant to the Continued Dumping and Subsidy Offset Act of 2000 (section 754 of the Tariff Act of 1930 (19 U.S.C. 1675c), repealed by subtitle F of title VII of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 154)) that were assessed and paid on imports of goods covered by subsection (a) when the entries for those goods were originally liquidated. 
(3)LimitationNothing in this subsection shall be construed to prevent the Secretary of Homeland Security, or any other person, from requiring repayment of, or attempting to otherwise recoup, any payments described in paragraph (2) as a result of a finding of false statements or other misconduct by a recipient of such a payment. 
3002.Reliquidation of certain entries of industrial nitrocellulose from the United Kingdom 
(a)Reliquidation of EntriesNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection shall, not later than 90 days after the date of the enactment of this Act— 
(1)reliquidate the entries specified in subsection (b) at the final antidumping duty assessment rate of 3.44 percent in the case of entries dated on or after July 1, 1999, and on or before June 30, 2000, or 3.06 percent in the case of entries dated on or after July 1, 2000, and on or before June 30, 2001, as determined by Department of Commerce during the administrative review pertaining to those entries; and 
(2)refund to the importer of record the amount of excess antidumping duty collected as a result of the liquidation of those entries and the assessment of antidumping duties at the as entered rate of 18.49 percent, including interest thereon, in accordance with sections 737(b) and 778 of the Tariff Act of 1930 (19 U.S.C. 1673f(b) and 1677g). 
(b)Affected entriesThe entries referred to in subsection (a) are the following: 
 
 
Entry numberDate of entryPort 
 
916082552866/26/2000Houston 
916092857537/4/2000Houston 
916082585047/20/2000Houston 
916092857617/4/2000Houston 
916082597007/25/2000Houston 
916082607248/1/2000Houston 
916082634058/12/2000Houston 
916082644298/28/2000Houston 
916082661358/31/2000Houston 
916082673649/6/2000Houston 
916082713829/27/2000Houston 
9160827297610/5/2000Houston 
9160827373510/12/2000Houston 
9160827666210/23/2000Houston 
9160827870010/30/2000Houston 
9160827665410/23/2000Houston 
9160827956711/7/2000Houston 
9160827955911/8/2000Houston 
9160828232211/20/2000Houston 
9160828524212/9/2000Houston 
9160828693512/16/2000Houston 
9160828695012/16/2000Houston 
9160828842812/19/2000Houston 
9160828939212/28/2000Houston 
916082904991/2/2001Houston 
916082905071/2/2001Houston 
916082937171/24/2001Houston 
916082937091/24/2001Houston 
916082968682/6/2001Houston 
916082946401/30/2001Houston 
916104500402/19/2001Houston 
916104550313/6/2001Houston 
915104550153/6/2001Houston 
916104592233/26/2001Houston 
916104620524/6/2001Houston 
916104620374/10/2001Houston 
916104666654/22/2001Houston 
916104606194/6/2001Houston 
916104696695/9/2001Houston 
916104706005/12/2001Houston 
916104704025/12/2001Houston 
916104741495/30/2001Houston 
916104770196/12/2001Houston 
916104753856/4/2001Houston 
916104796506/25/2001Houston 
916082550136/22/2000Norfolk 
916082549906/22/2000Norfolk 
916082574987/9/2000Norfolk 
916082591897/15/2000Norfolk 
916082607087/16/2000Norfolk 
916082607167/29/2000Norfolk 
916082632728/8/2000Norfolk 
916082634218/12/2000Norfolk 
916082647188/14/2000Norfolk 
916082651458/18/2000Norfolk 
916082653928/18/2000Norfolk 
916082653848/18/2000Norfolk 
916082661278/25/2000Norfolk 
916082661198/25/2000Norfolk 
916082689339/8/2000Norfolk 
916082662839/1/2000Norfolk 
916082689259/8/2000Norfolk 
916082689669/8/2000Norfolk 
916082698659/15/2000Norfolk 
916082721829/22/2000Norfolk 
916082709889/15/2000Norfolk 
916082724069/22/2000Norfolk 
916082729849/30/2000Norfolk 
916082737279/30/2000Norfolk 
9160827379210/6/2000Norfolk 
9160827770210/18/2000Norfolk 
9160827823910/24/2000Norfolk 
9160827533410/14/2000Norfolk 
9160827759510/21/2000Norfolk 
9160827959111/1/2000Norfolk 
9160827983111/13/2000Norfolk 
9160828231411/15/2000Norfolk 
9160828502811/30/2000Norfolk 
9160997918111/30/2000Norfolk 
9160998139312/15/2000Norfolk 
9160828940012/23/2000Norfolk 
9160829051512/29/2000Norfolk 
916082934021/16/2001Norfolk 
916082990452/8/2001Norfolk 
916082990292/8/2001Norfolk 
916104504382/15/2001Norfolk 
916104537392/28/2001Norfolk 
916104537542/28/2001Norfolk 
916104610883/27/2001Norfolk 
916104650634/17/2001Norfolk 
916104674404/24/2001Norfolk 
916104685625/1/2001Norfolk 
916104741155/23/2001Norfolk 
916104742896/5/2001Norfolk 
916104783896/13/2001Norfolk 
3003.Reliquidation of certain entries of polyester fleece sheet sets 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, if a request described in subsection (b) is filed with U.S. Customs and Border Protection, U.S. Customs and Border Protection shall— 
(1)liquidate or reliquidate entries specified in subsection (c) of merchandise that at the time of the original liquidation was classified under subheading 6302.32.20 of the Harmonized Tariff Schedule of the United States at the rate of duty that would have applied to the merchandise if the merchandise had been classified under subheading 6320.10.00 of the Harmonized Tariff Schedule; and 
(2)not later than 90 days after the date of the liquidation or reliquidation, refund any amounts owed pursuant to the liquidation or reliquidation, plus any accrued interest from the date of entry. 
(b)RequestsAny person seeking a liquidation or reliquidation pursuant to subsection (a) with respect to an entry shall file a proper request with U.S. Customs and Border Protection not later than the date that is 90 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(1)to locate the entry; or 
(2)to reconstruct the entry if it cannot be located. 
(c)Affected entriesThe entries specified in this subsection are the following: 
 
 
Entry NumberDate of Entry 
 
E6K 0100046–201/29/2009 
E6K 0100046–201/29/2009 
E6K 0100046–201/29/2009 
595 4542745–802/16/2009 
595 4542745–802/16/2009 
E6K 0100054–602/25/2009 
E6K 0100054–602/25/2009 
595 4553647–203/29/2009 
595 4566184–105/04/2009 
595 4566184–105/04/2009 
595 4585908–007/11/2009 
595 4585908–007/11/2009 
595 4588629–907/15/2009 
595 4586741–407/16/2009 
595 4586741–407/16/2009 
595 4590977–807/26/2009 
595 4595041–808/08/2009 
595 4604765–109/01/2009 
E6K 0100160–109/03/2009 
E6K 0100160–109/03/2009 
E6K 0100160–109/03/2009 
595 4603649–809/03/2009 
595 4603649–809/03/2009 
595 4606523–209/04/2009 
595 4607800–309/08/2009 
595 4609593–209/12/2009 
595 4609593–209/12/2009 
595 4612439–309/26/2009 
595 4612439–309/26/2009 
595 4614597–609/29/2009 
E6K 0100182–510/05/2009 
E6K 0100182–510/05/2009 
E6K 0100182–510/05/2009 
E6K 0100191–610/19/2009 
E6K 0100191–610/19/2009 
E6K 0100191–610/19/2009 
E6K 0100197–310/26/2009 
E6K 0100197–310/26/2009 
E6K 0100197–310/26/2009 
595 4623019–010/27/2009 
3004.Technical correction relating to stainless steel single-piece exhaust gas manifolds 
(a)Stainless steel single-Piece exhaust gas manifoldsHeading 9902.40.94 is amended— 
(1)by striking 9902.01.50 in the article description column and inserting 8409.91.50; and 
(2)by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective date 
(1)In generalThe amendment made by this section applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
(2)Retroactive applicability 
(A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), the entry of a good described in heading 9902.40.94 of the Harmonized Tariff Schedule of the United States (as amended by this section)— 
(i)which was made on or after January 1, 2010, and before the 15th day after the date of the enactment of this Act, and 
(ii)with respect to which there would have been no duty or a reduced duty (as the case may be) if the amendment or amendments made by this section applied to such entry,shall be liquidated or reliquidated as though the entry had been made on the 15th day after the date of the enactment of this Act. 
(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(i)to locate the entry; or 
(ii)to reconstruct the entry if it cannot be located. 
(C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a good under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be). 
(D)DefinitionAs used in this paragraph, the term entry includes a withdrawal from warehouse for consumption. 
3005.Liquidation or reliquidation of certain entries of top-of-the-stove stainless steel cooking ware from the Republic of Korea entered between January 1, 1999, and January 22, 2003 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to the provisions of subsection (b), U.S. Customs and Border Protection shall, not later than 90 days after the receipt of the request described in subsection (b), liquidate or reliquidate as applicable each entry described in subsection (d) at the new rate of duty described in that subsection, to the extent the former rate of duty described in that subsection was applied to such merchandise on the date of entry. 
(b)RequestsLiquidation or reliquidation may be made under subsection (a) with respect to an entry described in subsection (d) only if a request therefor is filed with U.S. Customs and Border Protection not later than 90 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(1)to locate the entry; or 
(2)to reconstruct the entry if it cannot be located. 
(c)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry under subsection (a), including interest accrued from the date of entry, shall be paid not later than 90 days after the date of such liquidation or reliquidation. 
(d)Entries describedThe entries referred to in subsection (a)(1) are as follows: 
(1)Entry year 1999The entries described in this paragraph shall, to the extent an antidumping rate of duty of 8.10 percent or 7.39 percent was formerly applied, be reliquidated at an antidumping rate of duty of 1.67 percent: 
 
 
Entry numberEntry date 
 
336 2596739–502/04/1999 
336 2596857–502/09/1999 
336 2596897–102/09/1999 
336 2596977–102/11/1999 
336 2597059–702/11/1999 
336 2597136–302/17/1999 
336 2597190–002/17/1999 
336 2597293–203/01/1999 
336 2597320–303/01/1999 
336 2597368–203/09/1999 
336 2597491–203/18/1999 
336 2597536–403/18/1999 
336 2597601–603/19/1999 
336 2597793–103/19/1999 
336 2597808–703/25/1999 
336 2597636–203/25/1999 
336 2597671–903/31/1999 
336 2597901–003/31/1999 
336 2597966–304/07/1999 
336 2598053–904/07/1999 
336 2598123–004/14/1999 
336 2598124–804/23/1999 
336 2598238–604/23/1999 
336 2598268–305/11/1999 
336 2598269–105/11/1999 
336 2598510–805/04/1999 
336 2598511–605/03/1999 
336 2598600–705/12/1999 
336 2598601–505/12/1999 
336 2598739–305/18/1999 
336 2598740–105/18/1999 
336 2598755–905/25/1999 
336 2598756–705/25/1999 
336 2598969–606/04/1999 
336 2598970–406/04/1999 
336 2599136–106/04/1999 
336 2599137–906/04/1999 
336 2599179–106/11/1999 
336 2599725–106/21/1999 
336 2599726–906/21/1999 
336 2599484–506/30/1999 
336 2599485–206/30/1999 
336 2599651–907/06/1999 
336 2599652–707/06/1999 
336 2599787–107/14/1999 
336 2599788–907/14/1999 
336 2599916–607/19/1999 
336 2600049–307/30/1999 
336 2600050–107/30/1999 
336 2600201–008/05/1999 
336 2600202–808/05/1999 
336 2600361–208/12/1999 
336 2600362–008/12/1999 
336 2600484–208/18/1999 
336 2600525–208/18/1999 
336 2600663–108/31/1999 
336 2600664–908/31/1999 
336 2600787–809/03/1999 
336 2600788–609/03/1999 
336 2600996–509/23/1999 
336 2600997–309/23/1999 
336 2601187–009/29/1999 
336 2601188–809/29/1999 
336 2601189–610/01/1999 
336 2601190–410/01/1999 
336 2601431–210/05/1999 
336 2601432–010/05/1999 
336 2601519–410/08/1999 
336 2601520–210/08/1999 
336 2601529–310/12/1999 
336 2601530–110/12/1999 
336 2601655–610/19/1999 
336 2601656–410/19/1999 
336 2601797–610/22/1999 
336 2601798–410/22/1999 
336 2601799–211/04/1999 
336 2601800–811/03/1999 
336 2601950–111/10/1999 
336 2601951–911/10/1999 
336 2602201–811/16/1999 
336 2602202–611/16/1999 
336 2602319–811/22/1999 
336 2602320–611/22/1999 
336 2602404–812/01/1999 
336 2602405–512/01/1999 
336 2602632–412/08/1999 
336 2602633–212/06/1999 
336 2602772–812/15/1999 
336 2602773–612/15/1999 
336 2602845–212/22/1999 
336 2602846–012/22/1999 
336 2602979–912/29/1999 
336 2602980–7 12/29/1999 
(2)Entry year 2000The entries described in this paragraph shall, to the extent an antidumping rate of duty of 7.39 percent was formerly applied, be reliquidated at an antidumping rate of duty of 1.26 percent: 
 
 
Entry numberEntry date 
 
336 2603169–601/03/2000 
336 2607879–601/15/2000 
739 6029431–901/31/2000 
739 6029704–902/08/2000 
739 6029699–102/10/2000 
739 6029930–002/16/2000 
008 0635322–302/21/2000 
739 6030272–402/24/2000 
336 2604255–203/03/2000 
739 6030562–803/07/2000 
739 6030738–403/08/2000 
336 2604432–703/10/2000 
739 6031041–203/15/2000 
739 6031221–003/21/2000 
739 6031220–203/21/2000 
739 6031198–003/22/2000 
336 2604516–703/27/2000 
008 0635935–203/28/2000 
739 6031554–403/29/2000 
739 6031329–103/30/2000 
739 6031484–404/03/2000 
336 2604723–904/06/2000 
336 2604895–504/11/2000 
336 2605088–604/14/2000 
008 0636281–004/23/2000 
739 6032412–404/23/2000 
739 6031967–804/24/2000 
739 6032414–004/24/2000 
739 6032703–605/02/2000 
739 6032745–705/02/2000 
739 2605234–605/05/2000 
739 6032999–005/09/2000 
739 6033467–705/23/2000 
739 6033484–205/23/2000 
336 2605320–306/15/2000 
336 2605636–206/16/2000 
739 6034538–406/16/2000 
336 2605656–006/19/2000 
336 2605691–706/20/2000 
336 2606008–307/06/2000 
336 2606173–507/10/2000 
739 6035525–007/13/2000 
739 6035507–807/13/2000 
336 2606449–907/19/2000 
739 6035707–407/20/2000 
739 6035801–507/20/2000 
336 2606538–907/26/2000 
336 2606646–008/03/2000 
739 6036406–208/03/2000 
739 6036408–808/03/2000 
739 6036384–108/04/2000 
336 2606921–708/09/2000 
336 2607439–908/17/2000 
336 2607447–208/18/2000 
336 2607838–208/22/2000 
739 6037536–509/12/2000 
739 6038089–409/19/2000 
739 6038497–910/02/2000 
739 6038899–610/11/2000 
739 6039461–410/25/2000 
739 6039311–110/30/2000 
336 2608716–911/03/2000 
336 2608719–311/03/2000 
739 6039841–711/07/2000 
739 6039718–711/07/2000 
336 2609709–311/08/2000 
336 2608722–711/08/2000 
336 9412013–211/10/2000 
336 2609529–511/16/2000 
739 6040100–511/16/2000 
336 9412016–511/17/2000 
336 9412019–911/21/2000 
739 6040227–611/25/2000 
739 6039607–211/28/2000 
336 9412334–211/30/2000 
336 9412337–511/30/2000 
739 6040875–212/09/2000 
739 6040981–812/12/2000 
336 9412631–112/13/2000 
739 6041062–612/17/2000 
336 9412634–512/19/2000 
739 6041145–912/20/2000 
336 9412637–812/21/2000 
336 9412899–412/26/2000 
336 9412965–312/28/2000 
739 6041516–1 12/30/2000 
(3)Entry year 2001The entries described in this paragraph shall, to the extent an antidumping rate of duty of 7.39 percent or 1.67 percent was formerly applied, be reliquidated at an antidumping rate of duty of 0.90 percent: 
 
 
Entry numberEntry date 
 
739 6041721–701/03/2001 
008 0641141–901/05/2001 
336 9412562–801/05/2001 
336 9413082–601/05/2001 
008 0641202–901/11/2001 
336 9413358–001/12/2001 
336 2608124–601/15/2001 
336 9413361–401/15/2001 
336 9412279–901/16/2001 
739 6042228–201/18/2001 
739 6042223–301/18/2001 
336 9413426–501/19/2001 
336 9413444–801/19/2001 
739 6042405–601/23/2001 
336 9413518–901/25/2001 
739 6042480–901/26/2001 
336 9413814–202/05/2001 
739 6042833–902/05/2001 
739 6042954–302/07/2001 
336 9413894–402/08/2001 
739 6042931–102/10/2001 
336 9414162–502/23/2001 
739 6043410–502/24/2001 
336 9414223–503/07/2001 
739 6043950–003/07/2001 
336 9414325–803/20/2001 
336 9414331–603/28/2001 
336 9414333–203/29/2001 
336 9415452–904/02/2001 
336 9415449–504/04/2001 
336 9415454–504/25/2001 
336 9415456–004/25/2001 
739 6047935–706/12/2001 
739 6047856–506/14/2001 
739 6047934–006/14/2001 
739 6048091–806/21/2001 
336 9567582–906/25/2001 
336 9415457–807/06/2001 
739 6048879–607/09/2001 
739 6048948–907/10/2001 
336 9568422–707/13/2001 
739 6049096–607/16/2001 
336 9568425–007/19/2001 
739 6049296–207/20/2001 
739 6049301–007/20/2001 
739 6049300–207/20/2001 
739 6049299–607/21/2001 
739 6049553–607/25/2001 
336 9568427–608/01/2001 
739 6049985–008/08/2001 
739 6050161–408/14/2001 
739 6050233–108/14/2001 
336 9568429–208/16/2001 
336 9568431–808/27/2001 
739 6050759–508/29/2001 
739 6050761–108/29/2001 
739 6050762–908/29/2001 
739 6050789–208/29/2001 
336 9568435–909/05/2001 
220 1012341–609/19/2001 
220 1012344–009/19/2001 
220 1012345–709/19/2001 
336 9568433–409/20/2001 
336 9568437–509/21/2001 
336 9568439–109/21/2001 
739 6051534–109/21/2001 
739 6051498–909/24/2001 
336 9568441–710/01/2001 
336 9568443–310/02/2001 
739 6052003–610/05/2001 
336 9568445–810/08/2001 
336 9568449–010/11/2001 
739 6052333–710/11/2001 
336 9568447–410/17/2001 
739 6052539–910/17/2001 
739 6052581–110/18/2001 
739 6052580–310/19/2001 
739 6052582-910/19/2001 
739 6052588–610/20/2001 
336 9568451–611/05/2001 
739 6053140–511/07/2001 
336 9568453–211/12/2001 
739 6053218–911/12/2001 
739 6053346–811/12/2001 
739 6053347–611/12/2001 
336 9568455–711/14/2001 
739 6053420–111/14/2001 
336 9568457–311/23/2001 
336 9568459–911/30/2001 
336 9568464–912/05/2001 
739 6054285–712/07/2001 
739 6054242–812/11/2001 
739 6054279–012/11/2001 
739 6054290–712/11/2001 
336 9573250–512/17/2001 
739 6054501–712/18/2001 
739 6054492–912/18/2001 
336 9573252–1 12/26/2001 
(4)Entry year 2002The entries described in this paragraph shall, to the extent an antidumping rate of duty of 1.67 percent or 1.26 percent was formerly applied, be reliquidated at an antidumping rate of duty of 0.90 percent: 
 
 
Entry numberEntry date 
 
739 6055104–901/02/2002 
336 9573254–701/03/2002 
336 2605850–901/07/2002 
336 9903585–501/09/2002 
739 6055356–501/11/2002 
739 6055488–601/14/2002 
336 9573496–401/11/2002 
336 9903640–801/15/2002 
739 6055586–701/15/2002 
336 9903642–401/18/2002 
336 9573258–801/18/2002 
739 6055963–801/25/2002 
739 6055954–701/29/2002 
739 6056226–902/06/2002 
739 6056338–202/06/2002 
739 6056433–102/12/2002 
739 6056623–702/19/2002 
739 6056968–602/28/2002 
739 6057410–803/12/2002 
739 6057409–003/15/2002 
739 6057973–503/29/2002 
739 6058682–104/18/2002 
739 6058950–204/27/2002 
739 6058971–804/27/2002 
JG6 8804702–005/09/2002 
739 6059602–805/15/2002 
739 6059573–105/15/2002 
739 6059603–605/15/2002 
JG6 8804788–905/16/2002 
JG6 8804733–505/16/2002 
739 6059792–705/22/2002 
JG6 8804897–805/25/2002 
JG6 8805011–505/30/2002 
JG6 8804965–306/03/2002 
JG6 8804917–406/03/2002 
739 6060475–606/10/2002 
739 6060821–106/14/2002 
739 6060772–606/18/2002 
739 6061068–806/22/2002 
739 6061103–306/23/2002 
739 6061069–606/23/2002 
739 6061895–407/10/2002 
739 6061776–607/12/2002 
739 6062689–007/28/2002 
739 6063735–008/20/2002 
739 6063709–508/20/2002 
739 6063710–308/20/2002 
739 6064286–309/03/2002 
739 6065264–909/22/2002 
739 6065240–909/22/2002 
739 6065872–910/06/2002 
739 6066825–610/29/2002 
739 6066891–811/03/2002 
739 6067943–6 11/21/2002 
(5)Entry year 2003The entries described in this paragraph shall, to the extent an antidumping rate of duty of 1.26 percent was formerly applied, be reliquidated at an antidumping rate of duty of 0.90 percent: 
 
 
Entry numberEntry date 
 
739 6069860–001/05/2003 
739 6070029–901/12/2003 
739 6070500–901/22/2003 
739 6070760–901/26/2003 
739 6070759–101/26/2003 
739 6070914–2 01/29/2003 
(e)Prohibition on collection of certain payments made under the Continued Dumping and Subsidy Offset Act of 2000 
(1)In GeneralNotwithstanding any other provision of law and except as provided in paragraph (3), neither the Secretary of Homeland Security nor any other person may require repayment of, or attempt in any other way to recoup, any payments described in paragraph (2) in an attempt to offset any amount to be refunded pursuant to subsection (c). 
(2)Payments DescribedPayments described in this paragraph are payments of antidumping or countervailing duties made pursuant to the Continued Dumping and Subsidy Offset Act of 2000 (section 754 of the Tariff Act of 1930 (19 U.S.C. 1675c), repealed by subtitle F of title VII of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 154)) that were assessed and paid on imports of goods covered by subsection (a) when the entries for those goods were originally liquidated. 
(3)LimitationNothing in this subsection shall be construed to prevent the Secretary of Homeland Security, or any other person, from requiring repayment of, or attempting to otherwise recoup, any payments described in paragraph (2) as a result of a finding of false statements or other misconduct by a recipient of such a payment. 
3006.Liquidation or reliquidation of certain entries of digital still image video cameras 
(a)In generalNotwithstanding sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, if a request described in subsection (b) is filed with U.S. Customs and Border Protection, U.S. Customs and Border Protection shall— 
(1)liquidate or reliquidate each entry specified in subsection (d) of merchandise that was classified under subheading 8525.80.50 of the Harmonized Tariff Schedule of the United States at the time of entry or was reclassified under that subsection at a later date, at the rate of duty that would have applied to that merchandise if the merchandise was classified under subheading 8525.80.40 of the Harmonized Tariff Schedule of the United States; and 
(2)refund any amounts pursuant to such liquidation or reliquidation, plus any accrued interest from the date of entry. 
(b)RequestsAny importer seeking a liquidation or reliquidation pursuant to subsection (a) shall file a proper request with U.S. Customs and Border Protection before the 90th day after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(1)to locate the entry; or 
(2)to reconstruct the entry if it cannot be located. 
(c)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry under subsection (a) shall be paid not later than 180 days after the date of such liquidation or reliquidation. 
(d)EntriesThe entries referred to in subsection (a) are the following: 
 
 
Entry NumberEntry Date 
 
AJR-3162606-003/22/2007 
AJR-3162671-403/25/2007 
AJR-3162710-003/25/2007 
AJR-3162736-503/25/2007 
AJR-3162737-303/26/2007 
AJR-3163482-5 04/10/2007 
AJR-3163639-004/13/2007 
AJR-3163632-504/14/2007 
AJR-3163518-604/16/2007 
FY1-2306902-007/30/2007 
FY1-2307071-309/28/2007 
FY1-2307092-910/02/2007 
FY1-2307081-210/05/2007 
FY1-0027486-610/06/2007 
FY1-2307082-010/08/2007 
FY1-2307107-510/14/2007 
FY1-0027588-910/15/2007 
595-4373770-010/27/2007 
FY1-2307176-011/04/2007 
FY1-2307207-311/07/2007 
595-4375886-211/08/2007 
595-4375899-511/09/2007 
FY1-2307217-211/09/2007 
FY1-2307203-211/11/2007 
FY1-2307226-311/12/2007 
FY1-2307182-811/14/2007 
FY1-2307245-311/25/2007 
595-4386455-312/14/2007 
FY1-2307341-012/17/2007 
FY1-2307363-412/26/2007 
FY1-2307364-212/26/2007 
FY1-2307382-412/31/2007 
FY1-2307384-001/07/2008 
FY1-2307398-001/10/2008 
FY1-2307414-501/14/2008 
FY1-2307419-401/17/2008 
FY1-2307440-001/24/2008 
FY1-2307447-501/28/2008 
FY1-2307448-301/28/2008 
FY1-2307455-801/31/2008 
FY1-2307458-201/31/2008 
FY1-2307516-702/08/2008 
FY1-2307467-302/09/2008 
595-4410837-202/13/2008 
FY1-2307524-102/13/2008 
FY1-2307518-302/15/2008 
FY1-2307537-302/19/2008 
FY1-2307538-102/19/2008 
FY1-2307604-103/06/2008 
FY1-2307615-703/10/2008 
FY1-2307616-503/10/2008 
FY1-2307605-803/13/2008 
FY1-2307624-903/14/2008 
595-4420282-903/15/2008 
FY1-2307632-203/17/2008 
FY1-2307633-003/17/2008 
FY1-2307634-803/17/2008 
FY1-2307630-603/19/2008 
FY1-2307638-903/19/2008 
FY1-2307647-003/20/2008 
FY1-2307656-103/24/2008 
FY1-2307657-903/24/2008 
FY1-2307658-703/24/2008 
FY1-2307659-503/24/2008 
FY1-2307661-103/24/2008 
FY1-2307646-203/27/2008 
595-4426631-104/04/2008 
FY1-2307683-504/04/2008 
AJR-3178363-004/07/2008 
FY1-2307707-204/18/2008 
FY1-2307717-104/18/2008 
FY1-2307718-904/18/2008 
FY1-2307724-704/21/2008 
FY1-2307725-404/22/2008 
FY1-2307730-404/25/2008 
FY1-2307731-204/25/2008 
FY1-2307732-004/28/2008 
FY1-2307736-104/28/2008 
FY1-2307737-904/29/2008 
FY1-2307738-705/01/2008 
FY1-2307745-205/01/2008 
AJR-3179504-805/02/2008 
595-4439624-105/05/2008 
FY1-2307746-005/05/2008 
FY1-2307757-705/08/2008 
595-4437519-505/14/2008 
FY1-2307770-005/18/2008 
FY1-2307808-805/23/2008 
FY1-2307791-605/25/2008 
AJR-3180463-405/26/2008 
FY1-2307811-205/27/2008 
FY1-2307814-605/27/2008 
FY1-2307815-305/27/2008 
FY1-2307816-105/27/2008 
FY1-2307817-905/27/2008 
FY1-2307818-705/27/2008 
FY1-2307824-505/29/2008 
FY1-2307828-605/29/2008 
595-4451086-606/05/2008 
FY1-2307849-206/06/2008 
FY1-2307857-506/09/2008 
FY1-2307879-906/16/2008 
FY1-2307880-706/16/2008 
FY1-0031235-106/20/2008 
FY1-2307894-806/20/2008 
FY1-2307897-106/23/2008 
FY1-2307898-906/23/2008 
FY1-2307899-706/23/2008 
FY1-2307902-906/26/2008 
FY1-2307911-006/27/2008 
510-1274284-007/01/2008 
FY1-2307943-307/10/2008 
595-4468860-507/18/2008 
595-4472973-008/07/2008 
595-4472978-908/14/2008 
FY1-2308038-108/16/2008 
FY1-2308088-608/25/2008 
595-4488037-609/04/2008 
FY1-2308111-609/11/2008 
FY1-0033329-009/28/2008 
FY1-0033330-809/28/2008 
FY1-2308170-210/02/2008 
FY1-2308178-510/14/2008 
FY1-2308229-610/16/2008 
FY1-2308261-910/23/2008 
FY1-2308284-110/27/2008 
FY1-2308292-411/03/2008 
FY1-0034031-111/04/2008 
FY1-2308329-411/10/2008 
FY1-0034232-511/13/2008 
FY1-0034256-411/14/2008 
FY1-2308359-111/21/2008 
FY1-0034442-011/24/2008 
FY1-2308371-611/24/2008 
FY1-0034497-411/26/2008 
FY1-0034551-812/01/2008 
FY1-0034572-412/01/2008 
FY1-0035346-201/19/2009 
FY1-0035385-001/28/2009 
FY1-0035557-402/07/2009 
FY1-0035601-002/08/2009 
FY1-0035711-702/09/2009 
FY1-0035815-602/13/2009 
FY1-0035766-102/18/2009 
FY1-0035869-302/19/2009 
FY1-0035881-802/20/2009 
FY1-0035909-702/23/2009 
FY1-0035916-202/23/2009 
FY1-0036012-902/25/2009 
FY1-0036027-702/26/2009 
FY1-0036036-802/26/2009 
FY1-0035687-903/01/2009 
FY1-0036064-003/02/2009 
FY1-0036065-703/02/2009 
FY1-0035705-903/08/2009 
FY1-0036231-503/12/2009 
FY1-0036250-503/13/2009 
FY1-0035948-503/15/2009 
FY1-0036272-903/16/2009 
FY1-2308691-703/16/2009 
FY1-0036316-403/17/2009 
FY1-2308696-603/17/2009 
FY1-0036333-903/18/2009 
FY1-0036359-403/19/2009 
FY1-0036366-903/20/2009 
FY1-0036367-703/20/2009 
FY1-0036380-003/21/2009 
FY1-0036381-803/21/2009 
FY1-0036115-003/22/2009 
FY1-0036395-803/23/2009 
FY1-0036396-603/23/2009 
FY1-0036397-403/23/2009 
FY1-0036450-103/25/2009 
AJR-7278415-803/30/2009 
FY1-0036524-303/30/2009 
FY1-0036526-803/30/2009 
FY1-0036321-404/04/2009 
FY1-0036679-504/10/2009 
FY1-2308762-604/10/2009 
FY1-2308764-204/10/2009 
FY1-0036379-204/11/2009 
FY1-0036777-704/13/2009 
FY1-2308770-904/13/2009 
FY1-2308771-704/13/2009 
FY1-0036853-604/15/2009 
FY1-2308774-104/15/2009 
FY1-0036803-104/17/2009 
FY1-0036864-304/20/2009 
FY1-0036867-604/20/2009 
FY1-2308787-304/20/2009 
FY1-2308790-704/20/2009 
FY1-2308791-504/20/2009 
FY1-0036883-304/21/2009 
FY1-2308803-804/23/2009 
FY1-0036943-504/24/2009 
FY1-0036970-804/24/2009 
FY1-2308801-204/24/2009 
FY1-2308806-104/24/2009 
FY1-2308807-904/25/2009 
FY1-0036997-104/27/2009 
FY1-0036998-904/27/2009 
FY1-2308812-904/27/2009 
FY1-2308815-204/27/2009 
FY1-2308818-604/27/2009 
FY1-0037112-605/01/2009 
FY1-0037138-105/01/2009 
FY1-2308830-105/01/2009 
FY1-2308829-305/02/2009 
FY1-0037124-105/04/2009 
FY1-2308863-205/09/2009 
FY1-2308866-505/11/2009 
FY1-0037292-605/13/2009 
FY1-0037308-005/14/2009 
FY1-2308883-005/14/2009 
FY1-2308886-305/15/2009 
FY1-0037359-305/18/2009 
FY1-2308901-005/18/2009 
FY1-2308903-605/18/2009 
FY1-2308905-105/18/2009 
FY1-2308895-405/20/2009 
FY1-2308918-405/20/2009 
FY1-0037399-905/21/2009 
FY1-0037449-205/21/2009 
FY1-0037451-805/22/2009 
FY1-0037469-005/22/2009 
FY1-2308923-405/22/2009 
FY1-2308929-105/23/2009 
FY1-0037493-005/26/2009 
FY1-0037537-405/26/2009 
FY1-0037538-205/26/2009 
FY1-0037541-605/26/2009 
FY1-2308926-705/26/2009 
FY1-2308940-805/26/2009 
FY1-2308944-005/26/2009 
FY1-0037543-205/27/2009 
FY1-0037544-005/27/2009 
FY1-2308937-405/27/2009 
FY1-2308938-205/27/2009 
FY1-2308948-105/27/2009 
FY1-0037569-705/28/2009 
FY1-0037570-505/28/2009 
FY1-0037571-305/28/2009 
FY1-2308947-305/28/2009 
FY1-0037596-005/29/2009 
FY1-0037597-805/29/2009 
FY1-2308957-205/29/2009 
FY1-2308965-505/30/2009 
FY1-0037604-206/01/2009 
FY1-0037605-906/01/2009 
FY1-0037629-906/01/2009 
FY1-0037631-506/01/2009 
FY1-0037643-006/01/2009 
FY1-2308970-506/01/2009 
FY1-2308971-306/01/2009 
FY1-2308973-906/01/2009 
FY1-0037632-306/02/2009 
FY1-2308977-006/03/2009 
FY1-0037668-706/04/2009 
FY1-0037727-106/04/2009 
FY1-2308987-906/06/2009 
FY1-0037736-206/08/2009 
FY1-0037773-506/08/2009 
FY1-0037774-306/08/2009 
FY1-2308993-706/08/2009 
FY1-0037831-106/10/2009 
FY1-2309000-006/10/2009 
FY1-0037860-006/12/2009 
FY1-2309004-206/12/2009 
FY1-2309006-706/13/2009 
FY1-0037866-706/15/2009 
FY1-0037890-706/15/2009 
FY1-0037891-506/15/2009 
FY1-0037917-806/15/2009 
FY1-2309008-306/15/2009 
FY1-2309009-106/15/2009 
FY1-0037964-006/17/2009 
FY1-0037997-006/19/2009 
FY1-2309019-006/19/2009 
FY1-2309027-306/19/2009 
FY1-2309028-106/19/2009 
FY1-0038033-306/22/2009 
FY1-0038046-506/22/2009 
FY1-0038047-306/22/2009 
FY1-2309040-606/23/2009 
FY1-0038122-406/25/2009 
FY1-0038148-906/25/2009 
FY1-0038209-906/29/2009 
FY1-0038210-706/29/2009 
FY1-2309061-206/29/2009 
FY1-2309062-006/29/2009 
FY1-0038298-207/06/2009 
FY1-0038363-407/08/2009 
FY1-0038390-707/10/2009 
FY1-0038391-507/10/2009 
FY1-2309080-207/10/2009 
FY1-0038445-907/13/2009 
FY1-0038457-407/13/2009 
FY1-0038479-807/13/2009 
FY1-2309091-907/13/2009 
FY1-0038511-807/16/2009 
FY1-0038548-007/16/2009 
FY1-0038564-707/16/2009 
FY1-0038549-807/20/2009 
FY1-0038594-407/20/2009 
FY1-0038595-107/20/2009 
FY1-2309113-107/20/2009 
FY1-0038660-307/22/2009 
FY1-2309120-607/23/2009 
FY1-0038749-407/27/2009 
FY1-2309137-007/27/2009 
FY1-2309138-807/27/2009 
FY1-2309143-807/30/2009 
FY1-0039082-909/04/2009 
FY1-0041364-712/08/2009 
FY1-0041365-412/08/2009 
 
